












--------------------------------------------------------------------------------





U.S. $775,000,000


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


February 11, 2019


among


TC GROUP INVESTMENT HOLDINGS, L.P.
TC GROUP CAYMAN INVESTMENT HOLDINGS, L.P.
TC GROUP CAYMAN, L.P.
CARLYLE INVESTMENT MANAGEMENT L.L.C.
as Borrowers


TC GROUP, L.L.C.,
CARLYLE HOLDINGS I L.P.
CARLYLE HOLDINGS II L.P.
CARLYLE HOLDINGS III L.P.
as Parent Guarantors


The LENDERS Party Hereto,


and


CITIBANK, N.A.
as Administrative Agent




CITIBANK, N.A.
JPMORGAN CHASE BANK, N.A.
CREDIT SUISSE LOAN FUNDING LLC
as Joint Lead Arrangers and Bookrunners


JPMORGAN CHASE BANK, N.A.
CREDIT SUISSE LOAN FUNDING LLC
as Syndication Agents





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------










TABLE OF CONTENTS


Page
ARTICLE I
DEFINITIONS
SECTION 1.01 Defined Terms
1

SECTION 1.02 Terms Generally
26

SECTION 1.03 Accounting Terms; GAAP
26

SECTION 1.04 Currencies; Currency Equivalents
26

SECTION 1.05 Divisions
27

SECTION 1.06 Effect of Amendment and Restatement
27

ARTICLE II
THE CREDITS
SECTION 2.01 Revolving Credit Loans
27

SECTION 2.02 Loans and Borrowings
28

SECTION 2.03 Requests for Borrowings
29

SECTION 2.04 Letters of Credit
30

SECTION 2.05 Funding of Borrowings
33

SECTION 2.06 Interest Elections
34

SECTION 2.07 Termination and Reduction of the Revolving Credit Commitments
35

SECTION 2.08 Repayment of Loans; Evidence of Debt
36

SECTION 2.09 Prepayment of Loans
37

SECTION 2.10 Fees
37

SECTION 2.11 Interest
38

SECTION 2.12 Alternate Rate of Interest
39

SECTION 2.13 Illegality
40

SECTION 2.14 Increased Costs
41

SECTION 2.15 Break Funding Payments
42

SECTION 2.16 Taxes
43

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
44

SECTION 2.18 Mitigation Obligations; Replacement of Lenders
47

SECTION 2.19. Defaulting Lenders
47

SECTION 2.20 Joint and Several Liability of the Borrowers
49

SECTION 2.21 Incremental Term Facility
50

SECTION 2.22 Increase in Revolving Credit Commitments
51

SECTION 2.23 Additional Borrowers
53

SECTION 2.24 Additional Guarantors
53

ARTICLE III
GUARANTEE
SECTION 3.01 The Guarantee
53

SECTION 3.02 Obligations Unconditional
54

SECTION 3.03 Reinstatement
56

SECTION 3.04 Subrogation
56

SECTION 3.05 Remedies
56



    



--------------------------------------------------------------------------------

Page




SECTION 3.06 Continuing Guarantee
57

SECTION 3.07 Rights of Contribution
57

SECTION 3.08 General Limitation on Obligations
57

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01 Organization; Powers
58

SECTION 4.02 Authorization; Enforceability
58

SECTION 4.03 Governmental Approvals; No Conflicts
58

SECTION 4.04 Financial Condition; No Material Adverse Change
58

SECTION 4.05 Properties
59

SECTION 4.06 Litigation and Environmental Matters
59

SECTION 4.07 Compliance with Laws; No Default
59

SECTION 4.08 Investment Company Status
59

SECTION 4.09 Taxes
59

SECTION 4.10 ERISA
59

SECTION 4.11 Disclosure
60

SECTION 4.12 Use of Credit
60

SECTION 4.13 Legal Form
60

SECTION 4.14 Ranking
60

SECTION 4.15 Commercial Activity; Absence of Immunity
60

SECTION 4.16 Solvency
61

SECTION 4.17 No Burdensome Restrictions
61

SECTION 4.18. Anti-Corruption Laws and Sanctions
61

ARTICLE V
CONDITIONS
SECTION 5.01 Conditions to Effectiveness
61

SECTION 5.02 Reserved
63

SECTION 5.03 Conditions to each Credit Event
63

SECTION 5.04 Additional Credit Parties
63

ARTICLE VI
AFFIRMATIVE COVENANTS
SECTION 6.01 Financial Statements and Other Information
65

SECTION 6.02 Notices of Material Events
67

SECTION 6.03 Existence; Conduct of Business
67

SECTION 6.04 Payment of Taxes
67

SECTION 6.05 Maintenance of Properties; Insurance
68

SECTION 6.06 Books and Records; Inspection Rights
68

SECTION 6.07 Compliance with Laws
68

SECTION 6.08 Use of Proceeds and Letters of Credit
68

SECTION 6.09 Certain Obligations Respecting Management Fees and Carried
Interest; Further Assurances
68

SECTION 6.10 Governmental Approvals
69

SECTION 6.11 Designation of Subsidiaries
69



    



--------------------------------------------------------------------------------

Page




ARTICLE VII
NEGATIVE COVENANTS
SECTION 7.01 Indebtedness
70

SECTION 7.02 Liens
72

SECTION 7.03 Fundamental Changes
73

SECTION 7.04 Lines of Business
75

SECTION 7.05 Ownership of Core Businesses
75

SECTION 7.06 Restricted Payments
75

SECTION 7.07 Transactions with Affiliates
76

SECTION 7.08 Minimum Management Fee Earnings Assets Amount
76

SECTION 7.09 Modifications of Certain Documents
76

SECTION 7.10 Total Indebtedness Ratio
76

SECTION 7.11. Use of Proceeds in Compliance with Sanctions Laws
76

SECTION 7.12. CLO Management Subsidiaries
76

SECTION 7.13. Broker-Dealer Subsidiaries
77

ARTICLE VIII
EVENTS OF DEFAULT
SECTION 8.01 Events of Default
77

ARTICLE IX
AGENCY
SECTION 9.01 The Administrative Agent
79

SECTION 9.02 Bookrunners, Etc.
81

SECTION 9.03 Fiduciary Duties
81

ARTICLE X
MISCELLANEOUS
SECTION 10.01 Notices
82

SECTION 10.02 Waivers; Amendments
84

SECTION 10.03 Expenses; Indemnity; Damage Waiver
85

SECTION 10.04 Successors and Assigns
86

SECTION 10.05 Survival
89

SECTION 10.06 Counterparts; Integration; Effectiveness
89

SECTION 10.07 Severability
90

SECTION 10.08 Right of Setoff
90

SECTION 10.09 Governing Law; Jurisdiction; Service of Process; Etc.
90

SECTION 10.10 WAIVER OF JURY TRIAL
91

SECTION 10.11 No Immunity
91

SECTION 10.12 European Monetary Union
91

SECTION 10.13 Judgment Currency
93

SECTION 10.14 Headings
93

SECTION 10.15 Treatment of Certain Information; Confidentiality
93

SECTION 10.16 USA PATRIOT Act
94

SECTION 10.17 Interest Rate Limitation
94

SECTION 10.18 Acknowledgments
95

SECTION 10.19 Fiscal Year
95

SECTION 10.20 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
95




SCHEDULE 1    -    Commitments
SCHEDULE 2        Subsidiary Guarantors
EXHIBIT A
-    Form of Assignment and Assumption

EXHIBIT B
-    Form of Additional Borrower Joinder Agreement

EXHIBIT C
-    Form of Closing Certificate

EXHIBIT D
-    Form of Solvency Certificate

EXHIBIT E
-    Form of Exemption Certificate

EXHIBIT F
-    Form of Revolving Credit Loan Note

EXHIBIT G
-    Form of Term Loan Note

EXHIBIT H
-    Reserved

EXHIBIT I
-    Form of Parent Guarantor Joinder Agreement

EXHIBIT J
-     Form of Confirmation









    



--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 11, 2019 (this
“Agreement”), among TC GROUP INVESTMENT HOLDINGS, L.P., a Delaware limited
partnership, TC GROUP CAYMAN INVESTMENT HOLDINGS, L.P., a Cayman Islands
exempted limited partnership, TC GROUP CAYMAN, L.P., a Cayman Islands exempted
limited partnership, and CARLYLE INVESTMENT MANAGEMENT L.L.C., a Delaware
limited liablity company (individually, an “Initial Borrower”, and collectively,
the “Initial Borrowers”), TC GROUP, L.L.C., a Delaware limited liability
company, CARLYLE HOLDINGS I L.P., a Delaware limited partnership, CARLYLE
HOLDINGS II L.P., a Quebec limited partnership, CARLYLE HOLDINGS III L.P., a
Quebec limited partnership, as Parent Guarantors (individually, a “Parent
Guarantor”, and collectively, the “Parent Guarantors”), the LENDERS party
hereto, and CITIBANK, N.A. (“Citibank”), as Administrative Agent.
The Initial Borrowers and the Parent Guarantors are parties to the Credit
Agreement dated as of December 13, 2011 (as amended by Amendment No.1 thereto
dated as of August 9, 2013, Amendment No. 2 thereto dated as of May 5, 2015 and
Amendment No. 3 thereto dated as of May 3, 2016, the “Existing Credit
Agreement”) with several banks and other financial institutions or entities
parties as lenders thereto and Citibank, N.A., as administrative agent and
collateral agent. The parties to the Existing Credit Agreement have agreed to
amend the Existing Credit Agreement in certain respects and to restate the
Existing Credit Agreement as so amended as provided in this Agreement, in each
case effective upon the satisfaction of the conditions precedent set forth in
Section 5.01. Accordingly, the parties hereto agree that on the Amendment
Effective Date (as defined below) the Existing Credit Agreement shall be amended
and restated in its entirety as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.
“Acceleration Event” has the meaning assigned to such term in Section 2.04(k).


“Acquired Entity” means any Person or property acquired pursuant to a New
Acquisition.
“Additional Borrower” has the meaning assigned to such term in Section 2.23.
“Additional Borrower Joinder Agreement” means an Additional Borrower Joinder
Agreement substantially in the form of Exhibit B.


“Additional Guarantors” means, collectively, the Additional Parent Guarantors
and the Additional Subsidiary Guarantors.
“Additional Parent Guarantor” means any limited partnership, limited liability
company or corporation (or similar entity) organized under the laws of any
Permitted Jurisdiction (or, with the approval of the Administrative Agent,
acting reasonably, any limited partnership, limited liability company,
corporation or equivalent entity organized under the laws of another
jurisdiction) (i) the general partner (or equivalent Controlling member entity)
of which is Carlyle Group or a direct or indirect wholly owned subsidiary of
Carlyle Group, (ii) which, directly or through one or more direct or indirect
subsidiaries, conducts one or more Core Businesses, and (iii) which is not a
Subsidiary of any Person that is an Obligor at the time of designation under
Section 2.24(a). In the event that it is determined by the Obligors that an
Additional Parent Guarantor should be organized in a form other than a limited
partnership or a limited liability company, the Administrative Agent and the
Obligors agree to negotiate in good faith to make changes


Credit Agreement



--------------------------------------------------------------------------------

- 2 -




to this Agreement and the other Loan Documents as are advisable in order to
include such Person as a Parent Guarantor and to otherwise give effect to the
intent of this Agreement and the other Loan Documents (and the Lenders hereby
authorize the Administrative Agent to make any such changes).


“Additional Subsidiary Guarantor” has the meaning assigned to such term in
Section 2.24(b).


“Adjusted Applicable Percentage” means, with respect to any Revolving Credit
Lender, such Revolving Credit Lender’s Applicable Percentage adjusted to exclude
from the calculation thereof the Revolving Credit Commitment of any Defaulting
Lender. If the Revolving Credit Commitments have terminated, the Adjusted
Applicable Percentages shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments and to any
Revolving Credit Lender’s status as a Defaulting Lender at the time of
determination.
“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.
“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents.
“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrowers and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Interest Period” has the meaning assigned to such term in Section
2.13.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreed Foreign Currency” means, at any time, any of Sterling, Euros, Japanese
Yen, and, with the agreement of each Revolving Credit Lender, any other Foreign
Currency, so long as, in respect of any such specified Currency, at such time
(a) such Currency is dealt with in the London interbank deposit market, (b) such
Currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Currency (including, in the case
of the Euro, any authorization by the European Central Bank) is required to
permit use of such Currency by any Revolving Credit Lender for making any
Revolving Credit Loan hereunder and/or to permit the Borrowers to borrow and
repay the principal thereof and to pay the interest thereon and by any Issuing
Bank for issuing or making any disbursement with respect to any Letter of Credit
hereunder and/or to permit the Borrowers to reimburse any Issuing Bank for any
such disbursement or pay the interest thereon or to permit any Revolving Credit
Lender to acquire a participation interest in any Letter of Credit or make any
payment to such Issuing Bank in consideration therefor, unless in each case such
authorization has been obtained and is in full force and effect.
“Alternate Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest
of:


Credit Agreement



--------------------------------------------------------------------------------

- 3 -




(a)    for any day, the Prime Rate in effect on such day;
(b)    for any day, the Federal Funds Effective Rate for such day plus 1/2 of
1.00%; and
(c)    for any day, 1.00% per annum above the LIBO Rate that would be in effect
for a Eurocurrency Loan having an Interest Period of one month that commences on
the second Business Day following such day.
Each change in any interest rate provided for herein based upon the Alternate
Base Rate resulting from a change in the Alternate Base Rate shall take effect
at the time of such change in the Alternate Base Rate.


“Amendment Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02), which
date is February 11, 2019.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.
“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Section 2.04, Section 2.19(f), Section 2.22 or in respect of any
indemnity claim under Section 10.03(c) arising out of an action or omission of
any Issuing Bank under this Agreement, the percentage of the total Revolving
Credit Commitments represented by such Revolving Credit Lender’s Revolving
Credit Commitment, and (b) with respect to any Lender in respect of any
indemnity claim under Section 10.03(c) arising out of an action or omission of
the Administrative Agent under this Agreement, the percentage of the total
Revolving Credit Commitments or Loans of all Classes hereunder represented by
the aggregate amount of such Lender’s Revolving Credit Commitments or Loans of
all Classes hereunder. If the Revolving Credit Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Credit Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day with respect to any ABR Loan or
Eurocurrency Loan or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Margin”, “Eurocurrency Margin” or “Commitment Fee”, respectively, based
upon the category that applies on such day:


 
S&P Rating
ABR Margin
Eurocurrency Margin
Commitment Fee


Category 1
A+ or higher
0.000%
0.875%
0.060%
Category 2
A


0.000%
1.000%
0.080%
Category 3
A-


0.125%
1.125%
0.100%
Category 4
BBB+


0.250%
1.250%
0.150%
Category 5
Less than BBB+ or unrated


0.500%
1.500%
0.200%



The parties hereto agree that, for purposes of determining the foregoing, in the
event the Obligors have different Ratings, the lowest Rating with respect to any
Obligor shall apply. If the Rating by S&P shall be changed, such change shall be
effective as of the date on which it is first announced by S&P


Credit Agreement



--------------------------------------------------------------------------------

- 4 -




(or, in the case of a private Rating by S&P, on the date on which S&P first
notifies the Obligors of such change). Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change in
Rating and ending on the date immediately preceding the effective date of the
next such change in Rating.


“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event of Default” means any Event of Default pursuant to Sections
8.01(h) or (i).
“Beneficial Ownership Certification” means, for a “legal entity customer” (as
such term is defined in the Beneficial Ownership Regulation), a certification
regarding beneficial ownership to the extent required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers included as Appendix A to the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower Obligations” has the meaning assigned to such term in Section 2.20.
“Borrowers” means, collectively, the Initial Borrowers and each other Person
that becomes a Borrower hereunder pursuant to Section 2.23.
“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurocurrency Loans of the same Class, Type
and Currency that have the same Interest Period.


Credit Agreement



--------------------------------------------------------------------------------

- 5 -




“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.03.
“Broker-Dealer” means (a) a broker-dealer business duly registered as a
broker-dealer as and to the extent required under the Exchange Act, as amended,
and the rules and regulations promulgated thereunder and, as and to the extent
required, is a member in good standing of the Financial Institutions Regulatory
Authority, Inc., and (b) any other broker-dealer or capital solutions business
entity that originates and/or syndicates securities or loans (including any such
business that is not required to be registered as a broker-dealer under the
Exchange Act, as amended, and the rules and regulations promulgated thereunder).
“Broker-Dealer Subsidiary” means any Subsidiary of a Credit Party designated by
the Borrowers as a “Broker-Dealer Subsidiary” pursuant to Section 6.11(b), for
so long as such Subsidiary remains designated as a Broker-Dealer Subsidiary and
is not undesignated as a “Broker-Dealer Subsidiary” pursuant to Section 6.11(b).
“Business Day” means a day (a) other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, (b) with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurocurrency Loans, such day is also a
day for trading by and between banks in deposits in the relevant Currency in the
interbank eurocurrency market, (c) with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans
denominated in Sterling, such day is also a day on which commercial banks and
the London foreign exchange market settle payments in the Principal Financial
Center for such Foreign Currency and (d) with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurocurrency Loans denominated in any other Agreed Foreign Currency, such day is
also a day on which the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system (or any successor settlement system as
determined by the Administrative Agent) or any other relevant exchange or
payment system, as applicable, is open for the settlement of payments in such
other Agreed Foreign Currency.
“Capital Lease Obligations” of any Person means, subject to Section 1.03(c), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Carlyle Group” means The Carlyle Group L.P., a Delaware limited partnership (or
any successor corporation by conversion, merger, consolidation or similar
transaction), or such other Person designated by the Obligors and approved by
the Administrative Agent and the Lenders.
“Carried Interest” means any and all limited partnership or other ownership
interests or contractual rights representing the right to receive, directly or
indirectly, the proceeds of any “carried interest” in any Fund Entity (including
incentive and performance fees dependent on investment performance or results)
and all distributions received by any Obligor or any Subsidiary thereof the
source of which is carried interest; provided that “Carried Interest” shall
include the “carried interest” reported on the Obligors’ consolidated financial
statements prepared in accordance with GAAP; provided further that “Carried
Interest” shall in any event not include any Deal Team Interests.


Credit Agreement



--------------------------------------------------------------------------------

- 6 -




“Change in Control” means the occurrence of any of the following: (i) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act
or any successor provision), other than a Permitted Investor, becomes the
“beneficial owner” (within the meaning of Rule 13d-3 and 13d-5 under the
Exchange Act or any successor provision) of a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Carlyle Group, or (ii) the acquisition of direct or indirect Control of any
Obligor by any Person or group (other than the Obligors, their Subsidiaries and
the Permitted Investors).
“Change in Law” means the occurrence, after the Amendment Effective Date, of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance for the first time of any guideline or directive (whether or
not having the force of law) by any Governmental Authority.
“Citibank” means Citibank, N.A.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans or
Incremental Term Loans.
“CLO” means a “collateralized loan obligation” and including any special-purpose
investment vehicle established to accumulate primarily loans and which is funded
by the issuance of securities in one or more classes, the debt securities of
which are secured by substantially all of the assets of such Person.
“CLO Management Subsidiary” means any Subsidiary of a Credit Party designated by
the Borrowers as a “CLO Management Subsidiary” pursuant to Section 6.11(a), for
so long as such Subsidiary remains designated as a CLO Management Subsidiary and
is not undesignated as a “CLO Management Subsidiary” pursuant to Section
6.11(b).
“Code” means the Internal Revenue Code of 1986.


“Commitment Schedule” means Schedule 1.
“Confirmation” means the Confirmation substantially in the form of Exhibit J
among each of the Credit Parties and the Administrative Agent.
“Consolidated Subsidiary” means, for any Person, each Subsidiary of such Person
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of such Person in accordance with GAAP. For the avoidance of doubt,
“Consolidated Subsidiary” shall not include any Fund Entity or any subsidiary of
a Fund Entity or any Person constituting a “Consolidated Fund” (as such term is
used in Footnote 1 to the Condensed Combined and Consolidated Financial
Statements of TC Group, L.L.C. and Affiliates dated as of June 30, 2010) and
“Consolidated Subsidiary” shall not in any event include UrbPlan.
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Equity Interests issued by such Person
or of any agreement, undertaking, contract, lease, indenture, mortgage, deed of
trust or other instrument to which such Person is a party or by which it or any
of its property is bound or to which any of its property is subject (excluding,
in each case, a Loan Document).


Credit Agreement



--------------------------------------------------------------------------------

- 7 -




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Core Business Entity” means any Person that earns or is entitled to receive
fees or income (including investment income and fees, gains or income with
respect to carried interest) from one or more Core Businesses.
“Core Businesses” means (a) establishing or acquiring investment funds or
managed accounts, (b) investment or asset management services, financial
advisory services, money management services, merchant banking activities or
similar or related activities, including services provided to mutual funds,
private equity or debt funds, hedge funds, funds of funds, corporate or other
business entities or individuals and (c) making investments, including
investments in funds of the type specified in clause (b).
“Credit Parties” means, collectively, the Obligors and the Subsidiary
Guarantors.
“Currency” means Dollars or any Foreign Currency.
“Deal Team Interest” means that portion of any “carried interest” (or capital
interests taken in lieu of “carried interest”) in any Fund Entity accruing to
the members, partners, employees, contractors or advisors of the Obligors or any
of their Affiliates and not directly or indirectly accruing to the Obligors or
investors in the Obligors in their capacity as such.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) other than at the direction or
request of any regulatory agency or authority or unless subject to a good faith
dispute, has failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by such Lender hereunder, (b) has notified any Obligor, the Administrative
Agent, any Issuing Bank or any Lender in writing that such Lender does not
intend or expect to comply with any of its funding obligations under this
Agreement, (c) unless subject to a good faith dispute, has failed to confirm in
writing to the Administrative Agent upon its request (or at the request of the
Borrowers), within three Business Days after such request is received by such
Lender (which request may only be made after all conditions to funding have been
satisfied, provided that such Lender shall cease to be a Defaulting Lender upon
receipt of such confirmation by Administrative Agent), that such Lender will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit, (d)
has otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by such Lender hereunder within three
Business Days of the date when due, unless such amount is the subject of a good
faith dispute, or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets,


Credit Agreement



--------------------------------------------------------------------------------

- 8 -




including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not qualify as a
“Defaulting Lender” solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or any Person controlling such Lender, or the
exercise of control over such Lender or any Person controlling such Lender, by a
governmental authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Dollar Equivalent” means, with respect to any Borrowing, Letter of Credit or LC
Disbursement denominated in any Foreign Currency, the amount of Dollars that
would be required to purchase the amount of the Foreign Currency of such
Borrowing, Letter of Credit or LC Disbursement on the date two Business Days
prior to the date of such Borrowing, Letter of Credit or LC Disbursement (or, in
the case of any determination made under Section 2.09(b) or redenomination under
the last sentence of Section 2.17(a), on the date of determination or
redenomination therein referred to), based upon the spot selling rate at which
the Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.
“Dollars” or “$” refers to the lawful currency of the United States of America.
“EBITDA” means, for any period, Net Income for such period, plus


(a)    the sum, without duplication (including with respect to any item already
added back to Net Income) and to the extent deducted in calculating Net Income,
of the amounts for such period of:


(i)     depreciation and amortization;


(ii)    interest expense (paid or accrued during such period);


(iii)    income taxes;


(iv)    non-recurring, extraordinary or unusual expenses, losses and charges
(including all expenses associated with litigation settlements, severance,
closing offices and early termination of any investment fund);


(v)    expenses with respect to any Class B “carried interest” in any Fund
Entity during such period;


(vi)    non-cash expenses and charges (including non-cash stock compensation
expenses), provided that any cash payment made with respect to any non-cash
expenses or charges added back in calculating EBITDA for any earlier period
pursuant to this clause (vi) shall be subtracted in calculating EBITDA for the
period in which such cash payment is made; and


(vii)    partner (excluding general public partners) and fundraising bonus
expenses incurred after the consummation of the initial public offering of the
Carlyle Group; minus


(b)     the sum, without duplication and to the extent included in Net Income,
of the amounts (which may be negative) for such period of:




Credit Agreement



--------------------------------------------------------------------------------

- 9 -




(i)    any extraordinary, unusual or other non-recurring gains increasing Net
Income;


(ii)    any non-cash items (other than accrual of revenue in the ordinary course
of business) increasing Net Income, but excluding any such items in respect of
which cash was received in a prior period (other than accrual of revenue in the
ordinary course of business);


(iii)    the amount (which may be negative) equal to net income (loss) of
Persons not constituting Subsidiaries (determined ratably based on the ownership
percentage in such Persons);
    
(iv)    the amount equal to unrealized incentive income with respect to any
Class A “carried interest” in any Fund Entity during such period;


(v)    the amount equal to any Class B “carried interest” in any Fund Entity
recognized (whether realized or unrealized) during such period;


(vi)    the amount (which may be negative) equal to net income of any
coinvestment made by individual partners and employees in Fund Entities and
otherwise included in Net Income; and


(vii)    the amount of any clawbacks of realized Class A “carried interest” in
any Fund Entity actually paid during such period;


in each case determined on a consolidated basis for the Obligors and their
Consolidated Subsidiaries without duplication in accordance with GAAP; provided
that, in determining EBITDA for any period, not more than 30% of EBITDA for such
period shall be attributable to, or generated by, CLO Management Subsidiaries
and Broker-Dealer Subsidiaries in the aggregate.


For purposes of calculating EBITDA, for any Reference Period, if at any time
during such Reference Period (and after the Amendment Effective Date) any of the
Obligors and their Consolidated Subsidiaries shall have made any New Acquisition
or any New Disposition, the EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such New Acquisition or such New
Disposition occurred on the first day of such Reference Period. For purposes of
this definition, whenever pro forma effect is to be given to a transaction, the
pro forma calculation shall be made in good faith by a Responsible Officer.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible New Lender” means any Person that meets the requirements to be an
assignee under Section 10.04(b) (subject to such consents, if any, as may be
required under Section 10.04(b)(iii)).




Credit Agreement



--------------------------------------------------------------------------------

- 10 -




“Employee Loan Indebtedness” means any Indebtedness of any Obligor under (i)
that certain Tenth Amended and Restated Credit and Guarantee Agreement - Euros,
dated as of August 4, 2013 among Wells Fargo Bank, National Association, a
national banking association, TC Group, L.L.C., a Delaware limited liability
company, as the disbursement agent (or any replacement disbursement agent) and
as a guarantor, and the guarantors signatory thereto and (ii) that certain
Twelfth Amended and Restated Credit and Guarantee Agreement - Dollars, dated as
of August 4, 2014 among Wells Fargo Bank, National Association, a national
banking association, TC Group, L.L.C., a Delaware limited liability company, as
the disbursement agent (or any replacement disbursement agent) and as a
guarantor, and the guarantors signatory thereto, in each case, as may be
amended, modified or replaced from time to time.
“Environmental Laws” means any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes or decrees of any international
authority, foreign government, the United States of America, or any state,
provincial, local, municipal or other governmental authority, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment, as has been, is now, or at any time hereafter is, in effect.
“Environmental Liability” means any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to: (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Obligor, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of a failure to satisfy the minimum funding standard (as
defined in Section 412(a) of the Code or Section 302(a)(2) of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by any Obligor or any of its
Subsidiaries of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Obligor or any of its
Subsidiaries from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Obligor or any of its Subsidiaries of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Obligor or any of its Subsidiaries
of any notice, or the receipt by any Multiemployer Plan from any Obligor or any
of its Subsidiaries of any


Credit Agreement



--------------------------------------------------------------------------------

- 11 -




notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, in reorganization, within
the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Euros” has the meaning assigned to such term in Section 10.12(a).
“Event of Default” has the meaning assigned to such term in Article VIII.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excess Funding Guarantor” has the meaning assigned to such term in Section
3.07.
“Excess Payment” has the meaning assigned to such term in Section 3.07.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Sections
2.16(e)-(f) and (d) any withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereto.
“Existing Letter of Credit” means a Letter of Credit (as defined in the Existing
Credit Agreement) issued under the Existing Credit Agreement and outstanding
immediately prior to the Amendment Effective Date.
“Existing Revolving Credit Loans” means a “Revolving Credit Loan” under (and as
defined in) the Existing Credit Agreement and outstanding immediately prior to
the Amendment Effective Date.
“Existing Term Lender” means a “Term Lender” under (and as defined in) the
Existing Credit Agreement.


Credit Agreement



--------------------------------------------------------------------------------

- 12 -




“Existing Term Loans” means a “Term Loan” under (and as defined in) the Existing
Credit Agreement and outstanding immediately prior to the Amendment Effective
Date.
“Facility” means each of (a) the Incremental Term Facility and (b) the Revolving
Credit Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future United
States Treasury regulations promulgated thereunder and published guidance with
respect thereto, any agreement entered into pursuant to Section 1471(b)(1) of
the Code and any applicable intergovernmental agreements with respect thereto,
including any laws, regulations, guidance or practices governing any such
intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate (or, if such rate is no longer
available, a successor rate reasonably determined by the Administrative Agent
after consultation with the Borrowers), provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
“Foreign Currency” means, at any time, any Currency other than Dollars.
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Fund Entity” means any investment fund or managed account (and related special
purpose co-investment vehicles) established (or acquired) directly or indirectly
by the Obligors to make investments in (a) portfolio companies thereof, (b) real
estate and real estate oriented investments and (c) loans, “high yield” debt
securities, derivative financial instruments, structured finance securities,
hedge agreements and/or similar securities, instruments and arrangements and
equity interests.
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” means Carlyle Group Management, L.L.C., a Delaware limited
liability company, or any successor entity thereto that is Controlled by the
Global Partners.
“Global Partners” means any natural person who hold Equity Interests in Carlyle
Holdings I L.P., Carlyle Holdings II L.P. and/or Carlyle Holdings III L.P., in
each case, or any Parent thereof, and is a senior partner-level member of
management of the Obligors.


Credit Agreement



--------------------------------------------------------------------------------

- 13 -




“Governmental Authority” means the government of the United States of America,
the Cayman Islands or any other nation, or any political subdivision thereof,
whether provincial, state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity (including any federal or
other association of or with which any such province, state or nation may be a
member or associated) exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), including, with regard to any Broker-Dealer Subsidiary, any
self-regulatory organization or body with supervisory, regulatory or other
authority over such Broker-Dealer Subsidiary.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guarantee issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee by any guaranteeing Person shall be deemed to be such Person’s maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.
“Holders” means, collectively, the Administrative Agent, the Issuing Banks and
the Lenders and any holder of the obligations described the definition of
“Obligations”.


“Increased Revolving Credit Facility Amendment Agreement” has the meaning
assigned to such term in Section 2.22.


“Incremental Term Facility” has the meaning assigned to such term in Section
2.21.


“Incremental Term Lender” means a Lender with an outstanding Incremental Term
Loan.


“Incremental Term Loan” means a Loan made or deemed made pursuant to Section
2.21.


“Incremental Term Loan Amendment Agreement” has the meaning assigned to such
term in Section 2.21.


Credit Agreement



--------------------------------------------------------------------------------

- 14 -






“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business and (ii) any unsecured
earn-out obligation or other contingent obligation incurred as consideration for
an acquisition until (x) such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP or (y) the liability on account of
any such obligation becomes fixed), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (with
the value of such Indebtedness being equal to the lesser of the value of the
property subject to such Lien and the amount of such Indebtedness), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guarantee and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Initial Borrower” and “Initial Borrowers” has the meaning assigned to such
terms in the preamble hereto.
“Interest Election Request” means a request by the Borrowers to convert or
continue a Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three‑month intervals after the first day of such Interest
Period.
“Interest Period” means, for any Eurocurrency Loan or Borrowing, and except as
provided in Section 2.01(a) with respect to the Eurocurrency Borrowings to be
made pursuant to such Sections, the period commencing on the date of such
Eurocurrency Loan or Borrowing and ending on the numerically corresponding day
in the calendar month that is one, two, three or six months (or, with the
consent of each Lender under the relevant Facility, nine or twelve months)
thereafter or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Maturity Date, a period of less than one month’s duration commencing on the
date of such Eurocurrency Loan or Borrowing and ending on the Maturity Date, as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next


Credit Agreement



--------------------------------------------------------------------------------

- 15 -




preceding Business Day, and (ii) any Interest Period (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Maturity Date that is permitted to be of less than one month’s
duration as provided in this definition) that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Eurocurrency Loan initially shall be the date on which
such Eurocurrency Loan is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Eurocurrency Loan.
“Investment” means, for any Person, (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person; (b) the making of any advance, loan or other extension of credit
to, any other Person (including the purchase of property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such property to such Person), but excluding any such advance, loan or extension
of credit arising in connection with the sale of inventory, supplies or services
by such Person in the ordinary course of business; (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person; or (d) the entering into of any Hedging
Agreement.
“Issuing Bank” means any Lead Arranger and any Affiliate thereof, and any Lender
appointed by the Borrowers and reasonably acceptable to the Administrative Agent
that shall have agreed to be an Issuing Bank, in each case, in its capacity as
an issuer of Letters of Credit hereunder, and their successors in such capacity
as provided in Section 2.04(j). An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“Japanese Yen” or “¥” refers to the lawful currency of Japan.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time (calculated, in the case of Letters of Credit and LC
Disbursements denominated in currencies other than Dollars, by reference to the
Dollar Equivalent thereof at such time). The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
“Lead Arrangers” means, collectively, Citibank, JPMorgan Chase Bank, N.A. and
Credit Suisse Loan Funding LLC.
“Lenders” means the Persons listed on the Commitment Schedule, and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Term Loan Amendment Agreement or Increased Revolving
Credit Facility Amendment Agreement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


Credit Agreement



--------------------------------------------------------------------------------

- 16 -




“LIBO Rate” means, for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency, an interest rate per annum equal to the Screen Rate
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. In the event that such rate is not
available at such time for any reason, then the LIBO Rate with respect to such
Eurocurrency Borrowing for such Interest Period (the “Impacted Period”) shall be
an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of
1%) determined in good faith by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Screen Rate
(for the longest period for which such Screen Rate is available for the
applicable Currency) that is shorter than the Impacted Period and (b) the Screen
Rate (for the shortest period for which such Screen Rate is available for the
applicable Currency) that exceeds the Impacted Period, in each case, at
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of such Impacted Period. When determining the rate for a period
which is less than the shortest period for which the relevant Screen Rate is
available, the Screen Rate for purposes of (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means, in relation to any
Currency, the overnight rate for the applicable Currency determined by the
Administrative Agent from such service as the Administrative Agent may
reasonably select. In any event the LIBO Rate shall not be less than zero.
“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means, collectively, this Agreement, any promissory note issued
pursuant to Section 2.08(g), the Subsidiary Guarantee Agreement, the
Confirmation and any amendments or supplements or joinders to any Loan Document
entered into from time to time.
“Loans” means the loans made and deemed made by the Lenders to the Borrowers
pursuant to this Agreement.
“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.
“Management Fee Agreement” means any agreement governing the payment of, or any
interest of any Credit Party or any of its Subsidiaries in, any Management Fees,
including the limited partnership and other organizational agreements of each
Fund Entity.
“Management Fee Earning Assets Amount” means, on any Quarterly Date, the
aggregate amount, without duplication, of (a) capital commitments to the
applicable Fund Entity, (b) invested capital of the applicable Fund Entity, or
(c) total assets of the applicable Fund Entity, in each case, to the extent used
as the basis for calculating Management Fees for such Fund Entity on the
applicable Quarterly Date; provided that for purposes of the foregoing
determination, (i) only Fund Entities with respect to which any Management Fees
shall have been paid, directly or indirectly, to the Obligors during the
four-quarter period ending on such Quarterly Date shall be included, (ii) any
Fund Entity owned or managed by a Non-Controlled Acquired Entity shall be
excluded, (iii)


Credit Agreement



--------------------------------------------------------------------------------

- 17 -




any Fund Entity that is a CLO or owned or managed by a CLO Management Subsidiary
shall in each case be excluded and (iv) any Fund Entity owned or managed by a
Broker-Dealer Subsidiary shall in each case be excluded.
“Management Fees” means (i) any and all management fees and other fees
(excluding incentive or performance fees dependent on investment performance or
results) for management services (whether pursuant to a Management Fee Agreement
or otherwise) and any and all distributions received by any Obligor or any
Subsidiary thereof the source of which is Management Fees, (ii) any and all
“Management Fees” pursuant to any Management Fee Agreement, (iii) any and all
payments with respect to any Priority Profit Share (as defined in the Management
Fee Agreements of Carlyle Europe Partners II, L.P. and Carlyle Europe Partners
III, L.P. or any other Fund Entity the Management Fee Agreement of which is
governed by the law of England), or the equivalent in any non-U.S. jurisdiction,
and (iv) any and all payments received which are treated as a credit or offset
or otherwise reduce such fees, and shall in any event include the “management
fees” reported on the Obligors’ consolidated financial statements prepared in
accordance with GAAP. For the avoidance of doubt, it is understood that a
Priority Profit Share, and any payments with respect thereto, constitute
“Management Fees” under clauses (i), (ii) and (iv) of this definition.


“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Credit Parties, taken as a
whole, (b) the ability of the Credit Parties, taken as a whole, to perform their
respective payment or other material obligations under the Loan Documents or (c)
the material rights of or benefits available to the Administrative Agent, the
Issuing Banks or the Lenders under this Agreement and the other Loan Documents,
in each case taken as a whole.
“Material Indebtedness” means Indebtedness of the type described in clauses (a),
(b), (g) and (h) of the definition of “Indebtedness” and any Guarantees of such
Indebtedness (other than the Loans and Letters of Credit) of any one or more
Credit Parties and its Material Subsidiaries in an aggregate principal amount
exceeding $50,000,000.
“Material Subsidiary” means, on any date, any Subsidiary of any of the Obligors
that has had more than 5% of the revenue of the Obligors and their Consolidated
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) as reflected on the most recent financial statements
delivered pursuant to Section 6.01 prior to such date; provided that, if at any
time the revenue (determined on a consolidated basis without duplication in
accordance with GAAP) of all Subsidiaries of the Obligors which would otherwise
not be Material Subsidiaries as provided above exceeds 7% of the revenue of the
Obligors and their Consolidated Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP) at such time, then the 5% referred
to above in this definition shall be automatically reduced to the extent
necessary such that, after giving effect to such reduction, the revenue
(determined on a consolidated basis without duplication in accordance with GAAP)
of all Subsidiaries of the Obligors which are not Material Subsidiaries does not
exceed 7% of the revenue of the Obligors and their Consolidated Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
at such time.


“Maturity Date” means February 11, 2024; provided that if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.


Credit Agreement



--------------------------------------------------------------------------------

- 18 -




“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Negotiation Period” has the meaning assigned to such term in Section 2.13.
“Net Cash Proceeds” means, with respect to any issuance or any sale of Equity
Interests, the cash proceeds received from such issuance or sale, net of
attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.


“Net Income” means, for any period, (a) the net income (or loss) of the Obligors
and their Consolidated Subsidiaries for such period determined on a consolidated
basis without duplication in accordance with GAAP minus, to the extent included
in such net income (or loss), (b) the net income of any Consolidated Subsidiary
of any Obligor to the extent that the declaration or payment of dividends or
similar distributions by that Consolidated Subsidiary of that net income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Consolidated Subsidiary.


“New Acquisition” means any acquisition of property or series of related
acquisitions of property that involves the payment of consideration by any
Obligor or any of its Subsidiaries in excess of $25,000,000;


“New Disposition” means, with respect to any property or asset, any sale, lease,
sale and leaseback, assignment, conveyance, transfer or disposition thereof that
yields gross proceeds to any Obligor or any of its Subsidiaries in excess of
$25,000,000.


“Non-Consent Event” means (a) any Payment Default that shall have continued
unremedied for a period of the lesser of (i) 30 days after notice thereof to the
Borrowers from the Administrative Agent or any Lender or (ii) 60 days, and (b)
any Bankruptcy Event of Default.
“Non-Controlled Acquired Entity” means an Acquired Entity that is not Controlled
by any Obligor or any of its Subsidiaries.
“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.
“Non-Guarantor Subsidiary” means any Subsidiary (other than an Obligor) of any
Obligor that is not a Subsidiary Guarantor.
“NYFRB” means the Federal Reserve Bank of New York.
“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“Obligations” means, collectively, the obligations of the Borrowers to pay when
due the principal of and interest on the Loans made by the Lenders to the
Borrowers and all fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Holder by the Borrowers under this Agreement and any other
Loan Document and from time to time owing to any Holder by any Credit Party
under any of the Loan Documents (including any and all amounts in respect of
Letters of Credit), and all other obligations of the Credit Parties under the
Loan Documents.
“Obligors” means, collectively, the Borrowers and the Parent Guarantors.


Credit Agreement



--------------------------------------------------------------------------------

- 19 -




“Other Connection Taxes” means, with respect to any Administrative Agent or
Lender, Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Documents, or sold or assigned an interest in any Letter of Credit or Loan
Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.18).
“Parent” means any direct or indirect parent of any Credit Party.
“Parent Guarantor” means TC Group L.L.C., Carlyle Holdings I L.P., Carlyle
Holdings II L.P. and Carlyle Holdings III L.P. and each other Person that
becomes a Parent Guarantor hereunder pursuant to Section 2.24(a).
“Parent Guarantor Joinder Agreement” means the Parent Guarantor Joinder
Agreement substantially in the form of Exhibit I.


“Participant” means any Person to whom a participation is sold as permitted by
Section 10.04(d).


“Participant Register” has the meaning assigned to such term in
Section 10.04(d).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed
into law October 26, 2001)).
“Payment Default” means any Default described under Sections 8.01(a) or (b).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:


(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VIII; and


Credit Agreement



--------------------------------------------------------------------------------

- 20 -




(f)    easements, zoning restrictions, rights‑of‑way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Obligors or any of their respective Subsidiaries.
“Permitted Investments” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within two years from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $250,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within one year from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, by any political subdivision or taxing
authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A-2 by Moody’s; (f) securities with maturities of two
years or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; and (g) money market funds that (i) purport to
comply generally with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940 and (ii) are rated AAA by S&P or Aaa by Moody’s
or carrying an equivalent rating by a nationally recognized rating agency and
shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of any of clauses (a) through (f) of this
definition.
“Permitted Investors” means (a) any Person who is an officer or otherwise a
member of the management team of any Obligor on the Amendment Effective Date
(including Daniel A. D’Aniello, William E. Conway, Jr. and David M. Rubenstein),
(b) any Person that (A) is a natural person, (B) directly or indirectly holds
Equity Interests in any Obligor (or any Parent thereof) and (C) is an officer or
otherwise a member of the management team or a partner-level personnel of any
Obligor (or any Parent thereof), (c) any trust or other personal planning
vehicle formed by any Person described in clauses (a) through (b) above that
directly or indirectly owns Equity Interests in any of the Obligors or any
Parent thereof and (d) any Person, all or substantially all of whose Equity
Interests are owned or Controlled by Persons described in clauses (a) through
(c) hereof or any group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the Amendment Effective
Date) consisting of such Persons.
“Permitted Jurisdiction” means any state of the United States of America, any
province or territory of Canada, the Cayman Islands and Scotland.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


Credit Agreement



--------------------------------------------------------------------------------

- 21 -




“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA which is sponsored, maintained or contributed to by any
Obligor or any of its ERISA Affiliates.
“Prime Rate” means the rate of interest announced publicly by Citibank as its
prime rate in effect at its principal office in New York City.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.
“Pro Forma Compliance” means with respect to any event or transaction, including
any Restructuring Transaction (each a “Relevant Transaction”; the consummation
date of such Relevant Transaction being the “Relevant Transaction Consummation
Date”), the Obligors shall be in compliance with (a)    Section 7.08, which
compliance shall be determined as of such Relevant Transaction Consummation Date
immediately after giving effect to such Relevant Transaction and as if each
reference therein to “Quarterly Date” were instead a reference to such Relevant
Transaction Consummation Date; and (b)    Section 7.10, which compliance shall
be determined as of such Relevant Transaction Consummation Date immediately
after giving effect to the incurrence, assumption and/or repayment of
Indebtedness in connection with such Relevant Transaction and as if the
reference therein to “last day of any fiscal quarter” was instead a reference to
such Relevant Transaction Consummation Date.
“Pro Rata Share” has the meaning assigned to such term in Section 3.07.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.
“Rate Determination Notice” has the meaning assigned to such term in Section
2.13.
“Rating” means the rating that has been most recently announced by S&P (or, in
the case of a private “Rating” by S&P, most recently notified by S&P to the
Obligors or any Holder) for the long term counterparty credit rating of each
Obligor.


“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.
“Reference Period” means any period of four consecutive fiscal quarters.
“Register” has the meaning assigned to such term in Section 10.04(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Relevant Transaction” has the meaning assigned to such term in the definition
of “Pro Forma Compliance”.


Credit Agreement



--------------------------------------------------------------------------------

- 22 -




“Relevant Transaction Consummation Date” has the meaning assigned to such term
in the definition of “Pro Forma Compliance”.
“Required Lenders” means, at any time, subject to the last paragraph of
Section 10.02(b), Lenders having Revolving Credit Exposures, unused Revolving
Credit Commitments and outstanding Incremental Term Loans representing more than
50% of the sum of the total Revolving Credit Exposures, unused Revolving Credit
Commitments and outstanding Incremental Term Loans at such time.
“Requirement of Law” means, with respect to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer (or similar title), chief operating
officer, managing director, chief accounting officer, controller, treasurer (or
similar title) or vice president (or similar title) of such Person, and, with
respect to financial matters, the chief financial officer (or similar title),
controller or treasurer (or similar title) of such Person.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Obligor or any of its Subsidiaries (other than dividends and distributions on
Equity Interests payable solely by the issuance of additional shares of Equity
Interests of the Person paying such dividends or distributions), or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests or any
option, warrant or other right to acquire any such Equity Interests.
“Restructuring Transaction” has the meaning assigned to such term in Section
7.03(d).
“Revolving Credit Availability Period” means the period from and including the
Amendment Effective Date to but excluding the earlier of the Maturity Date and
the date of termination of the Revolving Credit Commitments.
“Revolving Credit Borrowing” means any Borrowing comprised of Loans made
pursuant to Section 2.01(a).
“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit hereunder, expressed as a Dollar amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (i) reduced from time to time
pursuant to Section 2.07, (ii) increased from time to time pursuant to Section
2.22 and (iii) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 10.04. The initial amount of each Lender’s
Revolving Credit Commitment as of the Amendment Effective Date is set forth on
the Commitment Schedule, or, in the case of a Lender that assumes a Revolving
Credit Commitment after the Amendment Effective Date, in the Assignment and
Assumption pursuant to which such Lender shall have assumed such Revolving
Credit Commitment. The initial aggregate amount of the Lenders’ Revolving Credit
Commitments as of the Amendment Effective Date is $775,000,000.


Credit Agreement



--------------------------------------------------------------------------------

- 23 -




“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit Loans
and its LC Exposure at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Increase Effective Date” has the meaning assigned to such term
in Section 2.22.
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.
“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Group, Inc., or any successor to the
rating agency business thereof.
“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union, Canada or Her Majesty’s
Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in the list of
Specially Designated Nationals and Blocked Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, and any Person
listed in any Sanctions-related list of designated Persons maintained by the
U.S. Department of State, the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person.
“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, a rate
per annum equal to the London interbank offered rate administered by the ICE
Benchmark Administration Limited displayed on Reuters Page LIBOR01 or LIBOR02
(or on any successor or substitute page thereof, or any successor service,
providing quotations of interest rates applicable to deposits in the relevant
Currency, in the London interbank market comparable to those currently provided
on such page, as determined by the Administrative Agent from time to time);
provided that if any Screen Rate shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement;
“SEC” means the United States Securities and Exchange Commission.
“Solvent” means, with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of


Credit Agreement



--------------------------------------------------------------------------------

- 24 -




such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business and (d) such Person will be able to pay its
debts as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim”, (ii) “claim” means any (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured and (iii) except as
otherwise provided by applicable law, the amount of “contingent liabilities” at
any time shall be the amount thereof which, in light of all the facts and
circumstances existing at such time, can reasonably be expected to become actual
or matured liabilities.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D of the Board or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Sterling” or “£” refers to the lawful currency of the United Kingdom.
“Subject Parties” means, collectively, the Credit Parties and the Material
Subsidiaries.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent, provided that “Subsidiary”
shall not include any Fund Entity and any Subsidiary of any Fund Entity and
“Subsidiary” shall not in any event include UrbPlan.


“Subsidiary Guarantee Agreement” means the Subsidiary Guarantee Agreement dated
as of May 2, 2012, among each of the Subsidiary Guarantors and the
Administrative Agent.


“Subsidiary Guarantee Joinder Agreement” means the Subsidiary Guarantor Joinder
Agreement substantially in the form of Exhibit A to the Subsidiary Guarantee
Agreement.


“Subsidiary Guarantor” means each Person that becomes a party to the Subsidiary
Guarantee Agreement pursuant to Section 2.24(b). The Subsidiary Guarantors as of
the Amendment Effective Date are set forth in Schedule 2.




Credit Agreement



--------------------------------------------------------------------------------

- 25 -




“Substitute Basis” has the meaning assigned to such term in Section 2.13.
“Tax Agreement Form” has the meaning assigned to such term in Section 7.06(c).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term”, when used in reference to any Loan or Borrowing, refers to whether the
Class of
such Loan or Borrowing is Term, as opposed to Revolving Credit.


“Total Indebtedness” means, at any time, the aggregate outstanding amount of (i)
Indebtedness of the type described in clauses (a), (b), (g), (h) and (i) of the
definition of “Indebtedness”, and any Guarantees of such Indebtedness and (ii)
all obligations in respect of any earn-out obligation or other contingent
obligation that becomes a liability on the balance sheet of such Person in
accordance with GAAP or becomes fixed, and any Guarantees of such obligations,
in each case of the Obligors and their Consolidated Subsidiaries (determined on
a consolidated basis without duplication in accordance with GAAP) at such time,
excluding (A) any Indebtedness of a CLO Management Subsidiary incurred pursuant
to and in accordance with Section 7.01(o) and (B) any Indebtedness of a
Broker-Dealer Subsidiary incurred pursuant to and in accordance with Section
7.01(p). Notwithstanding the last sentence of the definition of “Guarantee”, for
purposes of determining the aggregate outstanding amount of any Indebtedness
contemplated by this definition, the amount of any Guarantee shall be deemed to
equal the aggregate outstanding principal amount of the Indebtedness that is
guaranteed by such Guarantee.


“Total Indebtedness Ratio” means, at any time, the ratio of (a) the sum of (i)
Total Indebtedness at such time minus (ii) the aggregate amount of Unrestricted
Cash of the Obligors and their Consolidated Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) at such time to
(b) EBITDA for the period of four consecutive fiscal quarters ending at such
time or the most recently ended prior to such time.


“Transactions” means the execution, delivery and performance by each Credit
Party of this Agreement and the other Loan Documents to which such Obligor is a
party, the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base
Rate.    
“Unrestricted Cash” means the aggregate amount of cash held in bank accounts of
the Obligors and their Consolidated Subsidiaries (determined on a consolidated
basis without duplication in accordance with GAAP) to the extent that the use of
such cash for application to payment of the Obligations or other Indebtedness is
not prohibited by law or any written contractual agreement (including, with
respect to cash held in a bank account of any Consolidated Subsidiary of an
Obligor, that such Consolidated Subsidiary is not subject to any restriction on
its ability to distribute such cash to the Obligors), and such cash and cash
equivalents are free and clear of all Liens (other than any statutory Liens in
favor of banks (including rights of set-off)); provided that Unrestricted Cash
shall not include any cash of any CLO Management Subsidiary or Broker-Dealer
Subsidiary.
“UrbPlan” means SCPL Brazil Real Estate I Fundo de Investimento em Participacoes
and its Subsidiaries, including Carlyle SDU Participacoes S.A., UrbPlan
Desenvolvimento Urbano S.A. and their respective Subsidiaries.


Credit Agreement



--------------------------------------------------------------------------------

- 26 -




“U.S. Lender” has the meaning assigned to such term in Section 2.16(f).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means any Obligor or the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
SECTION 1.03 Accounting Terms; GAAP.
(a)    Subject to paragraphs (b) and (c) of this Section, and except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time; provided that if the Borrowers notify the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the Amendment Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
(b)    All measurements or calculations of Indebtedness used in determining
compliance with any covenant, condition or agreement contained in Article VII
shall be made excluding the effect of Financial Accounting Standard No. 159.
(c)    The definition of Capital Lease Obligations shall be determined in
accordance with GAAP as in effect on the Amendment Effective Date.
SECTION 1.04 Currencies; Currency Equivalents. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of


Credit Agreement



--------------------------------------------------------------------------------

- 27 -




such Currency is the same as it was on the Amendment Effective Date. Except as
provided in Section 2.09(b) and the last sentence of Section 2.17(a), for
purposes of determining (i) whether the amount of any Borrowing or Letter of
Credit, together with all other Borrowings and Letters of Credit then
outstanding or to be borrowed at the same time as such Borrowing, would exceed
the aggregate amount of the Revolving Credit Commitments, (ii) the aggregate
unutilized amount of the Revolving Credit Commitments and (iii) the outstanding
aggregate principal amount of Borrowings and LC Exposure, the outstanding
principal amount of any Borrowing or Letter of Credit that is denominated in any
Foreign Currency shall be deemed to be the Dollar Equivalent of the amount of
the Foreign Currency of such Borrowing or Letter of Credit determined as of the
date of such Borrowing (determined in accordance with the last sentence of the
definition of the term “Interest Period”) or Letter of Credit. Wherever in this
Agreement in connection with a Borrowing, Loan or Letter of Credit an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Loan or Letter of Credit is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency).
SECTION 1.05 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its capital stock
at such time.
SECTION 1.06 Effect of Amendment and Restatement. On the Amendment Effective
Date, the Existing Credit Agreement shall be amended and restated in its
entirety in the form hereof. The parties hereto acknowledge and agree that (i)
this Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation, payment and
reborrowing or termination of the obligations under the Existing Credit
Agreement as in effect immediately prior to the Amendment Effective Date, which
remain outstanding (as amended and restated hereby), and (ii) such obligations
are in all respects continuing (as amended and restated hereby).


ARTICLE II
THE CREDITS
SECTION 2.01 Revolving Credit Loans.
(a)    Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Revolving Credit Loans in
Dollars or in any Agreed Foreign Currency to the Borrowers from time to time
during the Revolving Credit Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Credit Commitment or (ii) the total Revolving Credit
Exposures exceeding the total Revolving Credit Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Credit Loans.
If any Existing Revolving Credit Loans or Existing Letters of Credit shall be
outstanding immediately prior to the Amendment Effective Date, the Borrowers
shall borrow Revolving Credit Loans from the Revolving Credit Lenders, and the
Revolving Credit Lenders shall make Revolving Credit Loans to the Borrowers (in
the case of Eurocurrency Revolving Credit Loans, with Interest Periods
commencing on the Amendment Effective Date and ending on the date


Credit Agreement



--------------------------------------------------------------------------------

- 28 -




as shall have been previously notified to the Lenders in connection therewith)
and shall be deemed to have acquired participations in any Existing Letters of
Credit, in each case on the Amendment Effective Date, so that after giving
effect to such Revolving Credit Loans and purchases, the Revolving Credit Loans
and LC Exposure in respect of all outstanding Letters of Credit shall be held by
the Revolving Credit Lenders ratably in accordance with the respective amounts
of their Revolving Credit Commitments as of the Amendment Effective Date as set
forth on Schedule 1. To effect the foregoing payments, the related transfers of
funds shall be netted to the extent necessary to minimize the actual flows of
funds between the relevant parties.
SECTION 2.02 Loans and Borrowings.
(a)    Obligations of Lenders. Each Revolving Credit Loan shall be made as part
of a Borrowing consisting of Revolving Credit Loans of the same Type and
Currency made by the Revolving Credit Lenders ratably in accordance with their
respective Revolving Credit Commitments. The failure of any Revolving Credit
Lender to make any Revolving Credit Loan required to be made by it shall not
relieve any other Revolving Credit Lender of its obligations hereunder; provided
that the Revolving Credit Commitments of the Revolving Credit Lenders are
several and no Revolving Credit Lender shall be responsible for any other
Revolving Credit Lender’s failure to make Revolving Credit Loans as required.
(b)    Type of Loans. Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or of Eurocurrency Loans denominated in a single Currency
as the Borrowers may request in accordance herewith. Each ABR Loan shall be
denominated in Dollars. Each Revolving Credit Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Revolving Credit Lender to make such Revolving Credit Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Revolving Credit Loan in accordance with the terms of this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowings. Each Eurocurrency
Borrowing shall be in an aggregate amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each ABR Borrowing shall be in an aggregate amount
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof;
provided that a Revolving Credit ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Revolving Credit
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(f). Borrowings of more than one
Class, Type and Currency may be outstanding at the same time; provided that
there shall not at any time be more than a total of fourteen Eurocurrency
Borrowings outstanding.
(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrowers shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing):
(i)    any Revolving Credit Borrowing if the Interest Period requested therefor
would end after the Maturity Date; or
(ii)    any Term Borrowing if the Interest Period requested therefor would end
after the maturity date applicable thereto.
SECTION 2.03 Requests for Borrowings.
(a)    Notice by the Borrowers. To request a Borrowing, the Borrowers shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Eurocurrency Borrowing


Credit Agreement



--------------------------------------------------------------------------------

- 29 -




denominated in Dollars, not later than 10:00 a.m., New York City time, two
Business Days before the date of the proposed Borrowing, (ii) in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency, not later than 10:00
a.m., London time, four Business Days before the date of the proposed Borrowing,
or (iii) in the case of an ABR Borrowing, not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrowers.
(b)    Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the Currency of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d);
(v)    the identity of the Borrower that is to receive the proceeds of such
Borrowing; and
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed.
(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
(d)    Failure to Elect. If no election as to the Currency of a Revolving Credit
Borrowing is specified, then the requested Revolving Credit Borrowing shall be
denominated in Dollars. If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing unless such
Borrowing is a Revolving Credit Borrowing as to which an Agreed Foreign Currency
has been specified, in which case the requested Revolving Credit Borrowing shall
be a Eurocurrency Borrowing denominated in such Agreed Foreign Currency. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, the Borrowers shall be deemed to have selected an Interest Period of
one month’s duration.
SECTION 2.04 Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrowers may request
any Issuing Bank to issue, at any time and from time to time during the
Revolving Credit Availability Period, Letters of Credit denominated in Dollars
or any Agreed Foreign Currency for the account of a Borrower or a Subsidiary of
a Borrower in such form as is acceptable to such Issuing Bank in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Revolving Credit Commitments. On the Amendment Effective Date, the
Existing Letters of Credit shall be deemed to be “Letters of Credit” for all
purposes of this Agreement and the other Loan Documents.


Credit Agreement



--------------------------------------------------------------------------------

- 30 -




(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrowers shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the respective Issuing Bank) to an Issuing Bank selected by them
with a copy to the Administrative Agent (reasonably in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount and Currency of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
respective Issuing Bank, the Borrowers also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrowers to, or
entered into by the Borrowers with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the total LC Exposures shall not exceed $150,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Revolving Credit
Commitments.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then‑current expiration date of such
Letter of Credit) and (ii) the date that is five Business Days prior to the
Maturity Date.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by any Issuing Bank, and
without any further action on the part of such Issuing Bank or the Revolving
Credit Lenders, such Issuing Bank hereby grants to each Revolving Credit Lender,
and each Revolving Credit Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments.
In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in Dollars, for account of the respective Issuing Bank, such Revolving
Credit Lender’s Applicable Percentage of the Dollar Equivalent of each LC
Disbursement made by an Issuing Bank promptly upon the request of such Issuing
Bank at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrowers or at any time after any
reimbursement payment is required to be refunded to the Borrowers for any
reason. Such payment shall be made without any offset,


Credit Agreement



--------------------------------------------------------------------------------

- 31 -




abatement, withholding or reduction whatsoever. Each such payment shall be made
in the same manner as provided in Section 2.05 with respect to Revolving Credit
Loans made by such Revolving Credit Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to the respective Issuing Bank
the amounts so received by it from the Revolving Credit Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to the next following paragraph, the Administrative Agent shall
distribute such payment to the respective Issuing Bank or, to the extent that
the Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Credit Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Revolving
Credit Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement shall not constitute a Revolving Credit Loan and shall not relieve
the Borrowers of their obligations to reimburse such LC Disbursement.
(f)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such Issuing Bank
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to the Dollar Equivalent of such LC Disbursement not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that any Borrower receives such notice; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with a Revolving Credit ABR
Borrowing in the Dollar Equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting Revolving Credit ABR Borrowing. If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Revolving Credit
Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Revolving Credit Lender’s Applicable
Percentage thereof.
(g)    Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the respective Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder, except
in each case for errors or omissions resulting from the gross negligence or
willful misconduct of such Issuing Bank or its employees or agents.
No Issuing Bank shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the
respective Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the respective Issuing Bank, except in each case
for errors or omissions resulting from the gross negligence or willful
misconduct of such Issuing Bank or its employees or agents; provided that the
foregoing


Credit Agreement



--------------------------------------------------------------------------------

- 32 -




shall not be construed to excuse an Issuing Bank from liability to the Borrowers
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrowers to the extent permitted
by applicable law) suffered by the Borrowers that are caused by such Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Bank, any action taken or omitted
by any Issuing Bank under or in connection with any Letter of Credit or the
related drafts or documents, if done in accordance with the standard of care
specified in the NYUCC, shall be binding on the Borrowers and shall not result
in any liability of such Issuing Bank to the Borrowers.
(h)    Disbursement Procedures. The Issuing Bank for any Letter of Credit shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. Such
Issuing Bank shall promptly after such examination notify the Administrative
Agent and the Borrowers by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligations to reimburse such Issuing
Bank and the Revolving Credit Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If the Issuing Bank for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to ABR Loans; provided
that, if the Borrowers fail to reimburse such LC Disbursement when due pursuant
to paragraph (f) of this Section, then the rate specified in Section 2.11(c)
shall apply on each such past-due day. Interest accrued pursuant to this
paragraph shall be for account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Credit Lender pursuant
to paragraph (f) of this Section to reimburse such Issuing Bank shall be for
account of such Revolving Credit Lender to the extent of such payment.
(j)    Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time at the designation of the Borrowers and the consent of the successor
Issuing Bank (with notice to the Administrative Agent). The Administrative Agent
shall notify the Revolving Credit Lenders of any such replacement of an Issuing
Bank. At the time any such replacement shall become effective, the Borrowers
shall pay all unpaid fees accrued for account of the replaced Issuing Bank
pursuant to Section 2.10(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such successor or any previous Issuing
Bank, or such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(k)    Cash Collateralization. If either (i) the Loans shall have been
accelerated pursuant to Section 8.01 (an “Acceleration Event”) or (ii) the
Borrowers shall be required to provide cover for LC Exposure pursuant to
Section 2.09(b) or Section 2.19(d)(ii), the Borrowers shall immediately deposit
into an account designated by the Administrative Agent an amount in Dollars


Credit Agreement



--------------------------------------------------------------------------------

- 33 -




in cash equal to, in the case of an Acceleration Event, the Dollar Equivalent of
the aggregate undrawn amount of all outstanding Letters of Credit as of such
date and, in the case of cover pursuant to Section 2.09(b) or Section
2.19(d)(ii), the amount required under Section 2.09(b) or Section 2.19(d)(ii),
as the case may be; provided that, in the case of cover provided by the
Borrowers pursuant to Section 2.09(b) after the Revolving Credit Commitments
have expired or been terminated and after the principal of and interest on each
Loan and all fees or other amounts payable hereunder shall have been paid in
full, the Borrowers shall deposit into an account designated by the
Administrative Agent an amount in the same currency as the currency in which the
applicable outstanding Letter of Credit is denominated in cash equal to the
aggregate undrawn amount of such Letter of Credit. The Borrowers shall not at
any time thereafter permit the amount of such deposit to be less than (i) in the
case of an Acceleration Event, the Dollar Equivalent of the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (ii) in the case of
cover pursuant to Section 2.09(b) (other than as contemplated by the proviso in
the immediately preceding sentence) or Section 2.19(d)(ii), the Dollar
Equivalent of the aggregate amount required under Section 2.09(b) or Section
2.19(d)(ii), as the case may be. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent in Permitted Investments and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
with the consent of Revolving Credit Lenders with LC Exposure representing more
than 50% of the total LC Exposure, be applied to satisfy other obligations of
the Borrowers under this Agreement.
SECTION 2.05 Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts so received, in like funds, to an account of the Borrowers
designated by the Borrowers in the applicable Borrowing Request; provided that
Revolving Credit ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(f) shall be remitted by the
Administrative Agent to the respective Issuing Bank.
(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date (or, in the
case of any ABR Borrowing, prior to 10:00 a.m., New York City time, on the date
such ABR Borrowing is to be made) of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for


Credit Agreement



--------------------------------------------------------------------------------

- 34 -




each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to ABR Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
SECTION 2.06 Interest Elections.
(a)    Elections by the Borrowers. The Loans comprising each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing (other than any Eurocurrency Borrowing made
pursuant to Section 2.01(a)), shall have the Interest Period specified in such
Borrowing Request. Thereafter, the Borrowers may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section; provided that (i) a
Borrowing denominated in one Currency may not be continued as, or converted to,
a Borrowing in a different Currency, (ii) no Eurocurrency Borrowing denominated
in a Foreign Currency may be continued if, after giving effect thereto, the
aggregate Revolving Credit Exposures would exceed the aggregate Revolving Credit
Commitments, (iii) a Eurocurrency Borrowing denominated in a Foreign Currency
may not be converted to a Borrowing of a different Type and (iv) the Borrowers
may at any time during the pendency of an Interest Period for any Eurocurrency
Loan provide an Interest Election Request hereunder to select a new Interest
Period for such Eurocurrency Loan, the applicable LIBO Rate for such
Eurocurrency Loan to be effective on the Business Day specified in such request,
which effective date shall be not less than the second Business Day following
such request (and such request shall otherwise be given in accordance with, and
comply with the requirements, if applicable, of, paragraph (c) below), in which
case the relevant Lenders shall be entitled to receive amounts payable under
Section 2.15 as if such Lenders had received a prepayment of such Loan on such
effective date. The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrowers shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrowers were requesting a Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrowers.
(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:


Credit Agreement



--------------------------------------------------------------------------------

- 35 -




(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    Failure to Elect; Events of Default. If the Borrowers fail to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Eurocurrency Borrowing is repaid as provided herein, the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders
so notifies the Borrowers, then, so long as an Event of Default is continuing
(A) no outstanding Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (B) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period therefor and (C) no outstanding Eurocurrency
Borrowing denominated in a Foreign Currency may have an Interest Period of more
than one month’s duration.
SECTION 2.07 Termination and Reduction of the Revolving Credit Commitments.
(a)    Scheduled Termination. Unless previously terminated, the Revolving Credit
Commitments shall terminate on the Maturity Date.
(b)    Voluntary Termination or Reduction. The Borrowers may at any time
terminate, or from time to time reduce, the Revolving Credit Commitments;
provided that (i) each partial reduction of the Revolving Credit Commitments
pursuant to this Section shall be in an amount that is $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (ii) the Borrowers shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect to
any concurrent prepayment of the Revolving Credit Loans in accordance with
Section 2.09, the total Revolving Credit Exposures would exceed the total
Revolving Credit Commitments.
(c)    Notice of Voluntary Termination or Reduction. The Borrowers shall notify
the Administrative Agent of any election to terminate or reduce the Revolving
Credit Commitments under paragraph (b) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrowers pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving Credit
Commitments delivered by the Borrowers may state


Credit Agreement



--------------------------------------------------------------------------------

- 36 -




that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowers (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(d)    Effect of Termination or Reduction. Any termination or reduction of the
Revolving Credit Commitments shall be permanent. Subject to Section 2.19(h),
each reduction of the Revolving Credit Commitments shall be made ratably among
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitments.
SECTION 2.08 Repayment of Loans; Evidence of Debt.
(a)    Repayment. The Borrowers hereby unconditionally promise to pay the Loans
as follows:
(i)    to the Administrative Agent for account of the Revolving Credit Lenders
the outstanding principal amount of the Revolving Credit Loans on the Maturity
Date; and
(ii)     to the extent any Incremental Term Loan remains outstanding on the
maturity date applicable thereto, to the Administrative Agent for account of the
applicable Incremental Term Lenders the outstanding principal amount of the
Incremental Term Loans on such maturity date.
(b)    [Reserved]
(c)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
of any Class hereunder, and subject (in the case of a prepayment) to any
applicable provisions of Section 2.09, the Borrowers shall select the Borrowing
or Borrowings of the applicable Class to be paid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 10:00 a.m., New York City time, two Business Days before (or, in the
case of ABR Borrowings, the same Business Day of) the scheduled date of such
repayment; provided that each repayment of Borrowings of any Class shall be
applied to repay any outstanding ABR Borrowings of such Class before any other
Borrowings of such Class. If the Borrowers fail to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings of the applicable Class
and, second, to other Borrowings of such Class in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first). Each payment of a Borrowing shall
be applied ratably to the Loans included in such Borrowing.
(d)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.
(e)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.
(f)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (d) or (e) of this Section shall, to the extent consistent with the
records in the Register,


Credit Agreement



--------------------------------------------------------------------------------

- 37 -




be presumptively correct evidence of the existence and amounts of the
obligations recorded therein absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such records or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
(g)    Promissory Notes. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note, which promissory note shall (i) in the
case of any Revolving Credit Loan be substantially in the form of Exhibit F and
(ii) in the case any Incremental Term Loan, be substantially in the form of
Exhibit G. In such event, the Borrowers shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
SECTION 2.09 Prepayment of Loans.
(a)    Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty, subject to the requirements of this Section. Any partial prepayment
pursuant to this paragraph shall be in an amount that is $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.
(b)    Mandatory Prepayments—Revolving Credit Loans—Foreign Currency Valuations.
On each Quarterly Date prior to the Maturity Date, the Administrative Agent
shall determine the aggregate Revolving Credit Exposure. For the purpose of this
determination, the outstanding principal amount or stated amount of any Loan or
Letter of Credit that is denominated in any Foreign Currency shall be deemed to
be the Dollar Equivalent of the amount in the Foreign Currency of such Loan or
Letter of Credit, determined as of such Quarterly Date. If on the date of such
determination the aggregate Revolving Credit Exposure exceeds the sum of (i)
105% of the aggregate amount of the Revolving Credit Commitments as then in
effect plus (ii) the amount then on deposit in the account contemplated by
Section 2.04(k), the Administrative Agent shall promptly notify the Lenders and
the Borrowers thereof and the Borrowers shall, within five Business Days after
their receipt of such notice, prepay the Revolving Credit Loans (and/or provide
cover for LC Exposure as specified in Section 2.04(k)) in such amounts as shall
be sufficient to eliminate such excess.
(c)    Notices, Etc. The Borrowers shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 10:00 a.m., New York City
time (or, in the case of a Borrowing denominated in a Foreign Currency, 11:00
a.m., London time), three Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Borrowing, not later than 10:00 a.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
if a notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Credit Commitments as contemplated by Section 2.07,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
relevant Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of


Credit Agreement



--------------------------------------------------------------------------------

- 38 -




a Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and all other amounts payable under this Agreement,
including under Section 2.15. Amounts prepaid in respect of the Incremental Term
Loans may not be reborrowed.
SECTION 2.10 Fees.
(a)    Commitment Fees. The Borrowers agree to pay to the Administrative Agent
for account of each Lender a commitment fee, which shall accrue on the average
daily unused amount of the Revolving Credit Commitment of such Lender during the
period from and including the Amendment Effective Date to but excluding the date
such Revolving Credit Commitment terminates at a rate per annum equal to the
Applicable Rate. Accrued commitment fees shall be payable in arrears on each
Quarterly Date and on the date the Revolving Credit Commitments terminate,
commencing with the first Quarterly Date to occur after the Amendment Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees with respect
to the Revolving Credit Commitments, the Revolving Credit Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Revolving Credit
Loans and LC Exposure of such Lender.
(b)    Letter of Credit Fees. The Borrowers agree to pay (i) to the respective
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Amendment Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder, and (ii) to the Administrative Agent for
account of each Revolving Credit Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Amendment Effective Date to but excluding the later of the date on which such
Lender’s Revolving Credit Commitment terminates and the date on which such
Lender ceases to have any LC Exposure at a rate per annum equal to (i) the
Applicable Rate applicable to interest on Revolving Credit Eurocurrency Loans
minus (ii) the fronting fee referred to in clause (i) above. Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing with
the first Quarterly Date to occur after the Amendment Effective Date; provided
that all such fees shall be payable on the date on which the Revolving Credit
Commitments terminate and any such fees accruing after the date on which the
Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 10 Business Days after receipt of a reasonably detailed written invoice
therefor. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(c)    Administrative Agent Fees. The Borrowers agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrowers and the Administrative
Agent.


Credit Agreement



--------------------------------------------------------------------------------

- 39 -




(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the respective Issuing Bank, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.
SECTION 2.11 Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
(b)    Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.
(c)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrowers
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable from time to time on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Revolving Credit ABR
Loan prior to the Maturity Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Borrowing
denominated in Dollars prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be presumptively correct absent manifest error. The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a) and Section 2.11(b).
SECTION 2.12 Alternate Rate of Interest. If prior to the first day of any
Interest Period for any Eurocurrency Loan (the Currency of such Loan herein
called the “Affected Currency”):
(a)    the Administrative Agent shall have determined (which determination shall
be presumptively correct absent manifest error) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for the Affected Currency for such Interest
Period, or


Credit Agreement



--------------------------------------------------------------------------------

- 40 -




(b)    the Administrative Agent shall have received notice from the Required
Lenders in respect of the relevant Facility that by reason of any changes
arising after the Amendment Effective Date the Adjusted LIBO Rate for the
Affected Currency determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, then the Administrative Agent shall give telecopy notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given, (i) if the Affected Currency is Dollars (x) any Eurocurrency
Loans denominated in Dollars under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
denominated in Dollars under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurocurrency Loans shall
be continued as ABR Loans and (z) any outstanding Eurocurrency Loans denominated
in Dollars under the relevant Facility shall be converted, on the last day of
the then-current Interest Period with respect thereto, to ABR Loans or (ii) if
the Affected Currency is an Agreed Foreign Currency, the request for any
Eurocurrency Loans under the relevant Facility to be made on the first day of
such Interest Period shall be ineffective. Until such notice has been withdrawn
by the Administrative Agent (which action the Administrative Agent will take
promptly after the conditions giving rise to such notice no longer exist), no
further Eurocurrency Loans under the relevant Facility shall be made or
continued as such, nor shall the Borrowers have the right to convert Loans under
the relevant Facility to Eurocurrency Loans. If the Borrowers are not permitted
to continue a Eurocurrency Loan which is denominated in a Foreign Currency
pursuant to this Section, such Eurocurrency Loan shall automatically be
redenominated in Dollars on the last day of the applicable Interest Period in an
amount equal to the Dollar Equivalent thereof.
If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a) have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a) have not arisen but either (w) the
supervisor for the administrator of the Screen Rate has made a public statement
that the administrator of the Screen Rate is insolvent (and there is no
successor administrator that will continue publication of the Screen Rate), (x)
the administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrowers shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 10.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (ii) of the first sentence of this paragraph,
only to the extent the Screen Rate for the applicable currency and such Interest
Period


Credit Agreement



--------------------------------------------------------------------------------

- 41 -




is not available or published at such time on a current basis), (A) any Interest
Election Request that requests the conversion of any Revolving Credit Borrowing
to, or continuation of any Revolving Credit Borrowing as, a Eurocurrency
Borrowing shall be ineffective, (B) if any Borrowing Request requests a
Eurocurrency Revolving Credit Borrowing, such Borrowing shall be made as an ABR
Borrowing and (C) any Borrowing Request that requests a Eurocurrency Borrowing
denominated in Agreed Foreign Currency shall be ineffective and the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate as provided in this Section 2.12.
SECTION 2.13 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the Amendment Effective
Date, shall make it unlawful for any Lender to make or maintain Eurocurrency
Loans as contemplated by this Agreement, such Lender shall promptly give notice
thereof (a “Rate Determination Notice”) to the Administrative Agent and the
Borrowers, and (a) the commitment of such Lender hereunder to make Eurocurrency
Loans, continue Eurocurrency Loans as such and convert ABR Loans to Eurocurrency
Loans shall be suspended during the period of such illegality, (b) such Lender’s
Loans then outstanding as Eurocurrency Loans denominated in Dollars, if any,
shall be converted automatically to ABR Loans denominated in Dollars on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law and (c) (i) such Lender’s
Loans then outstanding as Eurocurrency Loans denominated in any Agreed Foreign
Currency, if any, shall be converted automatically on the respective last days
of the then current Interest Periods with respect to such Loans (an “Affected
Interest Period”) to Eurocurrency Loans denominated in such Agreed Foreign
Currency having the next shortest Interest Period which is not affected by such
adoption of or change in any Requirement of Law and (ii) if all Interest Periods
are Affected Interest Periods in respect of such Eurocurrency Loans denominated
in any Agreed Foreign Currency, during the 30-day period following any such Rate
Determination Notice (the “Negotiation Period”) the Administrative Agent and the
Borrowers shall negotiate in good faith with a view to agreeing upon a
substitute interest rate basis which shall reflect the cost to the applicable
Lenders of funding such Loans from alternative sources (a “Substitute Basis”),
and if such Substitute Basis is so agreed upon during the Negotiation Period,
such Substitute Basis shall apply in lieu of the Adjusted LIBO Rate to all
Interest Periods for the Eurocurrency Loans denominated in such Agreed Foreign
Currency of the applicable Lenders commencing on or after the first day of an
Affected Interest Period, until the circumstances giving rise to such Rate
Determination Notice have ceased to apply. If a Substitute Basis is not agreed
upon during the Negotiation Period, each affected Lender shall determine (and
shall certify from time to time in a certificate delivered by such Lender to the
Administrative Agent setting forth in reasonable detail the basis of the
computation of such amount) the rate basis reflecting the cost to such Lender of
funding its Eurocurrency Loan denominated in such Agreed Foreign Currency for
any Interest Period commencing on or after the first day of an Affected Interest
Period, until the circumstances giving rise to such Rate Determination Notice
have ceased to apply, and such rate basis shall be presumptively correct, absent
manifest error, and shall apply in lieu of the Adjusted LIBO Rate for the
relevant Interest Periods. If a Rate Determination Notice has been given, then
until such Rate Determination Notice has been withdrawn by the Administrative
Agent, no Eurocurrency Loans of the applicable Lenders denominated in such
Agreed Foreign Currency shall have an Interest Period having a duration equal to
an Affected Interest Period. The Borrowers may elect to prepay the Eurocurrency
Loans denominated in such Agreed Foreign Currency of the applicable Lenders
pursuant to Section 2.09(a) at any time; provided that if the Borrowers elect
not to prepay such Eurocurrency Loans and the Borrowers are not permitted to
continue such Eurocurrency Loan pursuant to this Section, such Eurocurrency Loan
shall automatically be redenominated in Dollars on the last day of the
applicable Interest Period in an amount equal to the Dollar Equivalent thereof.
If any such conversion of a Eurocurrency Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrowers
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.15. For the purposes of this Section, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all rules, regulations, orders, requests,
guidelines or directives thereunder or issued in connection therewith and (y)
all rules, regulations, orders, requests, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant


Credit Agreement



--------------------------------------------------------------------------------

- 42 -




to Basel III, shall in each case be deemed to have been adopted and gone into
effect from and after the Amendment Effective Date.
SECTION 2.14 Increased Costs.
(a)    Increased Costs Generally. If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made, in each
case, subsequent to the Amendment Effective Date:
(i)    shall impose, modify or hold applicable any reserve, any requirement to
maintain liquid assets, special deposit, compulsory loan or similar requirement
against assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Adjusted LIBO Rate hereunder;
(ii)    subject any Lender to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii) shall impose on such Lender any other condition not otherwise contemplated
hereunder; and the result of any of the foregoing is to increase the cost to
such Lender, by an amount which such Lender reasonably deems to be material, of
making, converting into, continuing or maintaining Eurocurrency Loans or issuing
or participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrowers shall promptly pay such Lender, in Dollars, within ten Business Days
after the Borrowers’ receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Borrowers (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.
(b)    Capital Requirements. If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity or in the interpretation or application thereof or compliance by
such Lender or any holding company controlling such Lender with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) from any Governmental Authority first made, in each case,
subsequent to the Amendment Effective Date shall have the effect of reducing the
rate of return on such Lender’s or such holding company’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such holding company could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such holding company’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, within ten Business Days after submission by
such Lender to the Borrowers (with a copy to the Administrative Agent) of a
reasonably detailed written request therefor (consistent with the detail
provided by such Lender to similarly situated borrowers), the Borrowers shall
pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such holding company on an after-tax basis for such
reduction.
(c)    Certificates for Reimbursement. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender to the
Borrowers (with a copy to the Administrative Agent) shall be presumptively
correct in the absence of manifest error.


Credit Agreement



--------------------------------------------------------------------------------

- 43 -




(d)    Delay in Requests. Notwithstanding anything to the contrary in this
Section, the Borrowers shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than 180 days prior to the date that
such Lender notifies the Borrowers of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such 180-day period shall be extended to
include the period of such retroactive effect.
(e)    Dodd-Frank and Basel III. For the purposes of this Section, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
regulations, orders, requests, guidelines or directives thereunder or issued in
connection therewith and (y) all rules, regulations, orders, requests,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to have been adopted and
gone into effect from and after the Amendment Effective Date.
SECTION 2.15 Break Funding Payments. The Borrowers agree to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense (other
than lost profits, including the loss of Applicable Rate) that such Lender may
actually sustain or incur as a consequence of (a) default by any Borrower in
making a borrowing of, conversion into or continuation of Eurocurrency Loans
after such Borrower has given a notice requesting the same in accordance with
the provisions of this Agreement, (b) default by any Borrower in making any
prepayment of or conversion from Eurocurrency Loans after such Borrower has
given a notice thereof in accordance with the provisions of this Agreement
(regardless of whether such notice is permitted to be revocable under
Section 2.09(c) and is revoked in accordance herewith), (c) the making of a
payment, prepayment, conversion or continuation of Eurocurrency Loans on a day
that is not the last day of an Interest Period with respect thereto (including
as a result of an Event of Default) or (d) the assignment as a result of a
request by the Borrowers pursuant to Section 2.18(b) of any Eurocurrency Loan
other than on the last day of the Interest Period therefor. A reasonably
detailed certificate as to (showing in reasonable detail the calculation of) any
amounts payable pursuant to this Section submitted to the Borrowers by any
Lender shall be presumptively correct in the absence of manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
SECTION 2.16 Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of each Obligor hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any Obligor shall be required by
applicable law to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Obligor shall make such
deductions and (iii) such Obligor shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the Obligors. Without limiting the provisions
of paragraph (a) above, the Obligors shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Indemnification by the Obligors. The Obligors shall jointly and severally
indemnify the Administrative Agent, each Lender and each Issuing Bank, within 30
days after


Credit Agreement



--------------------------------------------------------------------------------

- 44 -




demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Obligors hereunder and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate prepared in good faith as to the amount of such payment or
liability delivered to the Obligors by a Lender or an Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be presumptively correct
absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Obligor to a Governmental Authority pursuant to this Section 2.16, such
Obligor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Status of Foreign Lenders. Each Foreign Lender shall deliver to the
Borrowers and the Administrative Agent (or, in the case of a Participant, to the
Borrowers and to the Lender from which the related participation shall have been
purchased) (i) two accurate and complete copies of IRS Form W-8ECI, W-8BEN,
W-8BEN-E or W-8IMY together with supporting documentation, as applicable, or
(ii) in the case of a Foreign Lender claiming exemption from United States
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
the applicable statement in Exhibit E and two accurate and complete copies of
IRS Form W-8BEN, W-8BEN-E or W-8IMY together with supporting documentation, as
applicable, or any subsequent versions or successors to such forms, in each case
properly completed and duly executed by such Foreign Lender claiming complete
exemption from, or a reduced rate of, United States federal withholding tax on
all payments by an Obligor under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Foreign Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Borrowers and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrowers and
Administrative Agent (or any other form of certification adopted by the United
States taxing authorities for such purpose) . Notwithstanding any other
provision of this paragraph, a Foreign Lender shall not be required to deliver
any form pursuant to this paragraph that such Foreign Lender is not legally able
to deliver or otherwise take any action if such action would subject such
Foreign Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. If a payment made to
a Lender under any Loan Document would be subject to U.S. federal, Canadian or
Cayman Tax imposed under FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Withholding Agent such documentation as shall be reasonably requested by the
Withholding Agent sufficient for the Withholding Agent to comply with its
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements.
(f)    Status of U.S. Lenders. Each Lender other than a Foreign Lender (a “U.S.
Lender”) shall deliver to the Borrowers and the Administrative Agent two
accurate and complete


Credit Agreement



--------------------------------------------------------------------------------

- 45 -




copies of IRS Form W-9, or any subsequent versions or successors to such form,
certifying that such Lender is exempt from U.S. federal backup withholding tax.
Such forms shall be delivered by each U.S. Lender on or before the date it
becomes a party to this Agreement. In addition, each U.S. Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such U.S. Lender. Each U.S. Lender shall promptly notify the
Borrowers and the Administrative Agent at any time it determines that it is no
longer in a position to provide any previously delivered certifications to the
Borrowers and Administrative Agent (or any other form of certification adopted
by the United States taxing authorities for such purpose).
(g)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in good faith, that it has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by any Obligor or with
respect to which any Obligor has paid additional amounts pursuant to this
Section, it shall promptly pay over such refund to such Obligor (but only to the
extent of indemnity payments made, or additional amounts paid, by such Obligor
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
applicable Obligor, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Obligor (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority;
provided further in no event will the Administrative Agent or such Lender be
required to pay any amount to an Obligor pursuant to this paragraph (g) the
payment of which would place the Administrative Agent or such Lender, as
applicable, in a less favorable net after-Tax position than the Administrative
Agent or such Lender as applicable, would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Borrowers or any other Person.
(h)    Any successor or supplemental Administrative Agent that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code, shall
deliver to the Borrower, on or prior to the date on which it becomes a party to
this Agreement, two duly completed copies of (i) a Qualified intermediary
withholding certificate on IRS Form W-8IMY evidencing its agreement with the
Borrower to be treated as a withholding agent (as defined in Section 7701(a)(16)
of the Code) (with respect to amounts received on account of any Lender) or (ii)
a U.S. branch withholding certificate on IRS Form W-8IMY evidencing its
agreement with the Borrower to be treated as a “United States Person” (as
defined in Section 7701(a)(30) of the Code) (with respect to amounts received on
account of any Lender).
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments by the Obligors. Each Obligor shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
Section 2.15 or Section 2.16, or otherwise), or under any other Loan Document
(except to the extent otherwise provided therein), prior to 2:00 p.m., Local
Time, on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative


Credit Agreement



--------------------------------------------------------------------------------

- 46 -




Agent at the Administrative Agent’s Account, except as otherwise expressly
provided in the relevant Loan Document and except payments to be made directly
to an Issuing Bank as expressly provided herein and payments pursuant to
Section 2.14, Section 2.15, Section 2.16 and Section 10.03, which shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension at the then applicable rate. All amounts owing under this
Agreement (including commitment fees, payments required under Section 2.14, and
payments required under Section 2.15 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any Loan denominated
in any Foreign Currency or payments relating to any such Loan required under
Section 2.15, which are payable in such Foreign Currency) or under any other
Loan Document (except to the extent otherwise provided therein) are payable in
Dollars. Notwithstanding the foregoing, if the Borrowers shall fail to pay any
principal of any Loan when due (whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise), the unpaid portion of such Loan shall, if
such Loan is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal shall be payable on demand; and if the
Borrowers shall fail to pay any interest on any Loan that is not denominated in
Dollars, such interest shall automatically be redenominated in Dollars on the
due date therefor (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein
(including Section 2.19): (i) each Borrowing of Revolving Credit Loans shall be
made from the Revolving Credit Lenders, each payment of commitment fee under
Section 2.10 in respect of the Revolving Credit Commitments shall be made for
account of the Revolving Credit Lenders, and each termination or reduction of
the amount of the Revolving Credit Commitments under Section 2.07 shall be
applied to the Revolving Credit Commitments of the Revolving Credit Lenders, pro
rata according to the amounts of their respective Revolving Credit Commitments;
(ii) each Borrowing of Revolving Credit Loans shall be allocated pro rata among
the Revolving Credit Lenders according to the amounts of their respective
Revolving Credit Commitments (in the case of the making of Revolving Credit
Loans) or their respective Revolving Credit Loans that are to be included in
such Borrowing (in the case of conversions and continuations of Revolving Credit
Loans); (iii) reserved; (iv) each payment or prepayment of principal of
Revolving Credit Loans and Incremental Term Loans by the Borrowers shall be made
for account of the relevant Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans of such Class held by them; and (v) each
payment of interest on Revolving Credit Loans and Incremental Term Loans


Credit Agreement



--------------------------------------------------------------------------------

- 47 -




by the Borrowers shall be made for account of the relevant Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.
(d)    Sharing of Payments by Lenders. Subject to Section 2.19, if any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Obligor pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to any Obligor or any Affiliate thereof (as to which the provisions
of this paragraph shall apply).
Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Obligor in the amount of
such participation.
(e)    Payments by the Borrowers; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. Nothing herein shall be deemed to limit the rights of
the Administrative Agent or any Lender against the Borrowers.
(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(e),
2.05(b), 2.17(e) or 10.03(c) then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent or the applicable Issuing
Bank to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid,


Credit Agreement



--------------------------------------------------------------------------------

- 48 -




and/or (ii) until such time as the Administrative Agent, the Borrowers and the
Issuing Banks each agree that such Lender has adequately remedied all matters
that caused such Lender to fail to make such payment, hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its sole discretion.
SECTION 2.18 Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of Section 2.13, 2.14,
2.16(a) or 2.16(c) with respect to such Lender, it will, if requested by the
Borrowers, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
(i) such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage and (ii) nothing in this Section shall affect
or postpone any of the obligations of the Borrowers or the rights of any Lender
pursuant to Section 2.13, 2.14 or 2.16(a). The Borrowers hereby agree to pay all
reasonable out‑of‑pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.
(b)    Replacement of Lenders. Subject to the requirements of Section 10.04(g),
the Borrowers shall be permitted to replace (at their sole expense) with a
financial institution or financial institutions any Lender that (x) requests
reimbursement for amounts owing pursuant to Section 2.14, 2.15 (to the extent a
request made by a Lender pursuant to the operation of Section 2.15 is materially
greater than requests made by other Lenders) or 2.16 or gives a notice of
illegality pursuant to Section 2.13, (y) is a Defaulting Lender, or (z) that has
refused to consent to any waiver or amendment with respect to any Loan Document
that requires the consent of all of the Lenders and has been consented to by the
Required Lenders; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.15) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (iii) the replacement financial institution or financial
institutions, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent and each Issuing Bank to the extent that an assignment to
such replacement financial institution of the rights and obligations being
acquired by it would otherwise require the consent of the Administrative Agent
or such Issuing Bank pursuant to Section 10.04, (iv) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 10.04, (v) the Borrowers shall pay all additional amounts (if any)
required pursuant to Section 2.14 or 2.16, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated, (vi) if
applicable, the replacement financial institution or financial institutions
shall consent to such amendment or waiver, (vii) any such replacement shall not
be deemed to be a waiver of any rights that the Borrowers, the Administrative
Agent or any other Lender shall have against the replaced Lender, and (viii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments
thereafter.


Credit Agreement



--------------------------------------------------------------------------------

- 49 -




SECTION 2.19. Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a)    commitment fees shall cease to accrue from and after the time such Lender
becomes a Defaulting Lender on the unused portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.10(a);


(b)    if such Defaulting Lender is an Issuing Bank, fronting fees shall cease
to accrue from and after the time such Lender becomes a Defaulting Lender on the
LC Exposure attributable to Letters of Credit issued by such Issuing Bank
pursuant to Section 2.10(b)(i);


(c)    the Revolving Credit Commitment, Revolving Credit Exposure and
Incremental Term Loans, if any, of such Defaulting Lender shall not be included
in determining whether all Lenders or the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
modification pursuant to Section 10.02), provided that any amendment, waiver or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders or that
would (i) change the percentage of Revolving Credit Commitments or of the
aggregate unpaid principal amount of the Loans or LC Exposures, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (ii) amend Section 10.02 in a manner which affects such
Defaulting Lender differently than other Lenders and is adverse to such
Defaulting Lender or this Section 2.19, (iii) increase or extend the Revolving
Credit Commitment of such Defaulting Lender or subject such Defaulting Lender to
any additional obligations (it being understood that any amendment, waiver or
consent in respect of conditions precedent, covenants, Defaults or Events of
Default shall not constitute an increase or extension of the Revolving Credit
Commitment of any Lender or an additional obligation of any Lender), (iv) reduce
the principal of the Loans made by such Defaulting Lender or any LC
Disbursements payable hereunder to such Defaulting Lender or (v) postpone the
scheduled date for any payment of principal of, or interest on, the Loans made
by such Defaulting Lender or any LC Disbursements payable hereunder to such
Defaulting Lender, shall in each case require the consent of such Defaulting
Lender (which consent shall be deemed to have been given if such Defaulting
Lender fails to respond to a written request for such consent within 30 days
after receipt of such written request);


(d)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender or at any time such Lender remains a Defaulting Lender, then:


(i)    all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Adjusted Applicable
Percentages but only to the extent (x) the sum of any Non-Defaulting Lender’s
Revolving Credit Exposure plus its Adjusted Applicable Percentage of such
Defaulting Lender’s LC Exposure does not exceed such Non-Defaulting Lender’s
Revolving Credit Commitment and (y) the sum of all Non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Revolving Credit Commitments (it
being understood that such LC Exposure shall not be reallocated after the
Revolving Credit Commitments are terminated on the Maturity Date);
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.04(k) for so
long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.19(d), the Borrowers shall not
be required to pay any fees


Credit Agreement



--------------------------------------------------------------------------------

- 50 -




to such Defaulting Lender pursuant to Section 2.10(b) with respect to such
Defaulting Lender’s LC Exposure (and such fees shall cease to accrue with
respect to such Defaulting Lender’s LC Exposure) during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant
to this Section 2.19(d), then the fees payable to the Lenders pursuant to
Sections 2.10(a) and 2.10(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Adjusted Applicable Percentages; and
(v)    if any Defaulting Lender’s LC Exposure is not reallocated pursuant to
this Section 2.19(d), then, without prejudice to any rights or remedies of any
Issuing Bank or any Lender hereunder, all letter of credit fees payable under
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Bank(s) until such LC Exposure is reallocated;
(e)    so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, extend or increase any Letter of Credit unless such
Defaulting Lender’s LC Exposure that would result from such newly issued,
extended or increased Letter of Credit has been or would be, at the time of such
issuance, extension or increase, fully allocated among Non-Defaulting Lenders
pursuant to Section 2.19(d)(i) or fully cash collateralized by the Borrowers
pursuant to Section 2.19(d)(ii);


(f)    in the event that the Administrative Agent, the Borrowers and the Issuing
Banks each agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Defaulting Lender’s
Revolving Credit Commitment and on such date such Defaulting Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Defaulting Lender to
hold such Loans in accordance with its Applicable Percentage;


(g)    subject to Section 10.20, no reallocation pursuant to paragraph (d)
above, nor the operation of any other provision of this Section 2.19, will (i)
constitute a waiver or release of any claim the Borrowers, the Administrative
Agent, any Issuing Bank or any other Lender may have against such Defaulting
Lender, or (except with respect to clause (f) above) cause such Defaulting
Lender to be a Non-Defaulting Lender, or (ii) except as expressly provided in
this Section 2.19, excuse or otherwise modify the performance by the Borrowers
of their respective obligations under this Agreement and the other Loan
Documents; and


(h)    anything herein to the contrary notwithstanding, the Borrowers may
terminate the unused amount of the Revolving Credit Commitment of a Defaulting
Lender on a non-pro rata basis upon not less than three Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders
thereof), provided that such termination will not be deemed to be a waiver or
release of any claim the Borrowers, the Administrative Agent, the Issuing Bank
or any Lender may have against such Defaulting Lender.


SECTION 2.20 Joint and Several Liability of the Borrowers. Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, each
Borrower hereby accepts joint and several liability hereunder and under the
other Loan Documents in consideration of the financial accommodations to be
provided by Administrative Agent, the Issuing Banks and Lenders under this
Agreement and the other Loan Documents, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of the
other Borrower to accept joint and several liability for the Borrower
Obligations (as hereinafter defined). Each Borrower, jointly and severally,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrower, with
respect to the payment and performance of all of the Borrower Obligations
(including any Borrower Obligations arising under this Section), it being the
intention of the parties hereto that all of the Borrower Obligations shall be
the joint and several obligations of each Borrower without preferences or
distinction among them. If and to the extent that any Borrower shall fail to
make any payment with respect to any of the Borrower Obligations as and when due
or to perform any of the Borrower Obligations in accordance with the terms


Credit Agreement



--------------------------------------------------------------------------------

- 51 -




thereof, then in each such event, the other Borrower will make such payment with
respect to, or perform, such Borrower Obligations. Subject to the terms and
conditions hereof, the Borrower Obligations of each Borrower under the
provisions of this Section constitute the absolute and unconditional, full
recourse Borrower Obligations of each Borrower, enforceable against each such
Person to the full extent of its properties and assets, irrespective of the
validity, binding effect or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever. As used in this Section,
“Borrower Obligations” means all liabilities and obligations of every nature of
the Borrowers from time to time owed to the Administrative Agent, the Issuing
Banks, the Lenders or any of them under any Loan Document, whether for
principal, interest (including all interest and expenses accrued or incurred
subsequent to the commencement of any bankruptcy or insolvency proceedings with
respect to the Borrowers, whether or not such interest or expenses are allowed
as a claim in such proceeding), fees, expenses, indemnification or otherwise and
whether primary, secondary, direct, indirect, contingent, fixed or otherwise
(including obligations of performance).
SECTION 2.21 Incremental Term Facility.
(a)    Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Lenders) specifying in reasonable detail the
proposed terms thereof, the Borrowers may from time to time after the Amendment
Effective Date, request the establishment of one or more new term loan
commitments (the “Incremental Term Loan Commitments”; the facility represented
by such commitments and the term loans made thereunder, the “Incremental Term
Loan Facility”) by an amount (for all such requests, together with all requests
for an increase in the Revolving Credit Facility pursuant to Section 2.22) not
exceeding $250,000,000; provided that (i) any such request for an increase shall
be in a minimum amount of the lesser of (x) $25,000,000 and (y) the entire
remaining amount of new term loan commitments available under this Section, and
(ii) the Borrowers shall make no more than a total of three requests for
Incremental Term Loan Commitments under this Section and/or increases in the
Revolving Credit Facility under Section 2.22. At the time of sending such
notice, the Borrowers and the Administrative Agent shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).
(b)    Each Lender shall notify the Administrative Agent within such time period
whether or not it elects to provide such Incremental Term Loans and, if so,
whether by an amount equal to, greater than, or less than its ratable portion
(based on such Lender’s ratable share of the Revolving Credit Facility as of the
date of such notice) of such Incremental Term Loan Commitments. Any Lender
approached to provide all or a portion of the Incremental Term Loans may elect
or decline, in its sole discretion, to provide such loans thereunder. Any Lender
not responding within such time period shall be deemed to have declined to
provide the Incremental Term Loans.
(c)    The Administrative Agent shall promptly notify the Borrowers and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested Incremental Term Facility, the Borrowers may also
invite Eligible New Lenders to become Incremental Term Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent.
(d)    If the Incremental Term Loans are made in accordance with this Section,
the Administrative Agent and the Borrowers shall determine the effective date
(the “Incremental Term Effective Date”) and the final allocation of such
Incremental Term Loans. The Administrative Agent shall promptly notify the
Borrowers and the Incremental Term Lenders of the final allocation of such
Incremental Term Loans and the Incremental Term Effective Date. The terms and
conditions of any Incremental Term Loan Facility shall be identical to those of
the Revolving Credit Facility (except to reflect the term loan nature of the
Incremental Term Loan Facility including, that once repaid or prepaid,
Incremental Term Loans cannot be re-borrowed), shall be governed by this
Agreement, shall be unsecured and shall have the same guarantees as the
Revolving Credit Facility. In connection with the making of the Incremental Term
Loans, this Agreement and the other Loan Documents may be amended in a writing
(which may be executed and delivered by the Obligors and the Administrative
Agent, without the consent of any Lender) to reflect any technical changes
necessary to give effect to such Incremental Term Loan Facility in accordance
with its terms as set


Credit Agreement



--------------------------------------------------------------------------------

- 52 -




forth herein (including the addition of such Incremental Term Loans as a
“Facility” hereunder) (such amendment, an “Incremental Term Loan Amendment
Agreement”).
(e)    As a condition precedent to such Incremental Term Facility,
(i)     each Borrower shall deliver to the Administrative Agent a certificate of
such Borrower dated as of the Incremental Term Effective Date signed by a
Responsible Officer of such Borrower, certifying and attaching the resolutions
adopted by such Borrower approving or consenting to such Incremental Term
Facility, and certifying that the conditions precedent set out in the following
subclauses (ii) through (v) have been satisfied (which certificate shall include
supporting calculations demonstrating compliance with the conditions set forth
in clause (vi) below),
(ii)     no Default shall have occurred and be continuing or would result from
such increase,
(iii)     the representations and warranties of the Obligors set forth in this
Agreement, and of each Credit Party in each of the other Loan Documents to which
it is a party, shall be true and correct in all material respects as of the
Incremental Term Effective Date, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date,
(iv)     (A) the maturity date with respect to the Incremental Term Facility
shall not be prior to the Maturity Date and (B) the Incremental Term Facility
shall not require any amortization payments to be made thereunder prior to the
Maturity Date, except for, in the case of this clause (B), amortization payments
in an aggregate amount not exceeding 5% of the aggregate principal amount of
such Incremental Term Facility in any fiscal year of the Obligors, and
(v)     immediately after giving effect to the Incremental Term Loan Commitments
and the making of Incremental Term Loans thereunder, the Obligors shall be in
Pro Forma Compliance (it being understood and agreed that the proceeds of such
Incremental Term Loans shall not be included as Unrestricted Cash for purposes
of the calculation under this clause (v)), and
(vi)     to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received legal opinions, resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Amendment Effective Date under Section 5.01 with respect to the Obligors and
each other Credit Party evidencing the approval of such Incremental Term Loans
by the Obligors and each other Credit Party.
SECTION 2.22 Increase in Revolving Credit Commitments.
(a)    Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Revolving Credit Lenders) specifying in
reasonable detail the proposed terms thereof, the Borrowers may from time to
time after the Amendment Effective Date, request an increase in the Revolving
Credit Facility (which shall be on the same terms as the Revolving Credit
Facility) by an amount (for all such requests, together with all requests for
Incremental Term Loan Commitments pursuant to Section 2.21) not exceeding
$250,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of the lesser of (x) $25,000,000 and (y) the entire remaining
amount of increases available under this Section and (ii) the Borrowers shall
make no more than a total of three requests for increases in the Revolving
Credit Facility under this Section 2.22 and/or Incremental Term Loan Commitments
under Section 2.21. At the time of sending such notice, the Borrowers and the
Administrative Agent shall specify


Credit Agreement



--------------------------------------------------------------------------------

- 53 -




the time period within which each Revolving Credit Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Revolving Credit Lenders).
(b)    Each Revolving Credit Lender shall notify the Administrative Agent within
such time period whether or not it agrees to increase its Revolving Credit
Commitment and, if so, whether by a percentage of the requested increase equal
to, greater than, or less than its Applicable Percentage in respect of the
Revolving Credit Facility. Any Revolving Credit Lender approached to provide all
or a portion of the increase in the Revolving Credit Facility may elect or
decline, in its sole discretion, to provide such increase of the loans
thereunder. Any Revolving Credit Lender not responding within such time period
shall be deemed to have declined to increase its Revolving Credit Commitment.
(c)    The Administrative Agent shall promptly notify the Borrowers and each
Revolving Credit Lender of the Revolving Credit Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, the
Borrowers may also invite Eligible New Lenders to become Revolving Credit
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent.
(d)    If the Revolving Credit Facility is increased in accordance with this
Section, the Administrative Agent and the Borrowers shall determine the
effective date (the “Revolving Credit Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrowers and the Revolving Credit Lenders of the final allocation of such
increase and the Revolving Credit Increase Effective Date. In connection with
any increase in the Revolving Credit Facility, this Agreement and the other Loan
Documents may be amended in a writing (which may be executed and delivered by
the Obligors and the Administrative Agent, without the consent of any Lender) to
reflect any technical changes necessary to give effect to such increase in
accordance with its terms as set forth herein (such amendment, an “Increased
Revolving Credit Facility Amendment Agreement”).
(e)    As conditions precedent to such increase,


(i)     each Borrower shall deliver to the Administrative Agent a certificate of
such Borrower dated as of the Revolving Credit Increase Effective Date signed by
a Responsible Officer of such Borrower, certifying and attaching the resolutions
adopted by such Borrower approving or consenting to such increase, and
certifying that the conditions precedent set out in the following
subclauses (ii) through (iv) have been satisfied (which certificate shall
include supporting calculations demonstrating compliance with the conditions set
forth in clause (iv) below),


(ii)     no Default shall have occurred and be continuing or would result from
such increase,


(iii)     the representations and warranties of the Obligors set forth in this
Agreement, and of each Credit Party in each of the other Loan Documents to which
it is a party, shall be true and correct in all material respects as of the
Revolving Credit Increase Effective Date, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date,


(iv)     immediately after giving effect to such increase, the Obligors shall be
    in Pro Forma Compliance, and


(v)     to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Amendment Effective Date under Section 5.01 with respect to the
Obligors and each other


Credit Agreement



--------------------------------------------------------------------------------

- 54 -




Credit Party evidencing the approval of such increase by the Obligors and each
other Credit Party.


(f)    On the Revolving Credit Increase Effective Date, the Borrowers shall
(A) prepay the outstanding Revolving Credit Loans (if any) in full;
(B) simultaneously borrow new Revolving Credit Loans hereunder in an amount
equal to such prepayment, provided that with respect to subclauses (A) and (B),
(x) the prepayment to, and borrowing from, any existing Revolving Credit Lender
shall be effected by book entry to the extent that any portion of the amount
prepaid to such Revolving Credit Lender will be subsequently borrowed from such
Revolving Credit Lender and (y) the existing Revolving Credit Lenders and any
Eligible New Lenders that become Revolving Credit Lenders pursuant to this
Section, if any, shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Revolving Credit Loans are held ratably by the Revolving Credit Lenders in
accordance with the respective Revolving Credit Commitments of such Revolving
Credit Lenders (after giving effect to such increase); and (C) pay to the
Revolving Credit Lenders the amounts, if any, payable under Section 2.15 as a
result of any such prepayment. Concurrently therewith, the Revolving Credit
Lenders shall be deemed to have adjusted their participation interests in any
outstanding Letters of Credit so that such interests are held ratably in
accordance with their Revolving Credit Commitments as so increased.


SECTION 2.23 Additional Borrowers. An Affiliate of an Obligor may, with the
prior written consent of the Administrative Agent and each Lender (provided that
no such consent shall be required for any Affiliate of an Obligor organized
under the laws of any Permitted Jurisdiction with respect to which at least 10
Business Days’ (or such shorter period as the Administrative Agent shall
otherwise agree) prior notice to the Administrative Agent and the Lenders has
been given) and subject to the immediately following sentence, become a party to
this Agreement as a Borrower and be deemed a Borrower for all purposes of this
Agreement and the other Loan Documents (such Affiliate of an Obligor, an
“Additional Borrower”) by delivery to the Administrative Agent of an Additional
Borrower Joinder Agreement executed by such Additional Borrower and the
satisfaction of the conditions set forth in Section 5.04(a). No Additional
Borrower shall be admitted as a party to this Agreement as a Borrower unless at
the time of such admission and after giving effect thereto (a) the
representations and warranties set forth in Article IV shall be true and correct
with respect to such Additional Borrower, (b) such Additional Borrower shall be
in compliance in all material respects with all of the terms and provisions set
forth herein on its part to be observed or performed at the time of the
admission and after giving effect thereto, and (c) no Default or Event of
Default shall have occurred and be continuing.
SECTION 2.24 Additional Guarantors.
(a)     Parent Guarantors. The Obligors may at any time and from time to time,
including for purposes of complying with Section 7.05, designate any Additional
Parent Guarantor as a Parent Guarantor hereunder, by delivery to the
Administrative Agent of a Parent Guarantor Joinder Agreement executed by such
Additional Parent Guarantor and the satisfaction of the conditions with respect
to such Additional Guarantor set forth in Section 5.04(b) (or waiver thereof in
accordance with Section 10.02).


(b)    Subsidiary Guarantors. The Obligors may at any time and from time to
time, including for purposes of complying with Section 7.01, designate any of
their Subsidiaries as a Subsidiary Guarantor hereunder (such Subsidiary, an
“Additional Subsidiary Guarantor”), by delivery to the Administrative Agent of
the Subsidiary Guarantor Agreement (or, if the Subsidiary Guarantee Agreement
shall have been theretofore executed and delivered, a Subsidiary Guarantee
Joinder Agreement) executed by such Additional Subsidiary Guarantor and the
satisfaction of the conditions with respect to such Additional Subsidiary
Guarantor set forth in Section 5.04(b) (or waiver thereof in accordance with
Section 10.02).


ARTICLE III
GUARANTEE
SECTION 3.01 The Guarantee. The Parent Guarantors hereby jointly and severally
guarantee to each Holder and their successors and permitted assigns the prompt
payment in full when due


Credit Agreement



--------------------------------------------------------------------------------

- 55 -




(whether at stated maturity, by acceleration or otherwise, including amounts
that would become due but for the operation of the automatic stay under
applicable Debtor Relief Laws) of the Obligations. The Parent Guarantors hereby
further jointly and severally agree that if the Credit Parties shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise,
including amounts that would become due but for the operation of the automatic
stay under applicable Debtor Relief Laws) any of the Obligations, the Parent
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
SECTION 3.02 Obligations Unconditional.
(a)    Guarantee Absolute. The obligations of the Parent Guarantors under this
Article are primary, absolute and unconditional, joint and several, irrespective
of the value, genuineness, validity, regularity or enforceability of the
obligations of the Credit Parties under this Agreement, the other Loan Documents
or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the obligations of the Parent
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances and shall apply to any and all Obligations now
existing or in the future arising. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not affect the enforceability of this Agreement in accordance with its
terms or affect, limit, reduce, discharge, terminate, alter or impair the
liability of the Parent Guarantors hereunder, which shall remain absolute and
unconditional as described above:
(i)    at any time or from time to time, without notice to the Parent
Guarantors, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement,
the other Loan Documents or any other agreement or instrument referred to herein
or therein shall be done or omitted;
(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under this Agreement, the other Loan Documents or any other agreement
or instrument referred to herein or therein shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with;
(iv)    any application by any of the Holders of the proceeds of any other
guaranty of or insurance for any of the Obligations to the payment of any of the
Obligations;
(v)    any settlement, compromise, release, liquidation or enforcement by any of
the Holders of any of the Obligations;
(vi)    the giving by any of the Holders of any consent to the merger or
consolidation of, the sale of substantial assets by, or other restructuring or
termination of the corporate existence of, any Borrower or any other Person, or
to any disposition of any Equity Interests by any Borrower or any other Person;
(vii)    the exercise by any Holder of any of their rights, remedies, powers and
privileges under the Loan Documents;


Credit Agreement



--------------------------------------------------------------------------------

- 56 -




(viii)    the entering into any other transaction or business dealings with the
Borrowers or any other Person; or
(ix)    any combination of the foregoing.
(b)    Waiver of Defenses. The enforceability of this Agreement and the
liability of the Parent Guarantors and the rights, remedies, powers and
privileges of the Holders under this Agreement shall not be affected, limited,
reduced, discharged or terminated, and each Parent Guarantor hereby expressly
waives to the fullest extent permitted by law any defense now or in the future
arising, by reason of:


(i)    the illegality, invalidity or unenforceability of any of the Obligations,
any Loan Document or any other agreement or instrument whatsoever relating to
any of the Obligations;


(ii)    any disability or other defense with respect to any of the Obligations,
including the effect of any statute of limitations, that may bar the enforcement
thereof or the obligations of such Parent Guarantor relating thereto;


(iii)    the illegality, invalidity or unenforceability of any other guaranty of
or insurance for any of the Obligations;


(iv)    the cessation, for any cause whatsoever, of the liability of the
Borrowers or any Parent Guarantor with respect to any of the Obligations;


(v)    any failure of any of the Holders to marshal assets, to pursue or exhaust
any right, remedy, power or privilege it may have against the Borrowers or any
other Person, or to take any action whatsoever to mitigate or reduce the
liability of any Parent Guarantor under this Agreement, the Holders being under
no obligation to take any such action notwithstanding the fact that any of the
Obligations may be due and payable and that the Borrower may be in default of
its obligations under any Loan Document;


(vi)    any counterclaim, set-off or other claim which the Borrowers or any
Parent Guarantor has or claims with respect to any of the Obligations;


(vii)    any failure of any of the Holders to file or enforce a claim in any
bankruptcy, insolvency, reorganization or other proceeding with respect to any
Person;


(viii)    any bankruptcy, insolvency, reorganization, winding-up or adjustment
of debts, or appointment of a custodian, liquidator or the like of it, or
similar proceedings commenced by or against the Borrowers or any other Person,
including any discharge of, or bar, stay or injunction against collecting, any
of the Obligations (or any interest on any of the Obligations) in or as a result
of any such proceeding;


(ix)    any action taken by any of the Holders that is authorized by this
Section or otherwise in this Agreement or by any other provision of any Loan
Document, or any omission to take any such action; or


(x)    any other circumstance whatsoever that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.


(c)    Waiver of Counterclaim. The Parent Guarantors expressly waive, to the
fullest extent permitted by law, for the benefit of each of the Holders, any
right of set-off and counterclaim with respect to payment of its obligations
hereunder, and all diligence, presentment, demand of payment or performance,
protest, notice of nonpayment or nonperformance, notice of protest, notice of
dishonor and all other notices or demands whatsoever, and any requirement that


Credit Agreement



--------------------------------------------------------------------------------

- 57 -




any Holder exhaust any right, power, privilege or remedy or proceed against the
Credit Parties under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Obligations,
and all notices of acceptance of this Agreement or of the existence, creation,
incurrence or assumption of new or additional Obligations. Each Parent Guarantor
further expressly waives the benefit of any and all statutes of limitation, to
the fullest extent permitted by applicable law.
(d)    Other Waivers. Each Parent Guarantor expressly waives, to the fullest
extent permitted by law, for the benefit of each of the Holders, any right to
which it may be entitled:
(i)    that the assets of the Borrowers first be used, depleted and/or applied
in satisfaction of the Obligations prior to any amounts being claimed from or
paid by such Parent Guarantor;
(ii)    to require that the Borrowers be sued and all claims against the
Borrowers be completed prior to an action or proceeding being initiated against
such Parent Guarantor; and
(iii)    to have its obligations hereunder be divided among the Parent
Guarantors, such that each Parent Guarantor’s obligation would be less than the
full amount claimed.
SECTION 3.03 Reinstatement. The obligations of the Parent Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Credit Party in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Parent Guarantors jointly and severally
agree that they will indemnify each Holder on demand for all reasonable costs
and expenses (including fees of counsel) incurred by such Holder in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
SECTION 3.04 Subrogation. The Parent Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full of all Obligations (other
than any contingent or indemnification obligations) and the expiration and
termination of the Revolving Credit Commitments and all LC Exposure of the
Lenders under this Agreement they shall not exercise any right or remedy arising
by reason of any performance by them of their guarantee in Section 3.01, whether
by subrogation or otherwise, against any Credit Party or any other guarantor of
any of the Obligations or any security for any of the Obligations. All rights
and claims arising under this Section or based upon or relating to any other
right of reimbursement, indemnification, contribution or subrogation that may at
any time arise or exist in favor of any Parent Guarantor as to any payment on
account of the Obligations made by it or received or collected from its property
shall be fully subordinated in all respects to the prior payment in full of the
Obligations. If any such payment or distribution is made or becomes available to
any Parent Guarantor in any bankruptcy case or receivership, insolvency or
liquidation proceeding, such payment or distribution shall be delivered by the
Person making such payment or distribution directly to the Administrative Agent,
for application to the payment of the Obligations. If any such payment or
distribution is received by any Parent Guarantor, it shall be held by such
Parent Guarantor in trust, as trustee of an express trust for the benefit of the
Holders, and shall forthwith be transferred and delivered by such Parent
Guarantor to the Administrative Agent, in the exact form received and, if
necessary, duly endorsed.
SECTION 3.05 Remedies. The Parent Guarantors jointly and severally agree that,
as between the Parent Guarantors and the Lenders, the obligations of the
Borrowers under this Agreement may be declared to be forthwith due and payable
as provided in Article VIII (and shall be deemed to have become


Credit Agreement



--------------------------------------------------------------------------------

- 58 -




automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 3.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Parent
Guarantors for purposes of Section 3.01.
SECTION 3.06 Continuing Guarantee. The guarantee in this Article is a continuing
guarantee and is a guarantee of payment and not merely of collection, and shall
apply to all Obligations whenever arising.
SECTION 3.07 Rights of Contribution. The Parent Guarantors hereby agree, as
between themselves, that if any Parent Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Parent Guarantor
of any Obligations, each other Parent Guarantor shall, on demand of such Excess
Funding Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Parent Guarantor’s Pro Rata Share (as defined
below and determined, for this purpose, without reference to the properties,
debts and liabilities of such Excess Funding Guarantor) of the Excess Payment
(as defined below) in respect of such Obligations. The payment obligation of a
Parent Guarantor to any Excess Funding Guarantor under this Section shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Parent Guarantor under the other provisions of this Section
and such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations. For purposes of this Section, (i) “Excess Funding Guarantor” means,
in respect of any Obligations, a Parent Guarantor that has paid an amount in
excess of its Pro Rata Share of such Obligations, (ii) “Excess Payment” means,
in respect of any Obligations, the amount paid by an Excess Funding Guarantor in
excess of its Pro Rata Share of such Obligations and (iii) “Pro Rata Share”
means, for either Parent Guarantor, the ratio (expressed as a percentage) of
(x) the amount by which the aggregate fair saleable value of all properties of
such Parent Guarantor (excluding any shares of stock or other equity interest of
any other Parent Guarantor) exceeds the amount of all the debts and liabilities
of such Parent Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Parent Guarantor
hereunder and any obligations of any other Parent Guarantor that have been
Guaranteed by such Parent Guarantor) to (y) the amount by which the aggregate
fair saleable value of all properties of both Parent Guarantors exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of the
Parent Guarantors hereunder and under the other Loan Documents) of all of the
Parent Guarantors, determined, with respect to each Parent Guarantor, as of the
date that the Guarantee under this Section shall become effective with respect
to such Parent Guarantor.
SECTION 3.08 General Limitation on Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Parent Guarantors under this Article would
otherwise, taking into account the provisions of Section 3.07, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under this
Article, then, notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by such Parent
Guarantor, any Holder or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding. Each
Parent Guarantor agrees that the Obligations may at any time and from time to
time be incurred or permitted in an amount exceeding the maximum liability of
such Parent Guarantor under this Section without impairing the guarantee
contained in this Article or affecting the rights and remedies of any Holder
hereunder.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Each Obligor represents and warrants to the Administrative Agent, the Issuing
Banks and the Lenders that:


Credit Agreement



--------------------------------------------------------------------------------

- 59 -




SECTION 4.01 Organization; Powers. Each of the Credit Parties and the Material
Subsidiaries is duly organized, validly existing and in good standing (or, only
where applicable, the equivalent status in any foreign jurisdiction) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (or, only where applicable, the equivalent status in any
foreign jurisdiction) in, every jurisdiction where such qualification is
required.
SECTION 4.02 Authorization; Enforceability. The Transactions are within the
corporate and other organizational powers of each of the Credit Parties and have
been duly authorized by all necessary corporate and other organizational action
of each of the Credit Parties and, if required, by all necessary shareholder
action of each of the Credit Parties. Each Loan Document has been duly executed
and delivered by each Credit Party party thereto and constitutes a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
SECTION 4.03 Governmental Approvals; No Conflicts. The Transactions:
(a)    except as would not reasonably be expected to result in a Material
Adverse Effect, do not require any consent or approval (including any exchange
control approval) of, registration or filing with, or any other action by, any
Governmental Authority, except for such as have been obtained or made and are in
full force and effect,
(b)    will not violate the charter, by‑laws or other organizational documents
of any Credit Party and, except as would not reasonably be expected to result in
a Material Adverse Effect, will not violate the charter, by‑laws or other
organizational documents of any Subsidiary of the Obligors,
(c)    except as would not reasonably be expected to result in a Material
Adverse Effect, will not (i) violate any Contractual Obligation of any Obligor
or any of its Subsidiaries and (ii) violate any Requirement of Law with respect
to any Obligor or any of its Subsidiaries, and
(d)    except as would not reasonably be expected to result in a Material
Adverse Effect, will not result in the creation or imposition of any Lien on any
asset of any Obligor or any of its Subsidiaries.
SECTION 4.04 Financial Condition; No Material Adverse Change.
(a)    Financial Condition. The Obligors have heretofore furnished to the
Lenders the combined and consolidated balance sheet and statements of
operations, changes in members’ equity and partners’ capital and cash flows of
the Obligors and their Consolidated Subsidiaries as of and for the fiscal year
ended December 31, 2017, reported on by Ernst & Young LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2018. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Obligors and their Consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to normal year‑end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) of the first sentence of this paragraph.
(b)    No Material Adverse Change. Since December 31, 2017, there has been no
material adverse change, or any event or occurrence which will have a material
adverse change, in the business, financial condition, operations or properties
of the Obligors and their Consolidated Subsidiaries, taken as a whole.


Credit Agreement



--------------------------------------------------------------------------------

- 60 -




SECTION 4.05 Properties. Each of the Obligors and its Subsidiaries has good
title to, or valid leasehold interests in, all its property, subject only to
Liens permitted by Section 7.02 and except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 4.06 Litigation and Environmental Matters.
(a)    Actions, Suits and Proceedings. Except as disclosed, prior to the date
hereof and in connection with the Amendment Effective Date, in writing by the
Obligors to the Administrative Agent (for delivery to each Lender), there are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of any Obligor,
likely to be commenced within a reasonable period of time against any Obligor or
any of its Subsidiaries (i) that would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that restrain,
prevent or impose or can reasonably be expected to impose materially adverse
conditions upon the Transactions.
(b)    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, none of the Obligors nor any of their Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law or (ii) has become subject to any Environmental Liability.
SECTION 4.07 Compliance with Laws; No Default. Each of the Obligors and its
Subsidiaries is in compliance with all Requirements of Law with respect to it,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.
SECTION 4.08 Investment Company Status. Each of the Obligors and its
Subsidiaries (other than any Subsidiary that is not a Credit Party and that is
organized for purposes of making co-investments) is not an “investment company”
registered or required to be registered under the Investment Company Act of
1940.
SECTION 4.09 Taxes. Each of the Obligors and its Subsidiaries has timely filed
or caused to be filed all tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes shown to be due and payable on such
returns, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books any reserves
required in conformity with GAAP or (b) to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.
SECTION 4.10 ERISA. No ERISA Event has occurred within the past five years or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability to any Obligor or its Subsidiaries is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, the present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of The Financial
Accounting Board Accounting Standards Notification Topic 715) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the assets of such Plan.
SECTION 4.11 Disclosure.
(a)    None of the written information (excluding the projections and pro forma
information referred to below) furnished by or on behalf of the Obligors to the
Lenders in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), taken as a whole, contains any untrue statement
of material fact or omits to state any material fact necessary to make the
statements therein, in the light of


Credit Agreement



--------------------------------------------------------------------------------

- 61 -




the circumstances under which they were made, not materially misleading;
provided that, with respect to projected and pro forma financial information,
the Obligors represent only that such information was based upon good faith
estimates and assumptions believed to be reasonable at the time made, it being
recognized by the Lenders that such information as it relates to future events
is not to be viewed as fact and that actual results during the period or periods
covered by such information may differ from the projected results set forth
therein by a material amount.
(b)     As of the Amendment Effective Date, the information included in the
Beneficial Ownership Certification provided on or prior to the Amendment
Effective Date to any Lender in connection with this Agreement is true and
correct in all material respects.
SECTION 4.12 Use of Credit. Neither any Obligor nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.
SECTION 4.13 Legal Form. Each of the Loan Documents is in a legal form which
under the law of the Cayman Islands would be enforceable against each Credit
Party incorporated under the laws of the Cayman Islands in accordance with its
terms. All formalities required in the Cayman Islands for the validity and
enforceability of each of the Loan Documents (including any necessary
registration, recording or filing with any court or other authority in Cayman
Islands) have been accomplished (save for any stamp duty that may be payable if
the Loan Documents are brought into or executed in the Cayman Islands), and no
Indemnified Taxes or Other Taxes are required to be paid to Cayman Islands (save
for any stamp duty that may be payable if the Loan Documents are brought into or
executed in the Cayman Islands), or any political subdivision thereof or
therein, and no notarization is required, for the validity and enforceability
thereof.
SECTION 4.14 Ranking. This Agreement and the other Loan Documents and the
obligations evidenced hereby and thereby are and will at all times be direct and
unconditional general obligations of the Credit Parties, and rank and will at
all times rank in right of payment and otherwise at least pari passu with all
other unsecured Indebtedness of the Credit Parties, whether now existing or
hereafter outstanding.
SECTION 4.15 Commercial Activity; Absence of Immunity. Each Credit Party is
subject to civil and commercial law with respect to its obligations under this
Agreement and each of the other Loan Documents to which it is a party. The
execution, delivery and performance by each Credit Party of this Agreement and
each of the other Loan Documents to which it is a party constitute private and
commercial acts rather than public or governmental acts. None of the Credit
Parties, nor any of their properties or revenues, is entitled to any right of
immunity in any jurisdiction from suit, court jurisdiction, judgment, attachment
(whether before or after judgment), setoff or execution of a judgment or from
any other legal process or remedy relating to the obligations of such Credit
Party under this Agreement or any of the other Loan Documents to which it is a
party.
SECTION 4.16 Solvency. Each Credit Party is and immediately after giving effect
to each Borrowing and the use of proceeds thereof, will be, Solvent.
SECTION 4.17 No Burdensome Restrictions. The Transactions will not subject any
Credit Party to one or more charter or corporate restrictions that would
reasonably be expected to have, in the aggregate, a Material Adverse Effect. To
the best knowledge of the Obligors, there are no Requirements of Law with
respect to any Obligor or any of its Subsidiaries the compliance with which by
such Obligor or such Subsidiary, as the case may be, would reasonably be
expected to have, in the aggregate, a Material Adverse Effect.
SECTION 4.18. Anti-Corruption Laws and Sanctions. The Obligors have implemented
and maintain in effect policies and procedures designed to ensure compliance by
the Obligors, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable


Credit Agreement



--------------------------------------------------------------------------------

- 62 -




Sanctions, and each Obligor, its Subsidiaries and, to the knowledge of such
Obligor or any such Subsidiary, its officers, employees, directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in (a) a Material Adverse Effect or (b) any
Lender violating any applicable Sanctions, and are not knowingly engaged in any
activity that would reasonably be expected to result in such Obligor being
designated as a Sanctioned Person. None of (a) the Obligors, any Subsidiary nor,
to the knowledge of any Obligor or any Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of each Obligor, any
agent of such Obligor or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person or is the target of Sanctions. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by the Agreement will
violate Anti-Corruption Laws or applicable Sanctions.


ARTICLE V
CONDITIONS
SECTION 5.01 Conditions to Effectiveness. The amendment and restatement of the
Existing Credit Agreement provided for hereby and the obligations of the Lenders
to make Loans and of the Issuing Banks to issue Letters of Credit hereunder
shall not become effective unless and until each of the following conditions
shall have been satisfied in form and substance reasonably satisfactory to the
Administrative Agent (or such condition shall have been waived in accordance
with Section 10.02):
(a)    Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page to this
Agreement) that such party has signed a counterpart of this Agreement.
(b)    Opinion of Counsel to the Credit Parties. The Administrative Agent shall
have received a favorable written opinion (addressed to the Administrative Agent
and the Lenders and dated the Amendment Effective Date) of (i) Latham & Watkins
LLP, special New York counsel for the Credit Parties, (ii) Walkers, special
Cayman Islands counsel for each Credit Party organized under the laws of the
Cayman Islands and (iii) Gowling WLG (Canada) LLP, special Quebec counsel for
each Credit Party organized under the laws of Quebec.
(c)    Closing Certificates. The Administrative Agent shall have received a
certificate of each Obligor dated the Amendment Effective Date, substantially in
the form of Exhibit C, with appropriate insertions and attachments.
(d)     Financial Statements. The Administrative Agent shall have received (i)
the combined and consolidated balance sheet and statements of operations,
changes in members’ equity and partners’ capital and cash flows of the Obligors
and their Consolidated Subsidiaries as of and for the fiscal year ended December
31, 2017, reported on by Ernst & Young LLP, independent public accountants, and
(ii) the combined and consolidated balance sheet and statements of operations,
changes in members’ equity and partners’ capital and cash flows of the Obligors
and their Consolidated Subsidiaries as of and for the first three fiscal
quarters of 2018.
(e)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by a Responsible Officer of each Obligor,
substantially in the form of Exhibit D hereto.
(f)    Necessary Consents and Approvals. All consents, licenses, permits and
governmental and third-party consents and approvals required for the due
execution, delivery and performance by the Credit Parties of this Agreement and
the other Loan Documents and the transactions contemplated hereby have been
obtained and remain in full force and effect, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect.


Credit Agreement



--------------------------------------------------------------------------------

- 63 -




(g)     Representations and Warranties. The representations and warranties of
the Obligors set forth in this Agreement, and of each Credit Party in each of
the other Loan Documents to which it is a party, shall be true and correct in
all material respects as of the Amendment Effective Date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.
(h)    No Default. No Default shall have occurred and be continuing.
(i)    Know Your Customer Information. The Lenders shall have received, to the
extent requested, (A) all documentation and other information reasonably
requested by the Lenders or the Administrative Agent under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act and (B) if any Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, the Beneficial Ownership Certification in
relation to such Borrower.
(i)    Confirmation. The Administrative Agent shall have received the
Confirmation, duly executed and delivered by each Credit Party.
(j)    Existing Credit Agreement. The Administrative Agent shall be satisfied
that on the Amendment Effective Date all Existing Term Loans, all interest and
fees under the Existing Credit Agreement and all other amounts then due and
payable thereunder shall have been paid in full, excluding principal of the
Revolving Credit Loans (except to the extent required under Section 2.01(a)).
The amendment and restatement of the Existing Credit Agreement provided for
hereby and the obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder is also subject to (i) the payment by the
Obligors of all fees and expenses (including fees and expenses of one counsel
per jurisdiction to the Lead Arrangers) for which reasonably detailed invoices
(which may include estimates) have been provided to the Obligors not later than
three Business Days prior to the Amendment Effective Date and required to be
paid to the Administrative Agent and the Lenders on the Amendment Effective Date
and (ii) the absence of a material adverse change, or any event or occurrence
which could reasonably be expected to result in a material adverse change, in
the business, financial condition, operations or properties of the Obligors and
their consolidated Subsidiaries, taken as a whole, since December 31, 2017. The
Administrative Agent shall promptly notify the Lenders and the Obligors of the
occurrence of the Amendment Effective Date.
SECTION 5.02 Reserved.
SECTION 5.03 Conditions to each Credit Event. The obligation of each Lender to
make any Loan, and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is additionally subject to the satisfaction of the following
conditions:
(a)    delivery to the Administrative Agent of a Borrowing Request in accordance
with Section 2.03;
(b)     the representations and warranties of the Obligors set forth in this
Agreement (other than Section 4.04(b) and Section 4.06(a)), and of each Credit
Party in each of the other Loan Documents to which it is a party, shall be true
and correct in all material respects on and as of the date of such Loan or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except for representations and warranties expressly stated to relate
to a specific earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date; and


Credit Agreement



--------------------------------------------------------------------------------

- 64 -




(c)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Obligors on the date thereof as to the matters specified in clauses (b) and (c)
of the preceding sentence.
SECTION 5.04 Additional Credit Parties.
(a)     Joinder of Additional Borrower. The effectiveness of the designation of
any Additional Borrower as a Borrower hereunder in accordance with Section 2.23
is subject to the satisfaction of the following conditions:


(i)     the Administrative Agent shall have received an Additional Borrower
Joinder Agreement duly executed by such Additional Borrower;
(ii)     the Administrative Agent shall have received such documents (including
such legal opinions) as the Administrative Agent shall reasonably request
relating to the formation, existence and good standing of such Additional
Borrower, the authorization and legality of the Transactions insofar as they
relate to such Additional Borrower and any other legal matters relating to such
Additional Borrower, the Additional Borrower Joinder Agreement or such
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent;
(iii)     the Administrative Agent and the Lenders shall have received, at least
five Business Days (or such other period as the Administrative Agent may
reasonably agree) prior to the effectiveness of the designation of such
Additional Borrower as a Borrower, all documentation and other information
relating to such Additional Borrower reasonably requested by them for purposes
of ensuring compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, which documentation
and other information shall be reasonably satisfactory to the Administrative
Agent and the Lenders;
(iv)    the Administrative Agent shall have received such information
demonstrating how such Additional Borrower fits into the organizational
structure of the Carlyle Group and its Subsidiaries as it shall reasonably
request;
(v)     in the case of any Additional Borrower that is not organized under the
laws of a Permitted Jurisdiction, the Administrative Agent shall have received
satisfactory evidence that each Lender shall have consented to such Additional
Borrower becoming a Borrower under this Agreement; and
(vi)    the Administrative Agent and the Lenders shall be reasonably satisfied
that (A) the designation of any Additional Borrower as a Borrower hereunder, and
the performance of its obligations hereunder, would not result in the occurrence
of any event giving rise to the operation of Section 2.13 or Section 2.14 with
respect to any Lender, (B) any payments by or on account of such Additional
Borrower hereunder or under any Loan Document will not be subject to deduction
or withholding for any Taxes (whether or not indemnified under this Agreement)
and (C) such designation will not subject any Lender to any Taxes (whether or
not indemnified under this Agreement) to which they otherwise would not have
been subject.
(b)     Joinder of Additional Guarantor. The effectiveness of the designation of
any Additional Guarantor as a Parent Guarantor or as a Subsidiary Guarantor
hereunder in accordance with Section 2.24 is subject to the satisfaction of the
following conditions:




Credit Agreement



--------------------------------------------------------------------------------

- 65 -




(i)     (A) in the case of any Additional Parent Guarantor, the Administrative
Agent shall have received a Parent Guarantor Joinder Agreement duly executed by
all parties thereto and (B) in the case of any Additional Subsidiary Guarantor,
the Administrative Agent shall have received the Subsidiary Guarantee Agreement
(or, if the Subsidiary Guarantee Agreement shall have been therefore executed
and delivered, a Subsidiary Guarantee Joinder Agreement) duly executed by all
parties thereto;
(ii)     the Administrative Agent shall have received such documents (including
such legal opinions) as the Administrative Agent shall reasonably request
relating to the formation, existence and good standing of such Additional
Guarantor, the authorization and legality of the Transactions insofar as they
relate to such Additional Guarantor and any other legal matters relating to such
Additional Guarantor, the Parent Guarantor Joinder Agreement, the Subsidiary
Guarantee Agreement or the Subsidiary Guarantee Joinder Agreement or such
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent;
(iii)     the Administrative Agent and the Lenders shall have received, at least
five Business Days prior to the effectiveness of the designation of such
Additional Guarantor as a Parent Guarantor or a Subsidiary Guarantor, as the
case may be, all documentation and other information relating to such Additional
Guarantor reasonably requested by them for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, which documentation and other information shall be
reasonably satisfactory to the Administrative Agent and the Lenders; and
(iv)    the Administrative Agent and the Lenders shall be reasonably satisfied
that (A) the designation of any Additional Guarantor as a a Parent Guarantor or
as a Subsidiary Guarantor hereunder, and the performance of its obligations
hereunder, would not result in the occurrence of any event giving rise to the
operation of Section 2.13 or 2.14 with respect to any Lender, (B) any payments
by or on account of such Additional Guarantor hereunder or under any Loan
Document will not be subject to deduction or withholding for any Taxes (whether
or not indemnified under this Agreement) and (C) such designation will not
subject any Lender to any Taxes (whether or not indemnified under this
Agreement) to which they otherwise would not have been subject.
(c)    Notice of Joinder. The Administrative Agent shall notify the Obligors and
the Lenders of the effectiveness of the designation of any Additional Borrower
as a Borrower hereunder, any Additional Parent Guarantor as a Parent Guarantor
hereunder and any Additional Subsidiary Guarantor as a new Subsidiary Guarantor
hereunder, and such notice shall be conclusive and binding.
ARTICLE VI
AFFIRMATIVE COVENANTS
Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees or other amounts payable
hereunder shall have been paid in full (other than contingent or indemnification
obligations not then due), and all Letters of Credit (that have not been cash
collateralized in accordance with Section 2.04(k)) shall have expired or
terminated and all LC Disbursements shall have been reimbursed, each Obligor
covenants and agrees with the Administrative Agent, the Issuing Banks and the
Lenders that:
SECTION 6.01 Financial Statements and Other Information. The Obligors will
furnish to the Administrative Agent (for delivery to each Lender):
(a)    within 120 days after the end of each fiscal year of Carlyle Group, (A)
the audited combined and consolidated balance sheet and related statements of
operations, changes in members’ equity and partners’ capital and cash flows of
Carlyle Group and its Consolidated Subsidiaries as


Credit Agreement



--------------------------------------------------------------------------------

- 66 -




of the end of and for such fiscal year, setting forth in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Carlyle Group and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (it being agreed that the information required by this clause (A) may be
furnished in the form of a Form 10-K to the extent such Form 10-K satisfies the
requirements of this clause (A)), (B) the unaudited condensed consolidated and
combined statement of financial condition and condensed consolidated and
combined statements of income and cash flows as of the end of and for such
fiscal year of the combined Obligors and their Consolidated Subsidiaries,
setting forth in comparative form the figures for the previous fiscal year, all
certified by a Responsible Officer on behalf of the Obligors as fairly
presenting, in all material respects, the financial position and results of
operations of the combined Obligors and their Consolidated Subsidiaries on a
condensed consolidated and combined basis in accordance with GAAP consistently
applied, and (C) a reconciliation prepared by a Responsible Officer on behalf of
the Obligors of the audited financial statements referred to in clause (A) of
this paragraph (a) to the unaudited financial statements referred to in clause
(B) of this paragraph (a);
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of Carlyle Group, (A) the combined and consolidated balance
sheet and related statements of operations, changes in members’ equity and
partners’ capital and cash flows of Carlyle Group and its Consolidated
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of the previous fiscal year (or,
in the case of the balance sheet, for the most recently ended fiscal year), all
certified by a Responsible Officer of the Obligors as presenting fairly in all
material respects the financial condition and results of operations of Carlyle
Group and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year‑end audit adjustments and
the absence of footnotes (it being agreed that the information required by this
clause (A) may be furnished in the form of a Form 10-Q to the extent such Form
10-Q satisfies the requirements of this clause (A)), (B) the unaudited condensed
consolidated and combined statement of financial condition and condensed
consolidated and combined statements of income and cash flows of the combined
Obligors and their Consolidated Subsidiaries as of the end of and for such
fiscal quarter and the then-elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of the previous fiscal year (or, in the case of the balance sheet, for
the most recently ended fiscal year), all certified by a Responsible Officer on
behalf of the Obligors as presenting fairly, in all material respects, the
financial position and results of operations of the combined Obligors and their
Consolidated Subsidiaries on a condensed consolidated and combined basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and absence of footnotes, and (C) a reconciliation prepared by a
Responsible Officer on behalf of the Obligors of the unaudited financial
statements referred to in clause (A) of this paragraph (b) to the unaudited
financial statements referred to in clause (B) of this paragraph (b);
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Responsible Officer on behalf of the
Obligors (i) certifying (to the knowledge of such Responsible Officer) as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 7.08 and Section 7.10 and reasonable detail of any
portion of the EBITDA that is attributable to a CLO Management Subsidiary or a
Broker-Dealer Subsidiary and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.04 and has resulted in a change to such
financial statements and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;


Credit Agreement



--------------------------------------------------------------------------------

- 67 -




(d)    concurrently with any delivery of financial statements under clause (b)
of this Section that are substantially different in form from the financial
statements previously delivered pursuant to clause (b) of this Section, a
certificate of a Responsible Officer on behalf of the Obligors containing a
reasonably detailed reconciliation, prepared by management of the Obligors, of
such delivered financial statements with the applicable previously delivered
financial statements; provided that, no such reconciliation shall be required to
the extent any difference in the form of the financial statements (x) does not
result in any changes to net income for such period than would otherwise be
calculated therefor or (y) results primarily from newly adapted accounting
standards under GAAP;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Carlyle Group,
such Obligor or any of its Subsidiaries with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, or distributed by such Obligor to its public
shareholders generally as the case may be; provided that the documents required
to be delivered pursuant to this clause (e) shall be deemed to have been
furnished by the Obligors to the Administrative Agent (and by the Administrative
Agent to the Lenders) on the date on which such materials are publicly available
as posted on the SEC’s Electronic Data Gathering, Analysis and Retrieval system
(EDGAR);
(f)    promptly following any request therefor, such other financial information
regarding the operations, business affairs and financial condition of such
Obligor or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent, including
on behalf of any Lender, may reasonably request, provided that such Obligor
shall not be required to provide such information if such disclosure would, in
the reasonable judgment of the Obligors, reasonably be expected to be a
violation of any applicable Requirement of Law; and
(g)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act and the Beneficial Ownership
Regulation;
SECTION 6.02 Notices of Material Events. Each Obligor will furnish to the
Administrative Agent (for delivery to each Lender) prompt written notice of the
following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Obligor or any
of its Subsidiaries;


(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
(d)    the assertion of any environmental matters by any Person against, or with
respect to the activities of, any Obligor or any of its Subsidiaries and any
alleged violation of or non‑compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matters or
alleged violation that would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect;
(e)     any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect; and
(f)     any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such certification.


Credit Agreement



--------------------------------------------------------------------------------

- 68 -




Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer on behalf of the relevant Obligor, setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken by such Obligor with respect thereto.
SECTION 6.03 Existence; Conduct of Business. Each Obligor will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any transaction permitted
under Section 7.03.
SECTION 6.04 Payment of Taxes. Each Obligor will, and will cause each of its
Subsidiaries to, pay its Taxes, governmental assessments and governmental
charges (other than Indebtedness) that, if not paid, would result in a Material
Adverse Effect before the same shall become delinquent or in default, except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings and such Obligor or such Subsidiary has set aside on its
books any reserves with respect thereto required in conformity with GAAP.
SECTION 6.05 Maintenance of Properties; Insurance. Each Obligor will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property useful and
necessary to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained (as determined by such Obligor in good faith) by companies engaged in
the same or similar businesses operating in the same or similar locations.
SECTION 6.06 Books and Records; Inspection Rights. Each Obligor will, and will
cause the Credit Parties collectively to, (a) keep proper books of records and
accounts in a manner necessary to permit the delivery of the financial
statements required in Sections 6.01(a) and (b); (b) permit representatives of
any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records upon reasonable notice and during
normal business hours (provided that such visits shall be coordinated by the
Administrative Agent, and such visits shall be limited to no more than one such
visit per calendar year, except, in each case, during the continuance of an
Event of Default); and (c) permit representatives of any Lender to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of the Obligors and their Subsidiaries with
officers and employees of the Obligors and their Subsidiaries and with their
independent certified public accountants (provided that a Responsible Officer of
either Obligor shall be present during such discussions, any such discussions
with independent certified public accountants shall be coordinated by the
Administrative Agent and such discussions shall be at the Lender’s expense and
shall be limited to no more than one such visit per calendar year, except, in
each case, during the continuance of an Event of Default).
SECTION 6.07 Compliance with Laws. Each Obligor will, and will cause each of its
Subsidiaries to, comply with all Requirements of Law (including, all
Anti-Corruption Laws and applicable Sanctions) with respect to it, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Each Obligor will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Obligors, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
SECTION 6.08 Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Credit Loans and the Letters of Credit will be used by the Obligors
and their Subsidiaries for working capital and general corporate purposes,
including Investments. The proceeds of Incremental Term Loans will be used by
the Obligors and their Subsidiaries for general corporate purposes, including
Investments. No part


Credit Agreement



--------------------------------------------------------------------------------

- 69 -




of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
SECTION 6.09 Certain Obligations Respecting Management Fees and Carried
Interest; Further Assurances.
(a)    Distributions. The Obligors shall cause (i) each of the Fund Entities to
make all distributions in respect of Carried Interest and make all payments of
Management Fees in accordance with the requirements in respect thereof under the
relevant organization documents or Management Fee Agreement, (ii) all payments
and distributions in respect of Management Fees and Carried Interest to be
promptly paid at reasonable intervals (but in no event less than quarterly)
directly or indirectly to an Obligor and (iii) all payments and distributions in
respect of Management Fees and Carried Interest from any Fund Entity to any
Subsidiary of any Obligor to be promptly paid or distributed directly to a
deposit account or securities account of such Obligor; provided that (x) the
Obligors and their Subsidiaries may maintain reasonable reserves in respect of
Carried Interest, (y) the Obligors may permit any of their respective
Subsidiaries that is a general partner of any Fund Entity to retain Management
Fees and Carried Interest in amounts equal to the amounts required for such
Subsidiary, in its capacity as general partner of such Fund Entity, to pay the
administrative and reasonable expenses of such Fund Entity incurred in the
ordinary course of business, and (z) the Obligors may permit any of their
Subsidiaries to retain Management Fees and Carried Interest in aggregate amounts
necessary to satisfy the requirements of relevant Governmental Authorities
(including requirements with respect to capitalization).


(b)    Further Assurances. The Obligors shall, and shall cause its Subsidiaries
to, from time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Administrative Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement.
SECTION 6.10 Governmental Approvals. Each Obligor agrees that it will promptly
obtain from time to time at its own expense all such governmental licenses,
authorizations, consents, permits and approvals as may be required for such
Obligor to comply with its obligations, and preserve its rights under, each of
the Loan Documents, except in each case where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 6.11 Designation of Subsidiaries.
(a)     Designation of CLO Management Subsidiary. The Borrowers may at any time
designate any Subsidiary of a Credit Party as a CLO Management Subsidiary, and
may un-designate any previously designated CLO Management Subsidiary; provided
that (i) immediately before and after the effectiveness of such designation or
un-designation, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to the effectiveness of such
designation or un-designation, the Obligors shall be in Pro Forma Compliance and
(iii) at least three days prior to the effectiveness of such designation or
un-designation, the Borrowers shall deliver to the Administrative Agent an
officer’s certificate containing the effective date of such designation or
un-designation and confirming that such designation or un-designation is in
compliance with the terms of this Agreement; provided further that if any CLO
Management Subsidiary has been un-designated in accordance herewith, such
Subsidiary may not be redesignated as a CLO Management Subsidiary until at least
twelve months after such un-designation (unless otherwise agreed by the
Administrative Agent). Upon the un-designation of any previously designated CLO
Management Subsidiary, any outstanding Indebtedness of such Subsidiary must be
permitted under Section 7.01 (other than under clause (o) thereof).
(b)     Designation of Broker-Dealer Subsidiary. The Borrowers may at any time
designate any Subsidiary of a Credit Party as a Broker-Dealer Subsidiary, and
may un-designate any previously designated Broker-Dealer Subsidiary; provided
that (i) immediately before and after the effectiveness of such designation or
un-designation, no Default or Event of Default shall have occurred and be
continuing,


Credit Agreement



--------------------------------------------------------------------------------

- 70 -




(ii) immediately after giving effect to the effectiveness of such designation or
un-designation, the Obligors shall be in Pro Forma Compliance and (iii) at least
three days prior to the effectiveness of such designation or un-designation, the
Borrowers shall deliver to the Administrative Agent an officer’s certificate
containing the effective date of such designation or un-designation and
confirming that such designation or un-designation, is in compliance with the
terms of this Agreement; provided further that if any Broker-Dealer Subsidiary
has been un-designated in accordance herewith, such Subsidiary may not be
redesignated as a Broker-Dealer Subsidiary until at least twelve months after
such un-designation (unless otherwise agreed by the Administrative Agent). Upon
the un-designation of any previously designated Broker-Dealer Subsidiary, any
outstanding Indebtedness of such Subsidiary must be permitted under Section 7.01
(other than under clause (p) thereof).
ARTICLE VII
NEGATIVE COVENANTS
Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees or other amounts payable
hereunder shall have been paid in full (other than contingent or indemnification
obligations not then due), and all Letters of Credit (that have not been cash
collateralized in accordance with Section 2.04(k)) shall have expired or
terminated and all LC Disbursements shall have been reimbursed, each Obligor
covenants and agrees with the Administrative Agent, the Issuing Banks and the
Lenders that:
SECTION 7.01 Indebtedness. Each Obligor will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness created hereunder;


(b)     Indebtedness of any Obligor or any of its Subsidiaries; provided that
(i) at the time such Indebtedness is incurred, and immediately after giving
effect to the incurrence thereof, no Default shall have occurred under Section
6.01 and the ratio of Total Indebtedness of the Obligors and their Subsidiaries
to EBITDA (such EBITDA to be determined as of the end of the fiscal quarter most
recently ended for which financial statements have been delivered to the
Administrative Agent pursuant to Section 6.01) shall not exceed 3.0 to 1.0 and
(ii) the aggregate principal amount of Indebtedness of all Non-Guarantor
Subsidiaries incurred pursuant to this clause (b) shall not exceed the greater
of (x) $500,000,000 and (y) the amount equal to the Total Indebtedness of the
Obligors and their Subsidiaries that would not breach the 3.0 to 1.0 ratio above
multiplied by 35% (in the case of this clause (y), calculated at the time of the
incurrence of such Indebtedness on a pro forma basis based on EBITDA as of the
fiscal quarter most recently ended for which financial statements have been
delivered to the Administrative Agent pursuant to Section 6.01);


(c)    Indebtedness of any Obligor or any of its Subsidiaries to any Obligor or
any of its Subsidiaries;


(d)     Guarantees by any Obligor of obligations of any Obligor or any
Subsidiary of any Obligor;


(e)    Guarantees by any Subsidiary of any Obligor of obligations of any Obligor
or any of its Subsidiaries; provided that (i) at the time such Indebtedness is
incurred, and immediately after giving effect to the incurrence thereof, no
Default shall have occurred under Section 6.01, and (ii) the aggregate amount of
all Guarantees by Non-Guarantor Subsidiaries permitted pursuant to this clause
(e) at any time, when added to the sum of the aggregate outstanding principal
amount of all Indebtedness of the Non-Guarantor Subsidiaries permitted under
clause (b) of this Section, shall not exceed the greater of (x) $500,000,000 and
(y) the amount equal to the Total Indebtedness of the Obligors and their
Subsidiaries that would not breach the 3.0 to 1.0 ratio above multiplied by 35%
(in the case of this clause (y), calculated at the time of the incurrence of
such Indebtedness on a pro


Credit Agreement



--------------------------------------------------------------------------------

- 71 -




forma basis based on EBITDA as of the fiscal quarter most recently ended for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 6.01);


(f)    Indebtedness of the Obligors or any of their Subsidiaries arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by such Obligor or such Subsidiary in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is promptly repaid;


(g)    Guarantees made in the ordinary course of business; provided that such
Guarantees are not of Indebtedness for borrowed money and such Guarantees would
not otherwise in the aggregate reasonably be expected to have a Material Adverse
Effect;


(h)    the Employee Loan Indebtedness in an aggregate principal amount not
exceeding $50,000,000 at any time outstanding;


(i)    Indebtedness existing on the Amendment Effective Date that, prior to the
date hereof and in connection with the Amendment Effective Date, has been
disclosed in writing by the Obligors to the Administrative Agent (for delivery
to each Lender), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;


(j)    Indebtedness to any Global Partner so long as such Indebtedness is
unsecured and subordinated as to payment of principal to the Obligations on
terms reasonably satisfactory to the Administrative Agent, provided that
payments of principal in respect of such Indebtedness shall be permitted so long
as, immediately before and after giving effect to such payment, no Payment
Default or Event of Default shall have occurred and be continuing;


(k)    Indebtedness of the Obligors or any of their Subsidiaries in respect of
workers’ compensation claims, property casualty or liability insurance,
take-or-pay obligations in supply arrangements, self-insurance obligations,
performance, bid and surety bonds and completion guaranties, in each case in the
ordinary course of business;


(l)    Indebtedness issued in lieu of cash payments of Restricted Payments
permitted by Section 7.06; provided that such Indebtedness is subordinated to
the Obligations on terms reasonably satisfactory to the Administrative Agent;


(m)    Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;


(n)    other Indebtedness of the Obligors and the Subsidiary Guarantors
(including Guarantees of any Indebtedness) in an aggregate principal amount not
exceeding $200,000,000 at any time outstanding; provided that, immediately after
giving effect to such Indebtedness, the Obligors shall be in Pro Forma
Compliance (it being understood and agreed that the proceeds of such
Indebtedness shall not be included as Unrestricted Cash for purposes of such
calculation);


(o)    Indebtedness incurred by any CLO Management Subsidiary to finance any
Investment made to comply with any regulatory requirements with respect to a CLO
(including risk retention requirements); provided that (i) such Indebtedness is
a limited recourse obligation of such CLO Management Subsidiary payable solely
from the assets of such CLO Management Subsidiary, (ii) following realization of
the assets of such CLO Management Subsidiary and application of the proceeds
thereof all obligations of such CLO Management Subsidiary in respect of such
Indebtedness are expected to be extinguished and, to the extent of such
proceeds, shall be repaid and shall not thereafter revive, (iii) neither the
Obligors nor any of their Subsidiaries (other than such CLO Management
Subsidiary) (x) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) to such CLO
Management Subsidiary,


Credit Agreement



--------------------------------------------------------------------------------

- 72 -




(y) is directly or indirectly liable as a guarantor in connection with such
Indebtedness or (z) is a creditor in respect of such Indebtedness, provided that
none of the foregoing shall prevent the Obligors and their Subsidiaries from
making any reasonable and customary representations, warranties, covenants
(which covenants shall not relate to the payment of such Indebtedness) and
indemnities in connection with such Indebtedness, and (iv) no default with
respect to such Indebtedness (including any rights that the holders of such
Indebtedness may have to take enforcement action against such CLO Management
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Obligors or any of their Subsidiaries (other than such
CLO Management Subsidiary) to declare a default on such other Indebtedness or
cause the payment of such Indebtedness of such CLO Management Subsidiary to be
accelerated or payable prior to its stated maturity; and


(p)    Indebtedness incurred by any Broker-Dealer Subsidiary; provided that (i)
such Indebtedness is a limited recourse obligation of such Broker-Dealer
Subsidiary payable solely from the assets of such Broker-Dealer Subsidiary, (ii)
following realization of the assets of such Broker-Dealer Subsidiary and
application of the proceeds thereof all obligations of such Broker-Dealer
Subsidiary in respect of such Indebtedness are expected to be extinguished and,
to the extent of such proceeds, shall be repaid and shall not thereafter revive,
(iii) neither the Obligors nor any of their Subsidiaries (other than such
Broker-Dealer Subsidiary) (x) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness) to such
Broker-Dealer Subsidiary, (y) is directly or indirectly liable as a guarantor in
connection with such Indebtedness or (z) is a creditor in respect of such
Indebtedness, provided that none of the foregoing shall prevent the Obligors and
their Subsidiaries from making any reasonable and customary representations,
warranties, covenants (which covenants shall not relate to the payment of such
Indebtedness) and indemnities in connection with such Indebtedness, and (iv) no
default with respect to such Indebtedness (including any rights that the holders
of such Indebtedness may have to take enforcement action against such
Broker-Dealer Subsidiary) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of the Obligors or any of their Subsidiaries
(other than such Broker-Dealer Subsidiary) to declare a default on such other
Indebtedness or cause the payment of such Indebtedness of such Broker-Dealer
Subsidiary to be accelerated or payable prior to its stated maturity;


provided that, notwithstanding the last sentence of the definition of
“Guarantee”, for purposes of determining the aggregate outstanding principal
amount of any Indebtedness, the amount of any Guarantee shall be deemed to equal
the aggregate outstanding principal amount of the Indebtedness that is
guaranteed by such Guarantee.
SECTION 7.02 Liens. Each Obligor will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or (except in
connection with a transaction permitted by Section 7.03(d)) assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of any of the Obligors or any of their
Subsidiaries existing on the Amendment Effective Date that, prior to the date
hereof and in connection with the Amendment Effective Date, has been disclosed
in writing by the Obligors to the Administrative Agent (for delivery to each
Lender); provided that (i) no such Lien shall extend to any other property or
asset of such Obligor or any of its Subsidiaries and (ii) any such Lien shall
secure only those obligations which it secures on the Amendment Effective Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(c)    any interest or title of a lessor under any lease or sublease entered
into by any Obligor or any Subsidiary in the ordinary course of its business and
covering only the assets so leased, and any financing statement filed in
connection with any such lease;


Credit Agreement



--------------------------------------------------------------------------------

- 73 -




(d)    Liens solely on any cash earnest money deposits made by any Obligor or
any of its Subsidiaries in connection with an Investment;
(e)    Liens on cash or cash equivalents used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is not otherwise prohibited hereunder;
(f)        (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Obligors or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Obligors and the
Subsidiaries or (C) relating to purchase orders and other agreements entered
into with customers of the Obligors or any Subsidiary in the ordinary course of
business and (ii) other Liens securing cash management obligations (that do not
constitute Indebtedness) in the ordinary course of business;
(g)        Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;
(h)    other Liens with respect to obligations that do not exceed an aggregate
amount of $200,000,000 at any one time outstanding;
(i)    Liens granted in the ordinary course of business by any Subsidiary (other
than an Obligor) of any Obligor that is the general partner of a Fund Entity
securing Indebtedness of such Fund Entity on the right of such Subsidiary to
issue or make capital calls in its capacity as the general partner of such Fund
Entity;
(j)    Liens on Investments of a CLO Management Subsidiary securing Indebtedness
incurred pursuant to and in accordance with Section 7.01(o) to the extent such
Lien covers only the assets of such CLO Management Subsidiary; and


(k)    Liens on Investments of a Broker-Dealer Subsidiary securing Indebtedness
incurred pursuant to and in accordance with Section 7.01(p) to the extent such
Lien covers only the assets of such Broker-Dealer Subsidiary.


SECTION 7.03 Fundamental Changes. Each Obligor will not, nor will it permit any
of its Subsidiaries to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution) or divide. Each Obligor will not, nor will it permit
any of its Subsidiaries to convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of the consolidated assets (including by way of sale or transfer of stock of
Subsidiaries) of the Obligors and their Subsidiaries.
Notwithstanding the foregoing provisions of this Section:
(a)    any Obligor or any Subsidiary of an Obligor may be merged or consolidated
with or into any other Obligor or any Subsidiary of an Obligor; provided that
(i) if any such transaction shall be between a Subsidiary (other than an Obligor
or a Subsidiary Guarantor) and a wholly owned Subsidiary (other than an Obligor
or a Subsidiary Guarantor), the wholly owned Subsidiary shall be the continuing
or surviving entity, (ii) if any such transaction shall involve an Obligor, an
Obligor shall be the continuing or surviving entity, and (iii) if any such
transaction shall be between a Subsidiary Guarantor and a Non-Subsidiary
Guarantor, such Subsidiary Guarantor shall be the continuing or surviving
entity;
(b)    any Subsidiary of an Obligor may sell, lease, transfer or otherwise
dispose of any or all of its property (upon voluntary liquidation or otherwise)
to (i) an Obligor or (ii) in the case of any such Subsidiary that is not itself
an Obligor, any wholly owned Subsidiary of an Obligor;


Credit Agreement



--------------------------------------------------------------------------------

- 74 -




(c)    the Equity Interests of any Subsidiary of an Obligor may be sold,
transferred or otherwise disposed of to (i) an Obligor or (ii) in the case of
any such Subsidiary that is not itself an Obligor, any wholly owned Subsidiary
of such Obligor;
(d)    (i) the Subsidiaries (other than an Obligor) of the Obligors may undergo
a restructuring and (ii) any Obligor or any Subsidiary of an Obligor may be
reorganized as a corporation in its jurisdiction of organization or in any
Permitted Jurisdiction (each of the transactions described in clauses (i) and
(ii) of this paragraph (d), a “Restructuring Transaction”), in each case so long
as
        
(u)    such Restructuring Transaction could not reasonably be expected to
materially reduce the expected distributions to be received by the Obligors in
respect of Management Fees and Carried Interest,


(v)    immediately before and after the consummation of such Restructuring
Transaction, no Default shall have occurred and be continuing,


(w)    immediately after giving effect to the consummation of such Restructuring
Transaction, the Obligors shall be in Pro Forma Compliance (and a Responsible
Officer on behalf of the Obligors shall have certified as such to the
Administrative Agent),


(x)    the Obligors shall have delivered a notice to the Administrative Agent
containing a reasonably detailed description of such Restructuring Transaction
at least 10 Business Days prior to the consummation of such Restructuring
Transaction,


(y)    such Restructuring Transaction could not reasonably be expected to
adversely affect the priority in right of payment of the Obligations, or the
priority of any claims the Holders may have against any Obligor or any of its
Subsidiaries, in each case relative to (1) any other creditor of any Obligor or
any Subsidiary of an Obligor and (2) any Person to whom any Obligor or any
Subsidiary of an Obligor owes Indebtedness, and


(z)    with respect to clause (ii) above, if any such Restructuring Transaction
shall involve an Obligor, an Obligor shall be the continuing or surviving
entity;


(e)    any Subsidiary (other than an Obligor) of an Obligor may enter into a
transaction of merger, consolidation or amalgamation, liquidate, wind up or
dissolve itself, in each case, in the ordinary course of business, and to the
extent not otherwise material to the Obligors and their Subsidiaries on a
consolidated basis;


(f)     the Obligors and the Subsidiaries may sell, transfer or otherwise
dispose of any assets or property for cash or other consideration, in each case,
reasonably determined by the Obligors to be in an amount at least equal to the
fair value of such assets or property; and


(g)     the Obligors and the Subsidiaries may enter into mergers and
consolidations to effect asset acquisitions; provided that (i) if any Obligor is
party to such transaction, such Obligor shall be the continuing or surviving
entity, and (ii) if any Subsidiary Guarantor is a party to such transaction,
such Subsidiary Guarantor shall be the continuing or surviving entity.


Solely for the purpose of determining whether a Subsidiary is a wholly owned
Subsidiary under this Section, if, with respect to any Subsidiary, a de minimis
amount of the Equity Interests of such Subsidiary are required to held by
another Person under applicable Requirements of Law (including qualifying
directors shares and similar requirements), effect shall not be given to such de
minimis holding in determining whether such Subsidiary is wholly-owned.




Credit Agreement



--------------------------------------------------------------------------------

- 75 -




SECTION 7.04 Lines of Business. Each Obligor will not, nor will it permit any of
its Subsidiaries to, engage to any material extent in any business other than
the business of the type conducted by the Obligors and their Subsidiaries on the
Amendment Effective Date and the Core Business, and, in each case, businesses
reasonably related thereto and reasonable extensions thereof.
SECTION 7.05 Ownership of Core Businesses. Each Obligor will not permit any
Equity Interests that are owned by Carlyle Group, either directly or through its
direct or indirect subsidiaries, in a Core Business Entity, to be owned by any
Person other than the Obligors and their Subsidiaries (unless such Core Business
Entity is itself an Obligor); provided that the foregoing will not prohibit
Carlyle Group’s indirect ownership of such Equity Interests through its direct
or indirect ownership of Equity Interests in the Obligors.
SECTION 7.06 Restricted Payments. Each Obligor will not, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment when a Default has occurred and is
continuing, provided that
(a)     irrespective of the occurrence of any Default, (i) any Subsidiary of any
Obligor may make Restricted Payments to any wholly-owned Subsidiary of any
Obligor, (ii) any Obligor may make Restricted Payments in the form of Equity
Interests of such Obligor, (iii) any Subsidiary of any Obligor (including a
Subsidiary that is also an Obligor) may make Restricted Payments to any Obligor,
(iv) any Obligor or any of its Subsidiaries may make Restricted Payments on
account of Deal Team Interest consisting of “class B carried interest” to
members, partners, employees, contractors or advisors of the Borrowers or any of
their Affiliates and (v) any Subsidiary that does not Guarantee the Obligations
and is not wholly-owned by the Obligors may make a Restricted Payment to the
holders of the Equity Interests in such Subsidiary on a pro rata basis for all
such holders with respect to both the amount and form of such Restricted
Payment;
(b)    so long as immediately before and after giving effect to such payment, no
Payment Default or Bankruptcy Event of Default shall have occurred and be
continuing, the Obligors may make cash distributions to the owners of their
Equity Interests, on a pro rata basis, in an amount necessary to provide the
Carlyle Group with funds to make regular quarterly cash distributions to its
common unit holders in an amount not to exceed the amount determined in
accordance with the distribution policy described in the most recent quarterly
report on Form 10-Q or annual report on Form 10-K, as applicable, of the Carlyle
Group filed with the SEC, so long as any such cash distributions by the Obligors
(A) are not in the aggregate, net of applicable taxes, in excess of the amounts
of such quarterly distributions by the Carlyle Group and (B) are made not more
than 15 days prior to the payment date for such quarterly distributions by the
Carlyle Group; and
(c)    so long as immediately before and after giving effect to such payment, no
Payment Default or Bankruptcy Event of Default shall have occurred and be
continuing, in respect of any period during which any Obligor qualifies as a
partnership or disregarded entity thereof for U.S. federal and applicable state
income tax purposes, such Obligor (including any Additional Parent Guarantor)
shall be permitted to make “Tax Distributions” on the basis of the “Assumed Tax
Rate” (as each such term is defined in the September 13, 2017 Second Amended and
Restated Limited Partnership Agreement of Carlyle Holding I L.P. (the “Tax
Agreement Form”), which Tax Agreement Form may be delivered by the
Administrative Agent to each Lender upon request) in accordance with the terms
and conditions set forth in the Tax Agreement Form.
SECTION 7.07 Transactions with Affiliates. Each Obligor will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions otherwise not prohibited under this
Agreement or any other Loan Document, (b) transactions in the ordinary course of
business at prices and on terms and conditions not less favorable to an Obligor
or such Subsidiary than could be obtained on an arm’s‑length basis from
unrelated third parties and (c) transactions between or among an Obligor and any
other Obligor and transactions between or among an


Credit Agreement



--------------------------------------------------------------------------------

- 76 -




Obligor and any wholly owned Subsidiary of any Obligor, in each case not
involving any other Affiliate. For the avoidance of doubt, this Section shall
not apply to employment, bonus, retention and severance arrangements with, and
payments of compensation or benefits to or for the benefit of, current of former
employees, consultants, officers or directors of any Obligor or any of its
Subsidiaries in the ordinary course of business.
SECTION 7.08 Minimum Management Fee Earnings Assets Amount. Each Obligor will
not permit the Management Fee Earning Assets Amount on any Quarterly Date
commencing with the Quarterly Date occurring on the last Business Day of March
2019 to be less than $75,000,000,000.
SECTION 7.09 Modifications of Certain Documents. Other than pursuant to a
transaction permitted by Section 7.03, each Obligor will not, nor will it permit
any of its Subsidiaries to, consent to any amendment, modification, rescission
or termination of or waiver under any documents relating to the organization or
existence of any such Person or any document relating to any Management Fees or
Carried Interest, to the extent that such amendment, modification, rescission,
termination or waiver:
(a)     could reasonably be expected to materially reduce the then-expected
distributions to be received by the Obligors, taken as a whole, in respect of
Management Fees and Carried Interest; or
(b)     could materially impair (i) the credit worthiness of any Credit Party or
(ii) the rights and interests of the Lenders hereunder and under the other Loan
Documents.
SECTION 7.10 Total Indebtedness Ratio. Each Obligor will not permit the Total
Indebtedness Ratio on the last day of any fiscal quarter to exceed 3 to 1.
SECTION 7.11. Use of Proceeds in Compliance with Sanctions Laws. Each Borrower
will not request any Borrowing or Letter of Credit, and each Obligor shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, directly or, to the knowledge of such Obligor, indirectly to any Person
in violation of any Anti-Corruption Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
SECTION 7.12. CLO Management Subsidiaries. No Credit Party shall permit any CLO
Management Subsidiary to engage in any business other than the management,
servicing or administration performed in connection with a Fund Entity that is a
CLO (or similar funds established to invest primarily in leveraged loans) and
the holding of Investments in such a Fund Entity or other CLO Management
Subsidiary and activities reasonably related or incidental thereto (including
the incurrence of Indebtedness to finance such Investments to the extent
permitted under and in accordance with Section 7.01(o)).
SECTION 7.13. Broker-Dealer Subsidiaries. No Credit Party shall permit any
Broker-Dealer Subsidiary to engage in any business other than a Broker-Dealer
and the holding of Investments in a Broker-Dealer Subsidiary and activities
reasonably related or incidental thereto (including the incurrence of
Indebtedness to finance such Investments to the extent permitted under and in
accordance with Section 7.01(p)).
ARTICLE VIII
EVENTS OF DEFAULT


Credit Agreement



--------------------------------------------------------------------------------

- 77 -




SECTION 8.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    any Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof or (ii) any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due in accordance with
the terms hereof, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;
(c)    any representation or warranty made or deemed made by any Credit Party
(including any Responsible Officer on behalf of any Credit Party) in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or any waiver hereunder or thereunder, or in any
report, certificate or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or any waiver hereunder or thereunder, shall prove to have
been incorrect when made or deemed made in any material respect;
(d)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), Section 6.03 (with respect to such
Obligor’s existence and conduct of business), Section 6.08 or in Article VII;
(e)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in
clause (a), (b) or (d) of this Article) or any other Loan Document and such
failure shall continue unremedied for a period of 30 or more days after notice
thereof from the Administrative Agent or any Lender to the Borrowers;
(f)    any Credit Party or any Material Subsidiary shall fail to make any
payment of principal or interest (beyond any grace period applicable thereto) in
respect of any Material Indebtedness, when and as the same shall become due and
payable; provided that this clause (f) shall not apply to (i) any Guarantees
except to the extent such Guarantees shall become due and payable by any Credit
Party or any Material Subsidiary and remain unpaid after any applicable grace
period or period permitted following demand for the payment thereof, (ii) any
Indebtedness of a CLO Management Subsidiary incurred pursuant to and in
accordance with Section 7.01(o) or (iii) any Indebtedness of a Broker-Dealer
Subsidiary incurred pursuant to and in accordance with Section 7.01(p);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause (with the giving of notice if required) any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to (i) secured Indebtedness that becomes due as a
result of the sale or transfer of all or a portion of the property or assets
securing such Indebtedness or (ii) any Guarantees except to the extent such
Guarantees shall become due and payable by any Obligor, any Material Subsidiary
or any Fund Entity and remain unpaid after any applicable grace period or period
permitted following demand for the payment thereof;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Subject Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee,


Credit Agreement



--------------------------------------------------------------------------------

- 78 -




custodian, sequestrator, conservator or similar official for any Subject Party
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for a period of 60 or more days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    any Subject Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Subject Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any partnership or formal action for the purpose of effecting any of
the foregoing;
(j)    any Credit Party or any Material Subsidiary thereof shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)    the failure by any Credit Party or any Material Subsidiary thereof to pay
one or more final judgments aggregating in excess of $50,000,000 (net of any
amounts which are covered by insurance or bonded), which judgments are not
discharged or effectively waived or stayed for a period of 30 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of any Borrower or any Material Subsidiary thereof to enforce any
such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur; or
(n)    the Guarantee pursuant to Article III by any Parent Guarantor or the
Guarantee pursuant to the Subsidiary Guarantee Agreement by any Subsidiary
Guarantor shall cease to be in full force and effect (other than in accordance
with the terms thereof) or shall be asserted in writing by any Credit Party not
to be in effect or not to be legal, valid and binding obligations;
then, and in every such event (other than a Bankruptcy Event of Default), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrowers, take either or both of the following actions, at the same or
different times: (i) terminate the Revolving Credit Commitments, and thereupon
the Revolving Credit Commitments shall terminate immediately, and (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Obligors accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Obligor; and in case of any
Bankruptcy Event of Default, the Revolving Credit Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Obligors accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor. A vote of the Required Lenders shall be effective
to rescind acceleration of the Loans (except with respect to any acceleration
resulting from any Bankruptcy Event of Default).
ARTICLE IX
AGENCY


Credit Agreement



--------------------------------------------------------------------------------

- 79 -




SECTION 9.01 The Administrative Agent. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints Citibank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.
The Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Administrative Agent hereunder
in its individual capacity. Each such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Obligors or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not:
(a)    be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, or shall be liable for the failure to disclose, any
information relating to any Obligor or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Obligors, a Lender or an
Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


Credit Agreement



--------------------------------------------------------------------------------

- 80 -




The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through its Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Administrative Agent and any such sub‑agents, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.
Subject to, and effective upon, the appointment and acceptance of a successor
Administrative Agent as provided below, the Administrative Agent may resign at
any time by notifying the Lenders and the Borrowers. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor with the
consent of the Borrowers (which consent (i) shall not be required if a Payment
Default or Bankruptcy Event of Default shall have occurred and be continuing and
(ii) shall not be unreasonably withheld or delayed). If no successor shall have
been so appointed by the Required Lenders and approved by the Borrowers and
shall have accepted such appointment within 45 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders with the consent of the
Borrowers (which consent (i) shall not be required if a Payment Default or
Bankruptcy Event of Default shall have occurred and be continuing and (ii) shall
not be unreasonably withheld or delayed), appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York and an office
in London, England (or a bank having an Affiliate with such an office) having a
combined capital and surplus that is not less than $500,000,000 or an Affiliate
of any such bank. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor bank, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder. After an Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 10.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also


Credit Agreement



--------------------------------------------------------------------------------

- 81 -




acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
SECTION 9.02 Bookrunners, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, co-documentation agents or syndication agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.
SECTION 9.03 Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Credit Party, that at least one of the
following is and will be true:    
(b)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Revolving Credit Loans, Revolving Credit Commitments or the Letters of Credit,
(i)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Credit Loans, the Revolving Credit Commitments, the
Letters of Credit and this Agreement,
(ii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Revolving Credit Loans, the Revolving Credit Commitments, the Letters of Credit
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Revolving Credit Loans, the Revolving Credit Commitments,
the Letters of Credit and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Revolving Credit Loans, the
Revolving Credit Commitments, the Letters of Credit and this Agreement, or
(iii)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to,


Credit Agreement



--------------------------------------------------------------------------------

- 82 -




and (y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that none of the Administrative Agent, the Lead Arrangers
and their respective Affiliates is a fiduciary with respect to the assets of
such Lender involved in the Revolving Credit Loans, the Revolving Credit
Commitments, the Letters of Credit and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).
ARTICLE X
MISCELLANEOUS
SECTION 10.01 Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
and in the other Loan Documents shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier, as follows:
(i)    if to any Credit Party, to it at 1001 Pennsylvania Avenue, NW, Suite
220S, Washington, D.C., 20004, Attention of William.Winnicki, Vice President
(Telecopier No. (202) 347-5550; Telephone No. (202) 729-5383), with a copy to
Jeffrey W. Ferguson, Managing Director and General Counsel (Telecopier No. (202)
347-5550; Telephone No. (202) 729-5325);
(ii)    if to the Administrative Agent, to Citibank Delaware, 1615 Brett Road,
OPS III, New Castle, DE 19720, Attn: Agency Operations, (Telecopier No. (646)
274-5080; Telephone No. (302) 894-6010;
(iii)    if to Citibank as Issuing Bank, to it at 3800 Citibank Center, Building
B, Tampa, FL 33610-9122 , Attention of  Karen Kunze (Telecopier No. (813)
604-7187; Telephone No. (813) 604-7038); and 388 Greenwich St, 23rd Floor, New
York, NY 10013, Attention of Anthony Lieggi (Telecopier No. (646) 291-1716 ;
Telephone No. (212) 816-4131); and
(iv)    if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire;
or, as to the any Credit Party or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties hereto and, as to each other party hereto, at such other address as
shall be designated by such party in a written notice to the Borrowers and the
Administrative Agent. Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder and under the other Loan Documents may
be delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic


Credit Agreement



--------------------------------------------------------------------------------

- 83 -




communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder and under the
other Loan Documents by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
Anything in this Agreement to the contrary notwithstanding:


(x)    So long as Citibank or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Section 6.01 shall be delivered
to the Administrative Agent in an electronic medium in a format acceptable to
the Administrative Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Credit Parties agree that the Administrative
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to a Credit Party, any of its
Subsidiaries or any other materials or matters relating to this Agreement or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Intralinks or a
substantially similar electronic system (the “Platform”). The Borrowers and the
Lenders acknowledge that (1) although the Platform and its primary web portal
are secured with generally applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time, the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (2) the Platform is provided “as is” and “as available” and (3)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform, except to the extent such errors or omissions are due to the
gross negligence, bad faith or willful misconduct of the Administrative Agent or
any of its Affiliates. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.


(y)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender, the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (1) to
notify the Administrative Agent in writing of such Lender's e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (2) that
any Notice may be sent to such e-mail address.


SECTION 10.02 Waivers; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other


Credit Agreement



--------------------------------------------------------------------------------

- 84 -




or further exercise thereof or the exercise of any other right or power. The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by any Obligor therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the applicable Credit
Parties and the Required Lenders or by the applicable Credit Parties and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall
(i)    increase any Revolving Credit Commitment of any Lender or add or increase
any commitment to fund Incremental Term Loans of any Lender without the written
consent of such Lender,
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (except for reduction of interest by virtue of a
default waiver), or reduce any fees payable hereunder, without the written
consent of each Lender directly and adversely affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Revolving Credit Commitment, without the
written consent of each Lender directly and adversely affected thereby,
(iv)    change Section 2.17(c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby,
(v)    change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or
(vi)    release all or substantially all of the Parent Guarantors from their
guarantee obligations under Article III or the Subsidiary Guarantors from their
guarantee under the Subsidiary Guarantee Agreement, without the written consent
of each Holder, and in each case except pursuant to a transaction permitted by
Section 7.03;
and provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder or under the other Loan Documents without the prior written consent of
the Administrative Agent or such Issuing Bank, as the case may be and (y) any
modification or supplement of Article III shall require the consent of the
Parent Guarantors.


Credit Agreement



--------------------------------------------------------------------------------

- 85 -




SECTION 10.03 Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable
out‑of‑pocket costs and expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of not more
than one counsel per jurisdiction (unless multiple counsels are necessary to
avoid conflicts of interest) for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof, (ii) all reasonable out‑of‑pocket costs and
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all documented out‑of‑pocket costs and expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender (including
the fees, charges and disbursements of not more than one counsel per
jurisdiction (unless multiple counsels are necessary to avoid conflicts of
interest) for the Administrative Agent, any Issuing Bank or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket costs and expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit and (iv)  all transfer, stamp, documentary or other similar
taxes, assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any other Loan Document or any other document
referred to herein or therein.
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related costs and expenses
(including the fees, charges and disbursements of not more than one counsel per
jurisdiction (unless multiple counsels are necessary to avoid conflicts of
interest)) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by such Borrower or any other Credit Party any Obligor arising
out of, in connection with, or as a result of any action, claim, judgment or
suite arising out of or in connection with (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any Environmental Liability related in any way
to the Borrowers or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by such Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related costs and expenses are determined by a court of competent
jurisdiction in a final non-appealable judgment to have resulted from the gross
negligence or willful misconduct of, or the breach of any Loan Document by, such
Indemnitee or any of its Affiliates or the directors, officers, employees or
advisors of any of them.
(c)    Reimbursement by Lenders. To the extent that the Borrowers (and, with
respect to the guarantees hereunder, the Parent Guarantors) for any reason fail
to indefeasibly pay


Credit Agreement



--------------------------------------------------------------------------------

- 86 -




any amount required under paragraph (a) or (b) of this Section to be paid by
them to the Administrative Agent (or any sub‑agent thereof) or any Issuing Bank
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to such Agent (or any such sub‑agent) or such Issuing Bank or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub‑agent) or such Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub‑agent) or such Issuing Bank in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are several obligations.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Obligor shall assert, and each Obligor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.
(e)    Payments. All amounts due under this Section shall be payable promptly
after receipt of a reasonably detailed invoice therefor.
SECTION 10.04 Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Obligors may assign or otherwise transfer any of its rights or obligations
hereunder (except pursuant to a transaction permitted hereunder) without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, each Issuing Bank,
Participants, to the extent provided in paragraph (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent, each Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitments and the Loans at
the time owing to it) to any Person; provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitments and the Loans at the time owing
to it


Credit Agreement



--------------------------------------------------------------------------------

- 87 -




or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of a Revolving Credit Commitment, or
$1,000,000, in the case of any assignment in respect of any Incremental Term
Loan, unless each of the Administrative Agent and, so long as no Non-Consent
Event has occurred and is continuing, the Borrowers otherwise consent (each such
consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations in respect
of Revolving Credit Commitments and Incremental Term Loans on a non-pro rata
basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrowers (such consents not to be unreasonably
withheld or delayed) shall be required unless (x) a Non-Consent Event has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have to consented to such assignment if the
Borrowers do not respond within ten Business Days of a written request for its
consent with respect to such assignment;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to the Obligors. No such assignment shall be made to any
Obligor or any of its Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the


Credit Agreement



--------------------------------------------------------------------------------

- 88 -




interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 2.15
and Section 10.03 with respect to facts and circumstances occurring prior to the
effective date of such assignment.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders and the Revolving
Credit Commitments and the principal amounts (and stated interest) of the Loans
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be presumptively correct absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Administrative Agent, sell participations to any Person (other
than a natural person or the Obligors or any of the Obligors’ Affiliates or
Subsidiaries) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrowers, the Administrative Agent, the Lenders and
the Issuing Banks shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) the consent of the Borrowers (such consents not to be unreasonably withheld
or delayed) shall be required for any such participation unless (x) a
Non-Consent Event has occurred and is continuing at the time of such
participation or (y) such participation is to a Lender, an Affiliate of a Lender
or an Approved Fund.
Each Lender that sells a participation pursuant to paragraph (d) of this
Section, acting solely for this purpose as a non-fiduciary agent of the Borrower
and solely for tax purposes, shall maintain a register comparable to the
Register on which it shall enter the name and address of each Participant and
the economic interests of each Participant in all or a portion of the
participating Lender’s rights and/or obligations under this Agreement (including
all or a portion of its Revolving Credit Commitment and/or the Loans owing to
it) (the “Participant Register”). The entries in the Participant Register shall
be presumptively correct absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary. Notwithstanding anything herein to the contrary, such Lender
shall not be required to disclose the Participant Register except that (i) such
Lender shall be required to make its Participant Register available to the
Administrative Agent or to the Borrower if requested by the Borrower in
connection with the exercise by a related Participant of remedies hereunder and
(ii) such Lender shall be required to make its Participant Register available to
the Internal Revenue Service if requested by the Internal Revenue Service or the
Borrower and to the extent such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury


Credit Agreement



--------------------------------------------------------------------------------

- 89 -




Regulations and Proposed Treasury Regulations Section 1.163-5(b) (or any amended
or successor version)..
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso of
Section 10.02(b) that directly and adversely affects such Participant. Subject
to paragraph (e) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.17(d) as though it were a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.14 and Section 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent after
disclosure of such greater payments. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.16
unless the Borrowers are notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(e) as though it were a Lender and any such Participant shall be
deemed to be a Lender for the purposes of the definition of Excluded Taxes.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 10.05 Survival. All representations and warranties made by the Obligors
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Credit Commitments have not expired or terminated. The
provisions of Section 2.14, Section 2.15, Section 2.16, Section 3.03 and
Section 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Credit Commitments or the termination of this Agreement or any
provision hereof.
SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents (and any separate letter agreements among the Obligors and
Citibank and certain affiliates thereof, JPMorgan Chase Bank, N.A. and certain
affiliates thereof and and Credit Suisse Loan Funding LLC and certain affiliates
thereof, with respect to fees payable thereto and their initial Revolving


Credit Agreement



--------------------------------------------------------------------------------

- 90 -




Credit Commitments and the syndication thereof) constitute the entire contract
between and among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page to this Agreement by electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.
SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of any Credit Party against any and all of the obligations
of such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender or such Issuing Bank different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank or their respective Affiliates may have. Each Lender
and each Issuing Bank agrees to notify the Borrowers and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
SECTION 10.09 Governing Law; Jurisdiction; Service of Process; Etc.
(a)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State or Federal court located in the City of New
York, sitting in New York County, in any suit, action or proceeding arising out
of or relating to this Agreement or any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims with respect to any such suit, action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such suit, action or
proceeding will be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.


(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Each Credit Party
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America, any state or territory thereof or the District of
Columbia hereby irrevocably appoints TC Group, L.L.C., as its agent to receive
on its behalf, service of process that may be served in any action, litigation
or proceeding referred to in clause (b) of this Section 10.09. Nothing in this
Agreement will affect the right of any party to this Agreement or any other Loan
Document to serve process in any other manner permitted by law. Nothing herein
shall in any way be deemed to limit the ability of any party hereto to serve any
such writs, process or summonses in any other manner permitted by


Credit Agreement



--------------------------------------------------------------------------------

- 91 -




applicable law or to obtain jurisdiction over any other party hereto in such
other jurisdictions, and in such manner, as may be permitted by applicable law.
(d)    Waiver of Venue. Each party hereto irrevocably waives any objection that
it may now or hereafter have to the laying of the venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document brought in the Supreme Court of the State of New York, County of New
York or in the United States District Court for the Southern District of New
York, and further irrevocably waives any claim that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11 No Immunity. To the extent that any Obligor may be or become
entitled, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, to claim
for itself or its properties or revenues any immunity from suit, court
jurisdiction, attachment prior to judgment, attachment in aid of execution of a
judgment, execution of a judgment or from any other legal process or remedy
relating to its obligations under this Agreement or any other Loan Document, and
to the extent that in any such jurisdiction there may be attributed such an
immunity (whether or not claimed), each Obligor hereby irrevocably agrees not to
claim and hereby irrevocably waives such immunity to the fullest extent
permitted by the laws of such jurisdiction.
SECTION 10.12 European Monetary Union.
(a)    Definitions. As used herein, the following terms shall have the following
meanings:
“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.
“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.
“Euros” or “€” refers to the single currency of Participating Member States of
the European Union, which shall be an Agreed Foreign Currency and a Foreign
Currency under this Agreement.
“National Currency” means the Currency, other than the Euro, of a Participating
Member State.
“Participating Member State” means each state so described in any EMU
Legislation.
“Target Operating Day” means any day that is not (i) a Saturday or Sunday,
(ii) Christmas Day or New Year’s Day or (iii) any other day on which the
Trans‑European Automated Real‑time


Credit Agreement



--------------------------------------------------------------------------------

- 92 -




Gross Settlement Express Transfer system (or any successor settlement system) is
not scheduled to operate (as determined by the Administrative Agent).
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993).
(b)    Effectiveness of Provisions. The provisions of paragraphs (c) through (h)
of this Section shall be effective on the Amendment Effective Date; provided
that, if and to the extent that any such provision relates to any state (or the
Currency of such state) that is not a Participating Member State on the
Amendment Effective Date, such provision shall become effective in relation to
such state (and such Currency) at and from the date on which such state becomes
a Participating Member State.
(c)    Redenomination and Alternative Currencies. Each obligation under this
Agreement of a party to this Agreement which has been denominated in the
National Currency of a Participating Member State shall be redenominated in
Euros in accordance with EMU Legislation; provided that, if and to the extent
that any EMU Legislation provides that following the Amendment Effective Date an
amount denominated either in Euros or in the National Currency of a
Participating Member State and payable within the Participating Member State by
crediting an account of the creditor can be paid by the debtor either in Euros
or in such National Currency, any party to this Agreement shall be entitled to
pay or repay any such amount either in Euros or in such National Currency.
(d)    Payments by the Administrative Agent Generally. With respect to the
payment of any amount denominated in Euros or in a National Currency, the
Administrative Agent shall not be liable to the Obligors or any of the Lenders
in any way whatsoever for any delay, or the consequences of any delay, in the
crediting to any account of any amount required by this Agreement to be paid by
the Administrative Agent if the Administrative Agent shall have taken all
relevant steps to achieve, on the date required by this Agreement, the payment
of such amount in immediately available, freely transferable, cleared funds (in
Euros or in such National Currency, as the case may be) to the account of any
Lender in the Principal Financial Center in the Participating Member State which
the Obligors or such Lender, as the case may be, shall have specified for such
purpose. For the purposes of this paragraph, “all relevant steps” means all such
steps as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Administrative Agent may
from time to time determine for the purpose of clearing or settling payments in
Euros or such National Currency.
(e)    Certain Rate Determinations. For the purposes of determining the date on
which the LIBO Rate is determined under this Agreement for the Interest Period
for any Borrowing denominated in Euros (or in any National Currency), references
in this Agreement to Business Days shall be deemed to be references to Target
Operating Days. In addition, if the Administrative Agent determines, with
respect to the Interest Period for any Borrowing denominated in a National
Currency, that there is no LIBOR displayed on the Reuters’ Service for deposits
denominated in such National Currency, the LIBO Rate for such Interest Period
shall be based upon LIBOR displayed on the Reuters’ Service for the offering of
deposits denominated in Euros.
(f)    Basis of Accrual. If the basis of accrual of interest or fees expressed
in this Agreement with respect to the Currency of any state that becomes a
Participating Member State shall be inconsistent with any convention or practice
in the interbank market for the basis of accrual of interest or fees in respect
of the Euro, such convention or practice shall replace such expressed


Credit Agreement



--------------------------------------------------------------------------------

- 93 -




basis effective as of and from the date on which such state becomes a
Participating Member State; provided that, with respect to any Borrowing
denominated in such Currency that is outstanding immediately prior to such date,
such replacement shall take effect at the end of the Interest Period therefor.
(g)    Rounding. Without prejudice and in addition to any method of conversion
or rounding prescribed by the EMU Legislation, each reference in this Agreement
to a minimum amount, or to a multiple of a specified amount, in a National
Currency to be paid to or by the Administrative Agent shall be replaced by a
reference to such reasonably comparable and convenient amount, or to a multiple
of such reasonably comparable and convenient amount, in Euros as the
Administrative Agent may from time to time reasonably specify.
(h)    Other Consequential Changes. Without prejudice to the respective
liabilities of the Obligors to the Lenders and the Lenders to the Obligors under
or pursuant to this Agreement, except as expressly provided in this Section,
each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction of or
changeover to the Euro in Participating Member States.
SECTION 10.13 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of each Obligor under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of each Obligor in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and each Obligor
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.
SECTION 10.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.15 Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. Each Obligor acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Obligor or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and each Obligor hereby


Credit Agreement



--------------------------------------------------------------------------------

- 94 -




authorizes each Lender to share any information delivered to such Lender by such
Obligor and its Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, to any such subsidiary
or affiliate, it being understood that any such subsidiary or affiliate
receiving such information shall be bound by the provisions of paragraph (b) of
this Section as if it were a Lender hereunder. Such authorization shall survive
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Revolving Credit Commitments or the termination of this Agreement
or any provision hereof.
(b)    Confidentiality. Each of the Administrative Agent, the Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to any Credit Party and its obligations,
this Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the
Borrowers, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
either Agent, any Issuing Bank, any Lender or any of their respective Affiliates
on a nonconfidential basis from a source other than the Credit Parties or (i) to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent or any Lender in connection with
the administration of this Agreement and the other Loan Documents, subject, in
each case, to customary confidentiality arrangements for service providers and
limited to the existence of the Agreement and publicly available information for
market data collectors. For purposes of this Section, “Information” means all
information received from any Credit Party relating to such Credit Party or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by any Credit Party or
any of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 10.16 USA PATRIOT Act. Each Lender hereby notifies the Credit Parties
that pursuant to the requirements of the Patriot Act, such Lender may be
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of each Credit Party
and other information that will allow such Lender to identify the Credit Parties
in accordance with said Act.
SECTION 10.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which


Credit Agreement



--------------------------------------------------------------------------------

- 95 -




are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate for each day to the date of repayment, shall have been received by such
Lender.
SECTION 10.18 Acknowledgments. Each Obligor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent, the Issuing Banks nor any Lender has
any fiduciary relationship with or duty to such Obligor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent, the Issuing Banks and Lenders, on
the one hand, and such Obligor, on the other hand, in connection herewith or
therewith is solely that of creditor and debtor;
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby; and
(d)    each Lender, each Issuing Bank, the Administrative Agent and their
Affiliates may have economic interests that conflict with those of the Loan
Parties, the owners of their Equity Interests and/or their Affiliates.
SECTION 10.19 Fiscal Year. Each Obligor will not change the last day of its
fiscal year from December 31, or the last days of the first three fiscal
quarters in each of its fiscal years from March 31, June 30 and September 30,
respectively, without the prior written consent of the Administrative Agent.
SECTION 10.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document, or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.”






Credit Agreement



--------------------------------------------------------------------------------

- 96 -




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered (and, in the case of each Person organized under the laws
of the Cayman Islands, as a deed) by their respective authorized officers as of
the day and year first above written.


BORROWERS
TC GROUP INVESTMENT HOLDINGS, L.P.
By: Carlyle Holdings II L.P., its general partner




By:      /s/ Curtis L. Buser                                    
Name: Curtis L. Buser
Title: Chief Financial Officer
 


TC GROUP CAYMAN INVESTMENT HOLDINGS, L.P.
By: Carlyle Holdings II L.P., its general partner




By:      /s/ Curtis L. Buser                                    
Name: Curtis L. Buser
Title: Chief Financial Officer




Witness:      /s/ Donna L. Arrington                      
Name: Donna L. Arrington




TC GROUP CAYMAN, L.P.
By: Carlyle Holdings III L.P., its general partner




By:      /s/ Curtis L. Buser                                    
Name: Curtis L. Buser
Title: Chief Financial Officer




Witness:      /s/ Donna L. Arrington                      
Name: Donna L. Arrington




CARLYLE INVESTMENT MANAGEMENT L.L.C.




By:      /s/ Curtis L. Buser                                    
Name: Curtis L. Buser
Title: Chief Financial Officer








Credit Agreement



--------------------------------------------------------------------------------

- 97 -




PARENT GUARANTOR


TC GROUP, L.L.C.
By: Carlyle Holdings I L.P., its sole member




By:      /s/ Curtis L. Buser                                    
Name: Curtis L. Buser
Title: Chief Financial Officer




CARLYLE HOLDINGS I L.P.




By:      /s/ Curtis L. Buser                                    
Name: Curtis L. Buser
Title: Chief Financial Officer




CARLYLE HOLDINGS II L.P.




By:      /s/ Curtis L. Buser                                    
Name: Curtis L. Buser
Title: Chief Financial Officer




CARLYLE HOLDINGS III L.P.




By:      /s/ Curtis L. Buser                                    
Name: Curtis L. Buser
Title: Chief Financial Officer


Credit Agreement



--------------------------------------------------------------------------------

- 98 -




ADMINISTRATIVE AGENT
CITIBANK, N.A., as Administrative Agent




By:      /s/ Michael Vondriska                                    
Name: Michael Vondriska
Title: Vice President












Credit Agreement



--------------------------------------------------------------------------------

- 99 -




LENDERS
CITIBANK, N.A.




By:      /s/ Michael Vondriska                                    
Name: Michael Vondriska
Title: Vice President




Credit Agreement



--------------------------------------------------------------------------------

- 100 -




LENDERS
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH




By:      /s/ Whitney Gaston                                    
Name: Whitney Gaston
Title: Authorized Signatory




By:      /s/ Komal Shah                                    
Name: Komal Shah
Title: Authorized Signatory






Credit Agreement



--------------------------------------------------------------------------------

- 101 -




LENDERS
JPMORGAN CHASE BANK, N.A.




By:      /s/ Matthew Griffith                                    
Name: Matthew Griffith
Title: Executive Director


Credit Agreement



--------------------------------------------------------------------------------

- 102 -




LENDERS
BANK OF AMERICA, N.A.




By:      /s/ John McDowell                                    
Name: John McDowell
Title: Director


Credit Agreement



--------------------------------------------------------------------------------

- 103 -




LENDERS
WELLS FARGO BANK, NATIONAL ASSOCIATION.




By:      /s/ Michael Kusner                                    
Name: Michael Kusner
Title: Director


Credit Agreement



--------------------------------------------------------------------------------

- 104 -




LENDERS
BARCLAYS BANK PLC




By:      /s/ Ronnie Glenn                                    
Name: Ronnie Glenn
Title: Director


Credit Agreement



--------------------------------------------------------------------------------

- 105 -




LENDERS
DEUTSCHE BANK AG NEW YORK BRANCH




By:      /s/ Virginia Cosenza                                    
Name: Virginia Cosenza
Title: Vice President




By:      /s/ Ming K. Chu                                    
Name: Ming K. Chu
Title: Director


Credit Agreement



--------------------------------------------------------------------------------

- 106 -




LENDERS
GOLDMAN SACHS BANK USA




By:      /s/ Ryan Durkin                                    
Name: Ryan Durkin
Title: Authorized Signatory


Credit Agreement



--------------------------------------------------------------------------------

- 107 -




LENDERS
HSBC BANK USA, N.A.




By:      /s/ Mark Epley                                    
Name: Mark Epley
Title: Head of FSG Americas


Credit Agreement



--------------------------------------------------------------------------------

- 108 -




LENDERS
Morgan Stanley Bank, N.A.




By:      /s/ Michael King                                    
Name: Michael King
Title: Authorized Signatory


Credit Agreement



--------------------------------------------------------------------------------

- 109 -




LENDERS
SOCIETE GENERALE




By:      /s/ Scott W. Phillips                                    
Name: Scott W. Phillips
Title: Managing Director


Credit Agreement



--------------------------------------------------------------------------------

- 110 -




LENDERS
UBS AG, STAMFORD BRANCH




By:      /s/ Darlene Arias                                    
Name: Darlene Arias
Title: Director




By:      /s/ Houssem Daly                                    
Name: Houssem Daly
Title: Associate Director






Credit Agreement



--------------------------------------------------------------------------------






SCHEDULE 1
Revolving Credit Commitments
 
Revolving Credit Commitment
Citibank, N.A.
$95,000,000
Credit Suisse AG, Cayman Islands Branch
$95,000,000
JPMorgan Chase Bank, N.A.
$95,000,000
Bank of America, N.A.
$70,000,000
Wells Fargo Bank, National Association
$70,000,000
Barclays Bank PLC
$50,000,000
Deutsche Bank AG, New York Branch
$50,000,000
Goldman Sachs Bank USA
$50,000,000
HSBC Bank USA, N.A.
$50,000,000
Morgan Stanley Bank, N.A.
$50,000,000
Societe Generale
$50,000,000
UBS AG, Stamford Branch
$50,000,000
TOTAL:
$775,000,000








SCHEDULE 2
Subsidiary Guarantors as of the Amendment Effective Date


TC Group Investment Holdings Sub L.P., a Delaware limited partnership.
TC Group Cayman Investment Holdings Sub L.P., a Cayman Islands exempted limited
partnership
TC Group Cayman Sub L.P., a Cayman Islands exempted limited partnership


TC Group Sub L.P., a Delaware limited partnership.
Carlyle Knox Holdings, L.L.C., a Delaware limited liability company
Carlyle Holdings Finance L.L.C., a Delaware limited liability company
Carlyle Holdings II Finance L.L.C., a Delaware limited liability company
Carlyle Finance L.L.C., a Delaware limited liability company







EXHIBIT A
[Form of Assignment and Assumption]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including any letters of
credit and guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
1.    Assignor[s]:        ________________________________


______________________________


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrowers:        TC Group Investment Holdings, L.P., TC Group Cayman Investment

Holdings, L.P., TC Group Cayman, L.P. and Carlyle Investment Management L.L.C.


4.
Administrative Agent:    Citibank, N.A., as the administrative agent under the
Credit Agreement



5.
Credit Agreement:    The Amended and Restated Credit Agreement dated as of
February [11], 2019 among the Borrowers, the Parent Guarantors party thereto,
the Lenders party thereto, and Citibank, N.A., as Administrative Agent for the
Lenders



6.
Assigned Interest[s]:

Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/Loans
CUSIP Number
 
 
 
$
$
   %
 
 
 
 
$
$
   %
 
 
 
 
$
$
   %
 



[7.    Trade Date:        ______________]


[Page break]






Effective Date: ________ __, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]


[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]


[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


[Consented to and] Accepted:


CITIBANK, N.A.,
as Administrative Agent




By_________________________________
Title:




[Consented to:]


[ISSUING BANK(S)]




By________________________________
Title:




[TC GROUP INVESTMENT HOLDINGS, L.P.]
By: Carlyle Holdings II L.P., its general partner




By: _____________________________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer




[TC GROUP CAYMAN INVESTMENT HOLDINGS, L.P.]
By: Carlyle Holdings II L.P., its general partner




By: _____________________________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer




[TC GROUP CAYMAN, L.P.]
By: Carlyle Holdings III L.P., its general partner




By: _____________________________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer








[CARLYLE INVESTMENT MANAGEMENT L.L.C.]




By: ________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer



ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Obligors,
any of their Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Obligors, any
of their Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) satisfies the requirements to be an assignee under the Credit
Agreement (subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant
thereto, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





EXHIBIT B
[Form of Additional Borrower Joinder Agreement]
ADDITIONAL BORROWER JOINDER AGREEMENT

ADDITIONAL BORROWER JOINDER AGREEMENT dated as of [________], 20[__], among TC
Group Investment Holdings, L.P., TC Group Cayman Investment Holdings, L.P., TC
Group Cayman, L.P. and Carlyle Investment Management L.L.C. (individually, an
“Original Borrower”, and collectively, the “Original Borrowers”), [Insert name
of Additional Borrower], a [________] (the “Additional Borrower”), and CITIBANK,
N.A., as administrative agent (the “Administrative Agent”).
The Original Borrowers, TC Group, L.L.C., a Delaware limited liability company,
as a Parent Guarantor, the Lenders party thereto and the Administrative Agent
are parties to an Amended and Restated Credit Agreement dated as of February
[11], 2019 (as amended, supplemented and otherwise modified and in effect from
time to time, the “Credit Agreement”). Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Credit Agreement.     


The Original Borrowers and the Additional Borrower hereby request, pursuant to
Section 2.23 of the Credit Agreement, that the Additional Borrower be admitted
as an additional Borrower under the Credit Agreement.
The Additional Borrower hereby agrees to become a “Borrower” and an “Obligor”
for all purposes of the Credit Agreement and the Loan Documents and hereby
unconditionally assumes and agrees to perform, and to be bound by all of the
terms and provisions of, any and all obligations (including, without limitation,
the obligation to pay the principal amount of any Loans and accrued interest
thereon, all obligations in respect of any LC Exposure, fees and other amounts),
covenants and agreements of a Borrower and an Obligor under the Credit Agreement
and the Loan Documents and all obligations of each Original Borrower arising out
of all representations, warranties, documents, instruments and certificates made
or delivered by or on behalf of such Original Borrower under or in connection
with the Credit Agreement and the Loan Documents, in each case to the same
extent as if such Additional Borrower was an original party thereto (such
obligations, covenants and agreements of the Original Borrowers, the “Assumed
Obligations”). Notwithstanding any other provision of this Agreement or the
Credit Agreement to the contrary, each Original Borrower hereby unconditionally
confirms and ratifies and agrees to perform and observe, and to be bound by all
of the terms and provisions of, any and all of the Assumed Obligations.
The Additional Borrower hereby acknowledges its joint and several liability for
the Borrower Obligations as provided in Section 2.20 of the Credit Agreement.
The Additional Borrower hereby represents and warrants to the Administrative
Agent, the Issuing Banks and the Lenders (it being agreed that the Additional
Borrower represents and warrants only with respect to itself) that as of the
date hereof and after giving effect to the admission of the Additional Borrower
as an additional Borrower under the Credit Agreement: (i) the representations
and warranties set forth in Article IV of the Credit Agreement are true and
correct with respect to the Additional Borrower, (ii) the Additional Borrower is
in compliance in all material respects with all the terms and provisions set
forth in the Credit Agreement on its part to be observed or performed as of the
date hereof and after giving effect thereto and (iii) no Default or Event of
Default shall have occurred and be continuing.
    
This Additional Borrower Joinder Agreement shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents. This
Additional Borrower Joinder Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and both of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Additional Borrower Joinder Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Additional Borrower Joinder Agreement. This Additional
Borrower Joinder Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.



IN WITNESS WHEREOF, the Additional Borrower and each Original Borrower has
caused this Additional Borrower Joinder Agreement to be duly executed and
delivered as of the day and year first above written.


ADDITIONAL BORROWER


[NAME OF ADDITIONAL BORROWER]




By ________________________
Title:




ORIGINAL BORROWERS


TC GROUP INVESTMENT HOLDINGS, L.P.
By: Carlyle Holdings II L.P., its general partner




By: __________________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


TC GROUP CAYMAN INVESTMENT HOLDINGS, L.P.
By: Carlyle Holdings II L.P., its general partner




By: _______________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


Witness:________________________
Name:


TC GROUP CAYMAN, L.P.
By: Carlyle Holdings III L.P., its general partner
By: _____________________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


Witness:________________________
Name:












CARLYLE INVESTMENT MANAGEMENT L.L.C.


By: _______________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer

Witness:________________________
Name:






Accepted and agreed:


CITIBANK, N.A.,
as Administrative Agent




By ________________________
Title:





EXHIBIT C
[Form of Closing Certificate]

Date:    ________ __, 2011


Pursuant to Section 5.01(c) of the Amended and Restated Credit Agreement dated
as of February [11], 2019 (the “Credit Agreement”; unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement), among TC Group Investment
Holdings, L.P., TC Group Cayman Investment Holdings, L.P., TC Group Cayman,
L.P., Carlyle Investment Management L.L.C., TC Group, L.L.C., the lenders party
thereto and Citibank, N.A., as Administrative Agent, the undersigned,
________________[Insert name of Responsible Officer], ________________ [Insert
title of Responsible Officer] of _____________ (the “Credit Party”), hereby
certifies on behalf of the Credit Party as follows:


1.
The representations and warranties of the Credit Party set forth in each of the
Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Credit Party pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date. No Default has occurred and is continuing.



2.
___________________ is the duly elected and qualified [Assistant] Secretary of
the Credit Party and the signature set forth for such Responsible Officer below
is such Responsible Officer’s true and genuine signature.



The undersigned [Assistant] Secretary of the Credit Party hereby certifies as
follows:


(i)
Attached hereto as Annex 1 is a true and complete copy of a Certificate of Good
Standing or the equivalent from the Credit Party’s jurisdiction of organization
dated as of a recent date prior to the date hereof.



(ii)
Attached hereto as Annex 2 is a true and complete copy of
[resolutions][unanimous written consent] duly adopted by the [Board of
Directors] of the Credit Party on ________ __, 2011. Such resolutions have not
in any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect and are the only corporate proceedings of the Credit Party
now in force relating to or affecting the matters referred to therein.



(iii)
Attached hereto as Annex 3 is a true and complete copy of the [Certificate of
Incorporation] [Memorandum of Association] of the Credit Party as in effect on
the date hereof, and such [Certificate of Incorporation] [Memorandum of
Association] has not been amended, repealed, modified or restated.



(iv)
Attached hereto as Annex 4 is a true and complete certified copy of the
[Articles of Association][Bylaws] of the Credit Party as in effect on the date
hereof, and such [Articles of Association][Bylaws] have not been amended,
repealed, modified or restated.



(v)
The persons listed on Schedule I hereto are now duly elected and qualified
officers of the Credit Party holding the offices indicated next to their
respective names on Schedule I hereto, and the signatures appearing opposite
their respective names on Schedule I hereto are the true and genuine signatures
of such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Credit Party each of the Loan Documents to which it is
a party and any certificate or other document to be delivered by the Credit
Party pursuant to the Loan Documents to which it is a party.



(vi)
Latham & Watkins LLP and (for Persons organized under the laws of the Cayman
Islands) Maples and Calder may rely on this certificate in rendering their
respective opinions.






IN WITNESS WHEREOF, the undersigned have hereunto set their names as of the
first date set forth above.




_______________________________________
Name:                            Name:
Title: [Insert title of Responsible Officer]                Title: [Assistant]
Secretary











Schedule I
to Closing Certificate




Name
Office
Signature














___________________________
















___________________________




Annex 1
to Closing Certificate


[Certificate of Good Standing]



Annex 2
to Closing Certificate


[Board Resolutions][Unanimous Written Consent]



Annex 3
to Closing Certificate


[Bylaws][Memorandum of Association]



Annex 4
to Closing Certificate


[Articles of [Incorporation][Association]]

EXHIBIT D
[Form of Solvency Certificate]
________ __, 2011


This Solvency Certificate is delivered pursuant to Section 5.01(e) of the
Amended and Restated Credit Agreement dated as of February [11], 2019 (the
“Credit Agreement”), among TC Group Investment Holdings, L.P., TC Group Cayman
Investment Holdings, L.P., TC Group Cayman, L.P., Carlyle Investment Management
L.L.C., TC Group, L.L.C., the Lenders party thereto, and Citibank, N.A., as
Administrative Agent. Capitalized terms defined in the Credit Agreement and not
otherwise defined herein are used herein as defined therein.
The undersigned, being a Responsible Officer of [___________], the [general
partner (the “General Partner”)] [managing member (the “Managing Member”)] of
[TC Group Investment Holdings, L.P.] [TC Group Cayman Investment Holdings, L.P.]
[TC Group Cayman, L.P.] [Carlyle Investment Management L.L.C.] [TC Group,
L.L.C.] (the “Obligor”)], hereby certifies on behalf of the Obligor that,
immediately after giving effect to the Transactions and immediately following
the making of each Loan and after giving effect to the application of the
proceeds of each Loan, (a) the amount of the “present fair saleable value” of
the assets of the Obligor will exceed the amount of all “liabilities of the
Obligor, contingent or otherwise”, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
the Obligor will be greater than the amount that will be required to pay the
liability of the Obligor on its debts as such debts become absolute and matured,
(c) the Obligor will not have an unreasonably small amount of capital with which
to conduct its business and (d) the Obligor will be able to pay its debts as
they mature. For purposes hereof, (i) “debt” means liability on a “claim”, (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



WITNESS my hand dated as of the date first above written.






By [______________________], as its [General Partner][Managing Member]






By:     ________________________
Name:
Title:







EXHIBIT E


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February [11], 2019
(the “Credit Agreement”), among TC Group Investment Holdings, L.P., TC Group
Cayman Investment Holdings, L.P., TC Group Cayman, L.P., Carlyle Investment
Management L.L.C., TC Group, L.L.C., the Lenders party thereto, and Citibank,
N.A., as Administrative Agent. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Letters of Credit evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]




By:_______________________________
Name:
Title:
FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February [11], 2019
(the “Credit Agreement”), among TC Group Investment Holdings, L.P., TC Group
Cayman Investment Holdings, L.P., TC Group Cayman, L.P., Carlyle Investment
Management L.L.C., TC Group, L.L.C., the Lenders party thereto, and Citibank,
N.A., as Administrative Agent. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ˜ ]
FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February [11], 2019
(the “Credit Agreement”), among TC Group Investment Holdings, L.P., TC Group
Cayman Investment Holdings, L.P., TC Group Cayman, L.P., Carlyle Investment
Management L.L.C., TC Group, L.L.C., the Lenders party thereto, and Citibank,
N.A., as Administrative Agent. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ˜ ]
FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of February [11], 2019
(the “Credit Agreement”), among TC Group Investment Holdings, L.P., TC Group
Cayman Investment Holdings, L.P., TC Group Cayman, L.P., Carlyle Investment
Management L.L.C., TC Group, L.L.C., the Lenders party thereto, and Citibank,
N.A., as Administrative Agent. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Letters of Credit evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any Letters of Credit
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ˜ ]

EXHIBIT F


[Form of Revolving Credit Loan Note]


REVOLVING CREDIT LOAN NOTE




$[________]    [________ __], 201[_]
    


FOR VALUE RECEIVED, TC GROUP INVESTMENT HOLDING, L.P., TC GROUP CAYMAN
INVESTMENT HOLDINGS, L.P., TC GROUP CAYMAN, L.P. AND CARLYLE INVESTMENT
MANAGEMENT L.L.C. (collectively, the “Borrowers”), hereby promise to pay,
jointly and severally, to [________] or its registered permitted assigns (the
“Lender”), at such of the offices of the Lender as shall be notified to the
Borrowers from time to time, the principal sum of [________] ($[________]), in
lawful money of the United States and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement referred to
below, or such lesser amount at any time as shall equal the then aggregate
outstanding principal amount of Revolving Credit Loans by the Lender under the
Credit Agreement, and to pay, jointly and severally, interest on the unpaid
principal amount of each Revolving Credit Loan made by the Lender under the
Credit Agreement, at such office, in like money and funds, for the period
commencing on the date of such Revolving Credit Loan until such Revolving Credit
Loan shall be paid in full, at the rates per annum and on the dates provided in
the Credit Agreement.


This Note is one of the promissory notes referred to in Section 2.08(g) of the
Amended and Restated Credit Agreement dated as of February [11], 2019 (the
“Credit Agreement”) among the Borrowers, the Parent Guarantors party thereto
from time to time, the Lenders party thereto and Citibank, N.A, as
Administrative Agent, and evidences Revolving Credit Loans made by the Lender.
This note is subject to, and the Lender is entitled to the benefits of, the
provisions of the Credit Agreement and the Revolving Credit Loans evidenced
hereby are guaranteed as provided for therein and in the other Loan Documents.
Terms used but not defined in this Note have the respective meanings assigned to
them in the Credit Agreement.


The date, amount, Type, interest rate and Interest Period of each Revolving
Credit Loan made by the Lender to the Borrowers, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books
and, prior to any transfer of this Note, endorsed by the Lender on the
Schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation (or any error in making any such
recordation) or endorsement shall not affect the obligations of the Borrowers to
make a payment when due of any amount owing under the Credit Agreement or
hereunder.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments hereof upon the terms
and conditions specified therein.


No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Except as permitted by Section 10.04 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.
This Note shall be governed by, and construed in accordance with, the law of the
State of New York.


TC GROUP INVESTMENT HOLDINGS, L.P.
By: Carlyle Holdings II L.P., its general partner




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


TC GROUP CAYMAN INVESTMENT HOLDINGS, L.P.


By: Carlyle Holdings II L.P., its general partner


By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


Witness:________________________
Name:


TC GROUP CAYMAN, L.P.
By: Carlyle Holdings III L.P., its general partner
By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


Witness:________________________
Name:




CARLYLE INVESTMENT MANAGEMENT L.L.C.


By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer
SCHEDULE OF REVOLVING CREDIT LOANS


This Note evidences Revolving Credit Loans made under the within‑described
Credit Agreement to the Borrowers, on the dates, in the principal amounts and of
the Types, and bearing interest at the rates and having the Interest Period set
forth below, subject to the payments and prepayments of principal set forth
below:




Principal Amount of Revolving Credit Loan
Type of Revolving Credit Loan


Interest Rate and
Period
Amount Paid or Prepaid
Unpaid Principal Amount


Notation Made By






EXHIBIT G


[Form of Term Loan Note]


TERM LOAN NOTE




$[________]    [________ __], 201[_]
    


FOR VALUE RECEIVED, TC GROUP INVESTMENT HOLDING, L.P., TC GROUP CAYMAN
INVESTMENT HOLDINGS, L.P., TC GROUP CAYMAN, L.P. AND CARLYLE INVESTMENT
MANAGEMENT L.L.C. (collectively, the “Borrowers”), hereby promise to pay,
jointly and severally, to [________] or its registered permitted assigns (the
“Lender”), at such of the offices of the Lender as shall be notified to the
Borrowers from time to time, the principal sum of [________] ($[________]), in
lawful money of the United States and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement referred to
below, or such lesser amount at any time as shall equal the then aggregate
outstanding principal amount of Incremental Term Loans by the Lender under the
Credit Agreement, and to pay, jointly and severally, interest on the unpaid
principal amount of each Incremental Term Loan made by the Lender under the
Credit Agreement, at such office, in like money and funds, for the period
commencing on the date of such Incremental Term Loan until such Incremental Term
Loan shall be paid in full, at the rates per annum and on the dates provided in
the Credit Agreement.


This Note is one of the promissory notes referred to in Section 2.08(g) of the
Amended and Restated Credit Agreement dated as of February [11], 2019 (the
“Credit Agreement”) among the Borrowers, the Parent Guarantors party thereto
from time to time, the Lenders party thereto and Citibank, N.A, as
Administrative Agent, and evidences Incremental Term Loans made by the Lender
thereunder. This note is subject to, and the Lender is entitled to the benefits
of, the provisions of the Credit Agreement and the Incremental Term Loans
evidenced hereby are guaranteed as provided for therein and in the other Loan
Documents. The Incremental Term Loans evidenced hereby are subject to prepayment
prior to the Maturity Date, in whole or in part, as provided in the Credit
Agreement. Terms used but not defined in this Note have the respective meanings
assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments hereof upon the terms
and conditions specified therein.


No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Except as permitted by Section 10.04 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.
This Note shall be governed by, and construed in accordance with, the law of the
State of New York.


[ ˜ ]



EXHIBIT H
[Reserved]



EXHIBIT I
[Form of Parent Guarantor Joinder Agreement]


PARENT GUARANTOR JOINDER AGREEMENT




PARENT GUARANTOR JOINDER AGREEMENT dated as of [________ __], 20[__] by [NAME OF
ADDITIONAL PARENT GUARANTOR], a [________] (the “Additional Parent Guarantor”),
in favor of CITIBANK, N.A., as administrative agent for the parties defined as
“Holders” under the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).


TC Group Investment Holdings, L.P., a Delaware limited partnership, TC Group
Cayman Investment Holdings, L.P., a Cayman Islands exempted limited partnership,
TC Group Cayman, L.P., a Cayman Islands exempted limited partnership., and
Carlyle Investment Management L.L.C., a Delaware limited liability company, as
Borrowers, TC Group, L.L.C., a Delaware limited liability company, as a Parent
Guarantor, the Lenders party thereto and the Administrative Agent are parties to
an Amended and Restated Credit Agreement dated as of February [11], 2019 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Credit Agreement.     


Pursuant to Section 2.24(a) of the Credit Agreement, the Additional Parent
Guarantor hereby agrees to become a “Parent Guarantor” and an “Obligor” for all
purposes of the Credit Agreement and all other Loan Documents. Without limiting
the foregoing, the Additional Parent Guarantor hereby:


(a)    jointly and severally with the other Parent Guarantors, guarantees to
each Holder and their respective successors and assigns the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise,
including amounts that would become due but for the operation of the automatic
stay under applicable Debtor Relief Laws) of all Obligations in the same manner
and to the same extent as is provided in Article III of the Credit Agreement;


(b)    makes the representations and warranties set forth in Article IV of the
Credit Agreement with respect to itself and its obligations under this Parent
Guarantor Joinder Agreement, as if each reference in such Article to the Loan
Documents included reference to this Parent Guarantor Joinder Agreement; and


(c)    agrees to be bound by all covenants, agreements and obligations of a
Parent Guarantor and an Obligor pursuant to the Credit Agreement and all other
Loan Documents to which it is or becomes a party.
This Parent Guarantor Joinder Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents. This Parent
Guarantor Joinder Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Parent Guarantor Joinder Agreement by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Parent Guarantor Joinder Agreement. This Parent Guarantor Joinder
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.



IN WITNESS WHEREOF, the Additional Parent Guarantor has caused this Parent
Guarantor Joinder Agreement to be duly executed and delivered as of the day and
year first above written.


[NAME OF ADDITIONAL PARENT GUARANTOR]




By ________________________
Title:


Accepted and agreed:


CITIBANK, N.A.,
as Administrative Agent




By ________________________
Title:







EXHIBIT J
[Form of Confirmation]


CONFIRMATION
CONFIRMATION (this “Confirmation”) dated as of February [11], 2019, among each
of the companies or entities identified under the caption “OBLIGORS” on the
signature pages hereto (collectively, the “Obligors”) and CITIBANK, N.A., as
administrative agent for the Lenders referred to in the Existing Credit
Agreement referred to below (in such capacity, together with its successors in
such capacity, the “Administrative Agent”).
The Obligors, the lenders party thereto and Citibank, N.A., as Administrative
Agent are parties to a Credit Agreement dated as of December 13, 2011 (as
amended by Amendment No.1 thereto dated as of August 9, 2013, Amendment No. 2
thereto dated as of May 5, 2015 and Amendment No. 3 thereto dated as of May 3,
2016, the “Existing Credit Agreement”), providing for extensions of credit to be
made by said Lenders to the Borrowers thereunder. Concurrently with the
execution and delivery hereof, the Existing Credit Agreement is being amended
and restated in its entirety pursuant to an Amended and Restated Credit
Agreement dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”) among
the Obligors, the lenders party thereto and Citibank, N.A. as Administrative
Agent. Except as otherwise defined in this Confirmation, terms defined in the
Amended and Restated Credit Agreement are used herein as defined therein. In
connection with the Existing Credit Agreement, the Administrative Agent and the
Subsidiary Guarantors party thereto are party to a Subsidiary Guarantee
Agreement dated as of May 2, 2012.


Each Credit Party, by its execution of this Confirmation, hereby (i) consents to
the Amended and Restated Credit Agreement and (ii) unconditionally confirms and
ratifies that all of its obligations as a guarantor under the Loan Documents (as
defined in the Existing Credit Agreement) to which it is a party shall continue
in full force and effect for the benefit of the Holders.


This Confirmation shall constitute a “Loan Document” for all purposes of the
Amended and Restated Credit Agreement. This Confirmation may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same amendatory instrument and any of the parties hereto may execute this
Confirmation by signing any such counterpart. This Confirmation shall be
governed by, and construed in accordance with, the law of the State of New York.




IN WITNESS WHEREOF, each Credit Party has caused this Confirmation to be duly
executed and delivered (and, in the case of each Person organized under the laws
of the Cayman Islands, as a deed) as of the date first above written.
CREDIT PARTIES
OBLIGORS


TC GROUP INVESTMENT HOLDINGS, L.P.
By: Carlyle Holdings II L.P., its general partner




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer
 
TC GROUP CAYMAN INVESTMENT HOLDINGS, L.P.
By: Carlyle Holdings II L.P., its general partner




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


Witness:________________________
Name:


TC GROUP CAYMAN, L.P.
By: Carlyle Holdings III L.P., its general partner




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


Witness:________________________
Name:
























CARLYLE INVESTMENT MANAGEMENT L.L.C.




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


CARLYLE HOLDINGS I L.P.




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer




CARLYLE HOLDINGS II L.P.




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer




CARLYLE HOLDINGS III L.P.




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer






SUBSIDIARY GUARANTORS




TC GROUP INVESTMENT HOLDINGS SUB L.P.
By: TC Group Investment Holdings, L.P., its general partner
By: Carlyle Holdings II L.P., its general partner




By: _____________________________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


TC GROUP CAYMAN INVESTMENT HOLDINGS SUB L.P.
By: TC Group Cayman Investment Holdings, L.P., its general partner
By: Carlyle Holdings II L.P. its general partner




By: _____________________________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


TC GROUP CAYMAN SUB L.P.
By: TC Group Cayman, L.P., its general partner
By: Carlyle Holdings III L.P., its general partner




By: _____________________________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


TC GROUP SUB L.P.
By: TC Group, L.L.C., its general partner
By: Carlyle Holdings I L.P., its sole member




By: _____________________________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer




CARLYLE KNOX HOLDINGS, L.L.C.




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer




CARLYLE HOLDINGS FINANCE L.L.C.




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


CARLYLE HOLDINGS II FINANCE L.L.C.




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer


CARLYLE FINANCE L.L.C




By: ___________________________________
Name: Curtis L. Buser
Title: Chief Financial Officer








 
Accepted and Acknowledged by:
CITIBANK, N.A.,
as Administrative Agent


By:     

Name:

Title:




Schedule 1 to Credit Agreement

